Exhibit 10.3

Execution Version

 

 

 

 

LOGO [g750228ex10_3logo.jpg]

CASH BRIDGE CREDIT AND GUARANTY AGREEMENT

dated as of June 30, 2014

among

WARNER CHILCOTT LIMITED,

as Intermediate Parent,

ACTAVIS CAPITAL S.À R.L.

as Borrower,

ACTAVIS, INC.

and

ACTAVIS FUNDING SCS,

as Subsidiary Guarantors,

THE LENDERS PARTY HERETO and

BANK OF AMERICA, N.A.,

as Administrative Agent

 

 

MIZUHO BANK, LTD.,

as Syndication Agent

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED and MIZUHO BANK, LTD.,

as Joint Bookrunners and Joint Lead Arrangers

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section

       

Page

     ARTICLE I.       DEFINITIONS AND ACCOUNTING TERMS   

1.01

  

Defined Terms

     1   

1.02

  

Other Interpretive Provisions

     26   

1.03

  

Accounting Terms

     26   

1.04

  

Times of Day

     28   

1.05

  

Rounding

     28   

1.06

  

Schedules

     28       ARTICLE II.       THE COMMITMENTS AND BORROWINGS   

2.01

  

Loans

     28   

2.02

  

Borrowings, Conversions and Continuations of Loans

     28   

2.03

  

[Reserved]

     31   

2.04

  

[Reserved]

     31   

2.05

  

[Reserved]

     31   

2.06

  

Prepayments

     31   

2.07

  

Termination or Reduction of Commitments

     32   

2.08

  

Repayment of Loans

     32   

2.09

  

Interest

     32   

2.10

  

Fees

     32   

2.11

  

Computation of Interest and Fees

     33   

2.12

  

Evidence of Debt

     33   

2.13

  

Payments Generally

     34   

2.14

  

Sharing of Payments by Lenders

     35   

 

i



--------------------------------------------------------------------------------

2.15

  

[Reserved]

     36   

2.16

  

[Reserved]

     36   

2.17

  

Defaulting Lenders

     36       ARTICLE III.       TAXES, YIELD PROTECTION AND ILLEGALITY   

3.01

  

Taxes

     38   

3.02

  

Illegality

     42   

3.03

  

Inability to Determine Rates

     42   

3.04

  

Increased Costs; Additional Reserve Requirements

     43   

3.05

  

Compensation for Losses

     44   

3.06

  

Mitigation Obligations; Replacement of Lenders

     45   

3.07

  

Survival

     46       ARTICLE IV.       CONDITIONS PRECEDENT   

4.01

  

Conditions to Effectiveness

     46   

4.02

  

Conditions to Borrowing

     46       ARTICLE V.       REPRESENTATIONS AND WARRANTIES   

5.01

  

Existence, Qualification and Power

     48   

5.02

  

Authorization; No Contravention

     48   

5.03

  

Material Governmental Authorization; Other Material Consents

     49   

5.04

  

Binding Effect

     49   

5.05

  

Material Adverse Effect

     49   

5.06

  

Litigation

     49   

5.07

  

No Default

     50   

5.08

  

Ownership of Property; Liens

     50   

 

ii



--------------------------------------------------------------------------------

5.09

  

Environmental Compliance

     50   

5.10

  

Solvency

     50   

5.11

  

Insurance

     50   

5.12

  

Taxes

     50   

5.13

  

Patriot Act

     50   

5.14

  

ERISA

     50   

5.15

  

OFAC

     51   

5.16

  

Subsidiaries; Equity Interests

     52   

5.17

  

Margin Regulations; Investment Company Act

     52   

5.18

  

Disclosure

     52   

5.19

  

Compliance with Laws

     52   

5.20

  

Intellectual Property; Licenses, Etc.

     52       ARTICLE VI.       AFFIRMATIVE COVENANTS   

6.01

  

Financial Statements

     53   

6.02

  

Certificates; Other Information

     54   

6.03

  

Notices

     55   

6.04

  

Payment of Taxes

     56   

6.05

  

Preservation of Existence, Etc.

     56   

6.06

  

Maintenance of Properties

     56   

6.07

  

Maintenance of Insurance

     56   

6.08

  

Compliance with Laws

     56   

6.09

  

Books and Records

     56   

6.10

  

Inspection Rights

     57   

6.11

  

Use of Proceeds

     57   

6.12

  

Covenant to Guarantee Obligations

     57   

 

iii



--------------------------------------------------------------------------------

   ARTICLE VII.       NEGATIVE COVENANTS   

7.01

  

Liens

     58   

7.02

  

Subsidiary Indebtedness

     59   

7.03

  

Fundamental Changes

     60   

7.04

  

Change in Nature of Business

     60   

7.05

  

Transactions with Affiliates

     60   

7.06

  

Investments

     61   

7.07

  

Restricted Payments

     61       ARTICLE VIII.       EVENTS OF DEFAULT AND REMEDIES   

8.01

  

Events of Default

     61   

8.02

  

Remedies Upon Event of Default

     63   

8.03

  

Application of Funds

     64   

8.04

  

Cleanup Period

     64       ARTICLE IX.       GUARANTEE   

9.01

  

Guarantee of Guaranteed Obligations

     65   

9.02

  

Limitation on Obligations Guaranteed

     65   

9.03

  

Nature of Guarantee; Continuing Guarantee; Waivers of Defenses

     66   

9.04

  

Rights of Reimbursement, Contribution and Subrogation

     68   

9.05

  

Payments

     69   

9.06

  

Subordination of Other Obligations

     69   

9.07

  

Financial Condition of Borrower and other Guarantors

     69   

9.08

  

Bankruptcy, Etc.

     70   

9.09

  

Duration of Guarantee

     70    9.10   

Reinstatement

     70   

 

iv



--------------------------------------------------------------------------------

   ARTICLE X.       ADMINISTRATIVE AGENT    10.01   

Appointment and Authority

     70    10.02   

Rights as a Lender

     71    10.03   

Exculpatory Provisions

     71    10.04   

Reliance by Administrative Agent

     72    10.05   

Delegation of Duties

     72    10.06   

Resignation of Administrative Agent

     72    10.07   

Non-Reliance on Administrative Agent and Other Lenders

     73    10.08   

No Other Duties, Etc.

     73    10.09   

Administrative Agent May File Proofs of Claim

     73    10.10   

Guaranty Matters

     74       ARTICLE XI.       MISCELLANEOUS    11.01    Amendments, Etc.     
74    11.02    Notices; Effectiveness; Electronic Communication      76    11.03
   No Waiver; Cumulative Remedies; Enforcement      77    11.04    Expenses;
Indemnity; Damage Waiver      78    11.05    Payments Set Aside      80    11.06
   Successors and Assigns      80    11.07    Treatment of Certain Information;
Confidentiality      84    11.08    Right of Setoff      85    11.09    Interest
Rate Limitation      86    11.10    Counterparts; Integration; Effectiveness   
  86    11.11    Survival of Representations and Warranties      86   

 

v



--------------------------------------------------------------------------------

11.12   

Severability

     87    11.13   

Replacement of Lenders

     87    11.14   

Governing Law; Jurisdiction; Etc.

     88    11.15   

WAIVER OF JURY TRIAL

     89    11.16   

USA PATRIOT Act

     89    11.17   

Judgment Currency

     89    11.18   

No Advisory or Fiduciary Responsibility

     90    11.19   

Electronic Execution of Assignments

     90    11.20   

Successor Borrower

     91   

 

vi



--------------------------------------------------------------------------------

SCHEDULES

 

2.01    Applicable Percentages; Commitments 5.06    Litigation 5.16   
Subsidiaries 7.01    Existing Liens 7.02    Existing Indebtedness 11.02   
Administrative Agent’s Office; Certain Addresses for Notices

EXHIBITS

Form of

 

A    Administrative Questionnaire B    Assignment and Assumption C    Compliance
Certificate D    Loan Notice E    Note F    Subsidiary Guarantor Counterpart
Agreement G    Officer’s Certificate H    [Reserved] I    Solvency Certificate
J-1    Opinion of Latham & Watkins LLP, special New York counsel to the Loan
Parties J-2    Opinion of Greenberg Traurig LLP, special Nevada counsel to
Actavis J-3    Opinion of Loyens & Loeff Luxembourg S.à r.l., special Luxembourg
counsel to the Borrower and Actavis SCS J-4    Opinion of Conyers Dill &
Pearman, special Bermuda counsel to Intermediate Parent K-1    U.S. Tax
Compliance Certificate (For Foreign Lenders that are not Partnerships) K-2   
U.S. Tax Compliance Certificate (For Foreign Participants that are not
Partnerships) K-3    U.S. Tax Compliance Certificate (For Foreign Participants
that are Partnerships) K-4    U.S. Tax Compliance Certificate (For Foreign
Lenders that are Partnerships)

 

vii



--------------------------------------------------------------------------------

ACTAVIS CASH BRIDGE CREDIT AND GUARANTY AGREEMENT

This ACTAVIS CASH BRIDGE CREDIT AND GUARANTY AGREEMENT (as amended, restated,
supplemented or otherwise modified from time to time, this “Agreement”) is
entered into as of June 30, 2014 by ACTAVIS CAPITAL S.À R.L. (f/k/a ACTAVIS WC
HOLDING S.À R.L.), a private limited liability company (société à responsabilité
limitée) incorporated under the laws of the Grand-Duchy of Luxembourg having its
registered office at 46A, avenue J.F. Kennedy, L-1855 Luxembourg, registered
with the Luxembourg Registrar of Commerce and Companies under number B 178.410
with a share capital of $171,656, ACTAVIS, INC., a Nevada corporation
(“Actavis”), ACTAVIS FUNDING SCS, a limited partnership (société en commandite
simple) organized under the laws of the Grand Duchy of Luxembourg having its
registered office at 46A, avenue J.F. Kennedy, L-1855 Luxembourg, registered
with the Luxembourg Registrar of Commerce and Companies under number B 187.310
with a share capital of $20,000 (“Actavis SCS”), represented by Actavis
International Holding S.à r.l., a société à responsabilité limitée organized
under the laws of the Grand Duchy of Luxembourg, having its registered office at
46A, Avenue J.F. Kennedy, L-1855 Luxembourg, Grand Duchy of Luxembourg
registered with the Luxembourg Register of Commerce and Companies under number
B172.484 and having a share capital of $75,764, in its capacity as general
partner of Actavis SCS, WARNER CHILCOTT LIMITED, a Bermuda company
(“Intermediate Parent”), each lender from time to time party hereto
(collectively, the “Lenders” and, individually, a “Lender”), and BANK OF
AMERICA, N.A., as Administrative Agent.

WHEREAS, on February 17, 2014, Actavis plc entered into that certain Agreement
and Plan of Merger (as amended in accordance with the terms hereof and in effect
from time to time, including all schedules and exhibits thereto, the “Merger
Agreement”) by and among Tango US Holdings Inc., Tango Merger Sub 1 LLC (“Merger
Sub 1”), Tango Merger Sub 2 LLC (“Merger Sub 2”) and Forest Laboratories, Inc.
(the “Acquired Business”). Under the terms of the Merger Agreement, Merger Sub 1
will merge with and into the Acquired Business with the Acquired Business being
the surviving entity (the “First Merger”) and immediately following the First
Merger, the Acquired Business will merge with and into Merger Sub 2, with Merger
Sub 2 being the surviving entity (the “Second Merger”), and after the Second
Merger the Acquired Business (as merged with and into Merger Sub 2) will be an
indirect wholly-owned subsidiary of Actavis plc (the “Acquisition”).

WHEREAS, to finance, in part, the Acquisition, Actavis Capital S.à r.l. has
requested that the Lenders provide a senior unsecured cash bridge loan facility,
and the Lenders are willing to do so on the terms and conditions set forth
herein.

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:

ARTICLE I.

DEFINITIONS AND ACCOUNTING TERMS

1.01 Defined Terms. As used in this Agreement, the following terms will have the
meanings set forth below:

“Acquired Business” has the meaning specified in the recitals hereto.



--------------------------------------------------------------------------------

“Acquisition” has the meaning specified in the recitals hereto.

“Acquisition Indebtedness” means any debt or equity securities (including,
without limitation, any securities convertible or exchangeable into or
exercisable for equity securities, other equity-linked securities or hybrid
debt-equity securities) of Intermediate Parent or any of its Affiliates that
have been issued for the purpose of financing, in part, the Acquisition and
which are contingent upon the closing of the Acquisition or which can be
mandatorily redeemed if the Acquisition is not consummated.

“ACT Term Loan Credit and Guaranty Agreement” means that certain Second Amended
and Restated Actavis Term Loan Credit and Guaranty Agreement, dated as of
March 31, 2014, among Ultimate Parent, Intermediate Parent, Borrower, Actavis,
as a subsidiary guarantor thereunder, each lender from time to time party
thereto and Bank of America, as administrative agent thereunder, as amended,
restated, supplemented or otherwise modified from time to time.

“Actavis” has the meaning specified in the introductory paragraph hereto.

“Actavis Revolving Credit Agreement” means that certain Second Amended and
Restated Actavis Revolving Credit and Guaranty Agreement, dated as of June 30,
2014, among Ultimate Parent, Intermediate Parent, Borrower, Actavis, as a
subsidiary guarantor thereunder, each lender from time to time party thereto and
Bank of America, as administrative agent thereunder, as amended, restated,
supplemented or otherwise modified from time to time.” Administrative Agent”
means Bank of America in its capacity as administrative agent under any of the
Loan Documents, or any successor administrative agent.

“Actavis SCS” has the meaning specified in the introductory paragraph hereto.

“Administrative Agent’s Office” means the Administrative Agent’s address and
account as set forth on Schedule 11.02, or such other address or account as the
Administrative Agent may from time to time notify to Intermediate Parent, the
Borrower and the Lenders in writing.

“Administrative Questionnaire” means an Administrative Questionnaire
substantially in the form of Exhibit A.

“Affiliate” means, with respect to any Person, another Person that, directly or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

“Aggregate Commitments” means the Commitments of all the Lenders. As of the
Effective Date, the Aggregate Commitments are $2,400,000,000.

 

2



--------------------------------------------------------------------------------

“Agreement” has the meaning specified in the introductory paragraph hereto.

“Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of (a) prior to the Closing
Date, the Aggregate Commitments represented by such Lender’s Commitment at such
time and (b) thereafter, the principal amount of all Loans outstanding at such
time represented by such Lender’s outstanding Loans at such time. If the
Aggregate Commitments have expired and the Loans have been repaid in full, then
the Applicable Percentage of each Lender will be determined based on the
Applicable Percentage of such Lender most recently in effect giving effect to
any subsequent assignments. The initial Applicable Percentage of each Lender as
of the Effective Date is set forth opposite the name of such Lender on
Schedule 2.01.

“Applicable Rate” means, from time to time, the following percentages per annum,
based upon the Debt Rating as set forth below:

 

Pricing Level

   Debt Ratings
S&P/
Moody’s    Eurodollar
Rate
Loans     Base Rate
Loans  

I

   ³ A-/A3      1.125 %      0.125 % 

II

   BBB+/Baa1      1.250 %      0.250 % 

III

   BBB/Baa2      1.375 %      0.375 % 

IV

   BBB-/Baa3      1.625 %      0.625 % 

V

   £ BB+/Ba1      1.875 %      0.875 % 

“Debt Rating” means, as of any date of determination, the rating as determined
by S&P, and Moody’s (collectively, the “Debt Ratings”) of Ultimate Parent’s
non-credit-enhanced, senior unsecured long-term debt (or if such debt is not so
rated, the issuer rating or corporate credit rating of Ultimate Parent);
provided that (i) if either Moody’s or S&P does not have in effect a Debt
Rating, then the Debt Rating assigned by the other rating agency shall be used;
(ii) if neither Moody’s nor S&P has in effect a Debt Rating, Pricing Level V
shall apply; and (iii) if the relevant Debt Ratings assigned by Moody’s and S&P
fall within different Pricing Levels, the Applicable Rate shall be based on the
higher of the two Debt Ratings (with Pricing Level I being the highest and
Pricing Level V being the lowest), unless one of the two Debt Ratings is two or
more Pricing Levels lower than the other, in which case the Applicable Rate
shall be based on the Pricing Level corresponding to the Debt Rating that is the
midpoint between the two Debt Ratings or, if there is no such midpoint, the
Pricing Level that is one level lower than the Pricing Level corresponding to
the higher Debt Rating.

If the relevant Debt Rating assigned by Moody’s or S&P shall be changed (other
than as a result of a change in the rating system of Moody’s or S&P), such
change shall be effective as of the date on which it is first announced by the
applicable rating agency. Each change in the Applicable Rate shall apply during
the period commencing on the effective date of such change and ending on the
date immediately preceding the effective date of the next such change. If the
rating system of Moody’s or S&P shall change or if either such rating agency
shall cease to be in the business of rating corporate debt obligations, Ultimate
Parent and the Lenders shall negotiate in good faith to amend this definition to
reflect such changed rating system (including, in such

 

3



--------------------------------------------------------------------------------

case, an amendment to replace Moody’s or S&P, as applicable, with another rating
agency) or the unavailability of ratings from such rating agency, and, pending
the effectiveness of any such amendment, the Applicable Rate shall be determined
by reference to the rating most recently in effect prior to such change or
cessation.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arrangers” means MLPF&S and Mizuho Bank, in their capacities as joint lead
arrangers and joint bookrunners.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit B or any other form approved by the
Administrative Agent.

“Audited Financial Statements” means the audited consolidated balance sheet of
Ultimate Parent and its Subsidiaries for the fiscal year ended December 31,
2013, and the related consolidated statements of income or operations,
shareholders’ equity and cash flows for such fiscal year of Ultimate Parent and
its Subsidiaries, including the notes thereto.

“Bank of America” means Bank of America, N.A. and its successors.

“Base Rate” means, for any day, a fluctuating rate per annum equal to the
highest of (a) the Federal Funds Rate in effect on such day plus 1/2 of 1%,
(b) the rate of interest in effect for such day as publicly announced from time
to time by the Administrative Agent as its “prime rate,” and (c) the Eurodollar
Rate in effect on such day plus 1.00%. The “prime rate” is a rate set by the
Administrative Agent based upon various factors including the Administrative
Agent’s costs and desired return, general economic conditions and other factors,
and is used as a reference point for pricing some loans, which may be priced at,
above, or below such announced rate. Any change in such prime rate announced by
the Administrative Agent shall take effect at the opening of business on the day
specified in the public announcement of such change. Any change in the Federal
Funds Rate or the Eurodollar Rate will take effect on the effective date of such
change in the Federal Funds Rate or the Eurodollar Rate, as applicable.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“Borrower” means Actavis Capital S.à r.l and its successors and permitted
assigns; provided that any successor or permitted assign shall expressly assume
all of the prior Borrower’s rights and obligations under this Agreement and the
other Loan Documents in accordance with Section 11.21 and pursuant to
documentation reasonably satisfactory to the Administrative Agent and
Intermediate Parent.

 

4



--------------------------------------------------------------------------------

“Borrowing” means a borrowing consisting of simultaneous Loans of the same Type
and, in the case of Eurodollar Rate Loans, having the same Interest Period made
by each of the Lenders pursuant to Section 2.01.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, New York City, New York, Dublin, Luxembourg, Bermuda and, if such day
relates to any interest rate settings, any fundings, disbursements, settlements
and payments in respect of a Eurodollar Rate Loan, or any other dealings to be
carried out pursuant to this Agreement in respect of a Eurodollar Rate Loan,
means any such day on which dealings in deposits in US Dollars are conducted by
and between banks in the London interbank eurodollar market.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

“Change in Law” means the occurrence, after the Effective Date, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall, in
each case, be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Change of Control” means an event or series of events by which:

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act, but excluding any employee benefit plan of such
person or its subsidiaries, and any person or entity acting in its capacity as
trustee, agent or other fiduciary or administrator of any such plan) is or
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act, except that a person or group shall be deemed to have
“beneficial ownership” of all securities that such person or group has the right
to acquire, whether such right is exercisable immediately or only after the
passage of time (such right, an “option right”)), directly or indirectly, of
more than 35% of the total voting power of the Equity Interests in Ultimate
Parent on a fully-diluted basis (and taking into account all such securities
that such person or group has the right to acquire pursuant to any option
right);

 

5



--------------------------------------------------------------------------------

(b) for purposes of Section 7.03 only, during any period of 12 consecutive
months, a majority of the members of the board of directors or other equivalent
governing body of Ultimate Parent cease to be composed of individuals (i) who
were members of that board or equivalent governing body on the first day of such
period, (ii) whose election or nomination to that board or equivalent governing
body was approved by individuals referred to in clause (i) above constituting at
the time of such election or nomination at least a majority of that board or
equivalent governing body or (iii) whose election or nomination to that board or
other equivalent governing body was approved by individuals referred to in
clauses (i) and (ii) above constituting at the time of such election or
nomination at least a majority of that board or equivalent governing body
(excluding, in the case of both clause (ii) and clause (iii), any individual
whose initial nomination for, or assumption of office as, a member of that board
or equivalent governing body occurs as a result of an actual or threatened
solicitation of proxies or consents for the election or removal of one or more
directors by any person or group other than a solicitation for the election of
one or more directors by or on behalf of the board of directors);

(c) any sale, lease, exchange or other transfer (in one transaction or a series
of related transactions) of all, or substantially all, the assets of Ultimate
Parent and its Subsidiaries taken as a whole to any “person” or “group” (as such
terms are used in Sections 13(d) and 14(d) of the Securities Exchange Act) other
than to any Wholly Owned Subsidiary of Ultimate Parent; or

(d) the Borrower or its successor or permitted assign shall cease to be a direct
or indirect Subsidiary of Ultimate Parent.

“Closing Date” means the first date all the conditions precedent in Section 4.02
are satisfied (or waived in accordance with Section 11.01), and in any event no
later than the Outside Date.

“Code” means the Internal Revenue Code of 1986, as amended.

“Commitment” means with respect to each Lender, its obligation to make a Loan to
the Borrower pursuant to Section 2.01 in a principal amount not to exceed the
amount set forth opposite such Lender’s name on Schedule 2.01 or in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable, as such amount may be adjusted from time to time in accordance
with this Agreement.

“Commitment Letter” means that certain commitment letter, dated February 17,
2014, among Ultimate Parent, Bank of America, MLPF&S and Mizuho Bank.

“Company Materials” has the meaning specified in Section 6.02.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.

“Consolidated EBITDA” means, for any period, for Ultimate Parent and its
Subsidiaries on a consolidated basis, an amount equal to Consolidated Net Income
for such period plus, without duplication and only to the extent such amount
represents a charge or expense

 

6



--------------------------------------------------------------------------------

determined in accordance with GAAP and reflected in the consolidated earnings of
Ultimate Parent and regardless of classification within Ultimate Parent’s
statement of income, the sum of (i) interest expense, (ii) income tax expense,
(iii) depreciation and amortization expense, (iv) losses attributable to
non-controlling interest, (v) stock compensation expense, (vi) asset impairment
charges or other charges associated with the revaluation of assets or
liabilities, (vii) charges associated with the revaluation of acquisition
related contingent liabilities that are based in whole or in part on future
estimated cash flows, (viii) business restructuring charges associated with
Actavis’s Global Supply Chain and Operational Excellence initiatives or other
restructurings of a similar nature, (ix) costs and charges associated with the
acquisition of businesses and assets including, but not limited to, Milestone
Payments and integration charges, (x) litigation charges and settlements,
(xi) losses and expenses associated with the sale of assets and (xii) other
unusual charges or expenses minus, to the extent included in calculating such
Consolidated Net Income, the sum of (1) interest income, and (2) gains or income
of a nature similar to items (i) through (xii) above. For the purposes of
calculating Consolidated EBITDA for any period of four consecutive fiscal
quarters (each, a “Reference Period”), (i) if at any time during such Reference
Period Ultimate Parent or any Subsidiary shall have made any Material
Disposition, the Consolidated EBITDA for such Reference Period shall be reduced
by an amount equal to the Consolidated EBITDA (if positive) attributable to the
property that is the subject of such Material Disposition for such Reference
Period or increased by an amount equal to the Consolidated EBITDA (if negative)
attributable thereto for such Reference Period, and (ii) if during such
Reference Period Ultimate Parent or any Subsidiary shall have made a Material
Acquisition, Consolidated EBITDA for such Reference Period shall be calculated
after giving pro forma effect thereto in accordance with Section 1.03(c) as if
such Material Acquisition occurred on the first day of such Reference Period.

“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Total Debt as of such date to (b) Consolidated EBITDA for
the period of the four fiscal quarters of Ultimate Parent most recently ended.

“Consolidated Net Income” means, for any period, the consolidated net income (or
loss) of Ultimate Parent and its Subsidiaries for that period, determined on a
consolidated basis in accordance with GAAP.

“Consolidated Total Assets” means, at any time, the total assets of Ultimate
Parent and its Subsidiaries, at such time, that would be reflected on a
consolidated balance sheet of Ultimate Parent and its Subsidiaries prepared in
accordance with GAAP.

“Consolidated Total Debt” means, at any time, for Ultimate Parent and its
Subsidiaries on a consolidated basis, the aggregate amount of (a) all
Indebtedness for borrowed money (other than Acquisition Indebtedness prior to
the consummation of the Acquisition), (b) all Receivables Facility Attributable
Indebtedness, and (c) all Capital Lease Obligations and Synthetic Lease
Obligations.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

7



--------------------------------------------------------------------------------

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, court protection,
insolvency, reorganization, or similar debtor relief Laws of the United States
or other applicable jurisdictions from time to time in effect and affecting the
rights of creditors generally, including the Luxembourg Insolvency Procedure.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means an interest rate equal to the rate otherwise applicable to
the relevant Loan pursuant to Section 2.09 plus 2.00% per annum.

“Defaulting Lender” means, subject to Section 2.17(b), any Lender that, (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date required to be funded by it hereunder unless such Lender notifies the
Administrative Agent, the Borrower and Intermediate Parent in writing that such
failure is the result of such Lender’s good faith determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable Default, shall be specifically identified and supported by
reasonable background information provided by such Lender in such writing) has
not been satisfied, or (ii) pay to the Administrative Agent or any other Lender
any other amount required to be paid by it hereunder within two Business Days of
the date when due, (b) has notified the Borrower, Intermediate Parent or the
Administrative Agent in writing that it does not intend to comply with its
funding obligations hereunder, or has made a public statement to that effect
(unless such writing or public statement relates to such Lender’s obligation to
fund a Loan hereunder and states that such position is based on such Lender’s
good faith determination that a condition precedent to funding (which condition
precedent, together with any applicable Default, shall be specifically
identified and supported by reasonable background information provided by such
Lender in such writing or public statement) cannot be satisfied), (c) has
failed, within three Business Days after written request by the Administrative
Agent, the Borrower or Intermediate Parent, to confirm in writing to the
Administrative Agent, the Borrower and Intermediate Parent that it will comply
with its prospective funding obligations hereunder or (d) has, or has a direct
or indirect parent company that has, (i) become the subject of a proceeding
under any Debtor Relief Law, (ii) had appointed for it a receiver, custodian,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or
assets, including the Federal Deposit Insurance Corporation or any other state
or federal regulatory authority acting in such a capacity; provided that a
Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any

 

8



--------------------------------------------------------------------------------

determination by the Administrative Agent, the Borrower or Intermediate Parent,
as applicable, that a Lender is a Defaulting Lender under clauses (a) through
(d) above shall be conclusive and binding absent manifest error, and such Lender
shall be deemed to be a Defaulting Lender (subject to Section 2.17(b) upon
delivery of written notice of such determination to the Administrative Agent,
the Borrower, Intermediate Parent and each Lender).

“Discharge of the Guaranteed Obligations” means (and shall have occurred when)
(a) all Guaranteed Obligations shall have been paid in full in cash and all
other obligations under the Loan Documents shall have been performed (other than
(i) those expressly stated to survive termination and (ii) contingent
obligations as to which no claim has been asserted) and (b) all Commitments
shall have terminated or expired.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

“Effective Date” means the date on which the conditions precedent set forth in
Section 4.01 have been satisfied, which date is June 30, 2014.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.06(b)(iii) and (v), subject to such consents, if any,
as may be required under Section 11.06(b)(iii).

“Eligible Pre-Closing Lenders” means Bank of America, N.A., Mizuho Bank, Ltd.,
Wells Fargo Bank, National Association, The Bank of Tokyo-Mitsubishi, UFJ, Ltd.,
HSBC Bank USA, National Association, Sumitomo Mitsui Banking Corporation, The
Royal Bank of Scotland plc, DnB Capital LLC, Lloyds Bank plc, Toronto Dominion
(Texas), LLC, Barclays Bank PLC, Deutsche Bank AG Cayman Islands Branch,
Santander Bank, N.A. and U.S. Bank, National Association and any other Person
approved by Intermediate Parent and the Administrative Agent.

“Environmental Laws” means any and all federal, state, local, and foreign
statutes, Laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of Intermediate Parent or any of its Subsidiaries
directly or indirectly resulting from or based upon (a) violation of any
Environmental Law, (b) the generation, use, handling, transportation, storage,
treatment or disposal of any Hazardous Materials, (c) exposure to any Hazardous
Materials, (d) the release or threatened release of any Hazardous Materials into
the environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

9



--------------------------------------------------------------------------------

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with Ultimate Parent within the meaning of Section 414(b)
or (c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan or
Multiemployer Plan; (b) a withdrawal by Ultimate Parent or any ERISA Affiliate
from a Pension Plan subject to Section 4063 of ERISA during a plan year in which
it was a substantial employer (as defined in Section 4001(a)(2) of ERISA) or a
cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA; (c) a complete or partial withdrawal by Ultimate
Parent or any ERISA Affiliate from a Multiemployer Plan or notification that a
Multiemployer Plan is in reorganization; (d) the filing of a notice of intent to
terminate, the treatment of a Pension Plan or Multiemployer Plan amendment as a
termination under Sections 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan;
(e) an event or condition which constitutes grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any
Pension Plan or Multiemployer Plan; (f) the imposition of any liability under
Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon Ultimate Parent or any ERISA Affiliate; or (g) the
determination that any Pension Plan or Multiemployer Plan is considered an
at-risk plan or a plan in endangered or critical status within the meaning of
Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of ERISA.

“Eurodollar Rate” means:

(a) for any Interest Period with respect to a Eurodollar Rate Loan, the rate per
annum equal to (i) the London Interbank Offered Rate (“LIBOR”), as currently
published on the applicable Reuters screen page (or such other commercially
available source providing such quotations of LIBOR as may be designated by the
Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
deposits in US Dollars (for delivery on the first day of such Interest Period)
with a term equivalent to such Interest Period, or (ii) if such rate referenced
in the preceding clause (i) is not available at such time for any reason, then
the “Eurodollar Rate” for such Interest Period will be the rate per annum
determined by the Administrative Agent to be the rate at which deposits in US
Dollars for delivery on the first day of such Interest Period in Same Day Funds
in the approximate

 

10



--------------------------------------------------------------------------------

amount of the Eurodollar Rate Loan being made, continued or converted by Bank of
America and with a term equivalent to such Interest Period would be offered by
Bank of America’s London Branch (or other Bank of America branch or Affiliate)
to major banks in the London interbank market for US Dollars at their request at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period; and

(b) for any interest calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to (i) LIBOR, at approximately 11:00 a.m., London time
determined two Business Days prior to such date for US Dollar deposits being
delivered in the London interbank market for a term of one month commencing that
day or (ii) if such published rate is not available at such time for any reason,
the rate per annum determined by the Administrative Agent to be the rate at
which deposits in US Dollars for delivery on the date of determination in Same
Day Funds in the approximate amount of the Base Rate Loan being made or
maintained and with a term equal to one month would be offered by Bank of
America’s London Branch to major banks in the London interbank Eurodollar market
at their request at the date and time of determination.

“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on
clause (a) of the definition of “Eurodollar Rate.”

“Event of Default” has the meaning specified in Section 8.01.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of the Loan Parties hereunder or under any other Loan Document, (a) Taxes
imposed on or measured by its net income (however denominated), branch profits
Taxes and franchise Taxes imposed on it, by the United States (or any political
subdivision or taxing authority thereof or therein), or by the jurisdiction (or
any political subdivision or taxing authority thereof or therein) under the Laws
of which such recipient is organized or in which its principal office is located
or, in the case of any Lender, in which its applicable Lending Office is
located, or by any jurisdiction with which such recipient has a present or
former connection (other than solely on account of the execution, delivery,
performance, filing, recording and enforcement of, and the other activities
contemplated in, this Agreement), (b) any withholding Tax that is imposed on
amounts payable to a recipient with respect to an applicable interest in the
Loan or Commitment pursuant to any Law in effect at the time such recipient
acquires such interest in the Loan or Commitment (other than pursuant to an
assignment request by the Loan Parties under Section 11.13) or designates a new
Lending Office, except to the extent that such recipient (or its assignor, in
the case of an assignment) was entitled, at the time of designation of a new
Lending Office (or assignment), to receive additional amounts from the Loan
Parties with respect to such withholding Tax pursuant to Section 3.01(a),
(c) any withholding Tax that is attributable to a recipient’s failure to comply
with Section 3.01(e), Section 3.01(g) or Section 3.01(h) and (d) any Taxes
imposed pursuant to FATCA.

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

 

11



--------------------------------------------------------------------------------

“FATCA” means Sections 1471 through 1474 of the Code as of the Effective Date
(or any amendment or successor provisions that are substantively similar and not
materially more onerous to comply with), and any present or future regulations
promulgated with respect thereto or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b)(1) of the Code, any
intergovernmental agreement entered into in connection with the implementation
of such Sections of the Code and any fiscal or regulatory legislation, rules or
practices adopted pursuant to such intergovernmental agreement.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day will be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day will be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

“First Merger” has the meaning specified in the recitals hereto.

“Fiscal Year” means the fiscal year of Ultimate Parent ending on December 31st
of each calendar year.

“Foreign Subsidiary” means a Subsidiary that is not formed under the Laws of the
United States, any state thereof or the District of Columbia.

“Forest Notes” means, collectively, the 4.375% senior notes due February 1,
2019, the 4.875% senior notes due February 15, 2021, and the 5.00% senior notes
due December 15, 2021, each issued by the Acquired Business.

“Forest SEC Documents” means all reports, schedules, forms, proxy statements,
prospectuses (including prospectus supplements), registration statements and
other information filed by the Acquired Business with the SEC or furnished by
the Acquired Business to the SEC pursuant to the Securities Exchange Act.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied; provided that, notwithstanding
anything in this Agreement to the contrary, leases will be accounted for using
accounting principles as in effect on the Effective Date.

 

12



--------------------------------------------------------------------------------

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee will be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.

“Guaranteed Obligations” means (a) the Obligations and (b) whether or not
constituting Obligations, the unpaid principal of and interest on the Loans
(including, without limitation, interest accruing after the filing of any
petition in bankruptcy, or the commencement of any insolvency, reorganization or
like proceeding relating to the Borrower (including a Luxembourg Insolvency
Procedure) or any Guarantor, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding) and all other obligations
and liabilities of the Borrower or any Guarantor to the Administrative Agent or
any Lender which may arise under or in connection with any Loan Document.

“Guaranteed Parties” means collectively, the Administrative Agent, the Lenders
and each Indemnitee.

“Guarantors” means Intermediate Parent and each Subsidiary Guarantor.

“Guaranty” means the Guarantee of the Guarantors contained in Article IX.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum

 

13



--------------------------------------------------------------------------------

distillates, asbestos or asbestos-containing materials, polychlorinated
biphenyls, radon gas, infectious or medical wastes and all other substances or
wastes of any nature regulated pursuant to any Environmental Law.

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b) all direct or contingent obligations of such Person arising under letters of
credit (including standby and commercial), bankers’ acceptances, bank
guarantees, surety bonds and similar instruments;

(c) net obligations of such Person under any Swap Contract;

(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business);

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness will have been assumed by such Person or is limited in
recourse;

(f) Capital Lease Obligations;

(g) Synthetic Lease Obligations;

(h) Receivables Facility Attributable Indebtedness; and

(i) all Guarantees of such Person in respect of any of the foregoing; provided
that Indebtedness shall not include any performance guarantee or any other
guarantee that is not a guarantee of other Indebtedness.

For all purposes hereof, the Indebtedness of any Person will include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date will be deemed to be the Swap Termination Value
thereof as of such date.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.

“Indemnitees” has the meaning specified in Section 11.04(b).

 

14



--------------------------------------------------------------------------------

“Information” has the meaning specified in Section 11.07.

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date applicable to such Loan; provided, however, that if any Interest Period for
a Eurodollar Rate Loan exceeds three months, the respective dates that fall
every three months after the beginning of such Interest Period will also be
Interest Payment Dates; and (b) as to any Base Rate Loan, the last Business Day
of each March, June, September and December and the Maturity Date applicable to
such Loan.

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter (or, if agreed to by all Lenders, twelve months or a period of
shorter than one month), as selected by the Borrower in its Loan Notice;
provided that:

(i) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless, in the case of
a Eurodollar Rate Loan, such Business Day falls in another calendar month, in
which case such Interest Period shall end on the next preceding Business Day;

(ii) any Interest Period pertaining to a Eurodollar Rate Loan that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and

(iii) no Interest Period will extend beyond the applicable Maturity Date.

“Intermediate Parent” means Warner Chilcott Limited and its successors and
permitted assigns; provided that any successor or permitted assign shall
expressly assume all of the prior Intermediate Parent’s rights and obligations
under this Agreement and the other Loan Documents pursuant to documentation
reasonably satisfactory to the Administrative Agent and Intermediate Parent.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance (other than prepaid expenses, extension of trade credit and advances to
customers and suppliers, advances to employees and similar items to the extent
made in the ordinary course of business) or capital contribution to, Guarantee
or assumption of debt of, or purchase or other acquisition of any other debt or
equity participation or interest in, another Person, including any partnership
or joint venture interest in such other Person and any arrangement pursuant to
which the investor Guarantees Indebtedness of such other Person, or (c) the
purchase or other acquisition (in one transaction or a series of transactions)
of assets of another Person that constitute a business unit. For purposes of
covenant compliance, the amount of any Investment shall be the amount actually
invested, without adjustment for subsequent increases or decreases in the value
of such Investment.

“IP Rights” has the meaning specified in Section 5.20.

 

15



--------------------------------------------------------------------------------

“IRS” means the United States Internal Revenue Service.

“Joint Fee Letter” means that certain joint fee letter, dated February 17, 2014,
among Ultimate Parent, Bank of America, MLPF&S and Mizuho Bank.

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“Lender” has the meaning specified in the introductory paragraph hereto.

“Lending Office” means, as to any Lender, the office, offices, branch, branches,
Subsidiary, Subsidiaries, Affiliate or Affiliates of such Lender described as
such in such Lender’s Administrative Questionnaire, or such other office,
offices, branch, branches, Subsidiary, Subsidiaries, Affiliate or Affiliates as
a Lender may from time to time notify the Borrower, Intermediate Parent and the
Administrative Agent.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

“Loan” has the meaning specified in Section 2.01.

“Loan Documents” means this Agreement, each Note, the Joint Fee Letter and each
Subsidiary Guarantor Counterpart.

“Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of Loans from
one Type to the other, or (c) a continuation of Eurodollar Rate Loans, pursuant
to Section 2.02(a), which, if in writing, will be substantially in the form of
Exhibit D.

“Loan Parties” means, collectively, the Borrower and the Guarantors.

“Luxembourg” means the Grand Duchy of Luxembourg.

“Luxembourg Insolvency Procedure” means, in relation to the Borrower or any of
its assets, the opening of any of the following procedures: (i) a bankruptcy
(faillite) within the meaning of Articles 437 ff. of the Luxembourg Commercial
Code; (ii) a controlled management (gestation controlee) within the meaning of
the Luxembourg grand ducal regulation of 24 May 1935 on controlled management;
(iii) a voluntary arrangement with creditors (concordat préventif de faillite)
within the meaning of the Luxembourg law of 13 April 1886 on arrangements to
prevent insolvency, as amended; (iv) a suspension of payments (sursis de

 

16



--------------------------------------------------------------------------------

paiement) within the meaning of Articles 593 ff. of the Luxembourg Commercial
Code; (v) a voluntary or compulsory winding-up pursuant to the Luxembourg
Companies Act, or any other insolvency proceedings pursuant to Luxembourg law or
the Council Regulation (EC) No. 1346/2000 of May 29, 2000 on insolvency
proceedings.

“Major Default” means a Default that has occurred and is continuing under
Section 8.01 (a), (b), (e), (f), (g), (j) (solely with respect to this
Agreement, including Article IX) or (k).

“Material Acquisition” means any acquisition of property or series of related
acquisitions of property that (a) constitutes (i) assets comprising all or
substantially all or any significant portion of a business or operating unit of
a business, division, product line (including rights in respect of any drug or
other pharmaceutical product) or line of business, or (ii) all or substantially
all of the common stock or other Equity Interests of a Person, and (b) involves
the payment of consideration (including the aggregate principal amount of any
Indebtedness that is assumed by Ultimate Parent or any Subsidiary following such
acquisition) by Ultimate Parent and its Subsidiaries in excess of $300,000,000
(including the value of any Equity Interests of Ultimate Parent or any of its
Subsidiaries used as consideration in any such transaction).

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the business, results of operations or financial condition
of Ultimate Parent and its Subsidiaries taken as a whole; (b) a material adverse
effect on the ability of any Loan Party to perform its payment Obligations under
any Loan Document to which it is a party; or (c) a material adverse effect on
the legality, validity, binding effect or enforceability against any Loan Party
of any Loan Document to which it is a party.

“Material Disposition” means any Disposition of property or series of
Dispositions of property (other than any sale and leaseback transaction or any
Permitted Receivables Transfer, in each case to the extent the Indebtedness or
Liens arising in connection therewith are permitted under Sections 7.01 and
7.02) that yield gross proceeds (including the aggregate principal amount of any
Indebtedness of Ultimate Parent or any Subsidiary that is assumed by another
Person following such Disposition) to Ultimate Parent or any of its Subsidiaries
in excess of $300,000,000.

“Material Indebtedness” means Indebtedness (other than the Obligations) of any
one or more of Ultimate Parent and its Subsidiaries in an aggregate principal
amount exceeding $200,000,000.

“Material Subsidiary” means each Subsidiary of Ultimate Parent that meets any of
the following tests: (a) its assets equal or exceed 5% of Consolidated Total
Assets of Ultimate Parent as of the last day of Ultimate Parent’s most recently
ended fiscal quarter, or (b) its revenues equal or exceed 5% of the total
revenues of Ultimate Parent and its Subsidiaries on a consolidated basis as of
the last day of Ultimate Parent’s most recently ended fiscal quarter for the
four consecutive fiscal quarters ending with such fiscal quarter; provided that
if the Subsidiaries that meet either of the tests in clause (a) or (b), when
combined with revenues generated or assets owned directly by Loan Parties and
Material Subsidiaries (excluding any assets or revenues located or generated at
Subsidiaries that are neither Loan Parties nor Material

 

17



--------------------------------------------------------------------------------

Subsidiaries), aggregate less than 90% of the Consolidated Total Assets or total
revenues of Ultimate Parent on a consolidated basis, Ultimate Parent shall
identify additional Subsidiaries to constitute Material Subsidiaries until such
threshold is met.

“Maturity Date” means the date that is 60 days after the Closing Date; provided,
however, that if such date is not a Business Day, the Maturity Date shall be the
next preceding Business Day.

“Merger Agreement” has the meaning specified in the recitals hereto.

“Merger Sub 1” has the meaning specified in the recitals hereto.

“Merger Sub 2” has the meaning specified in the recitals hereto.

“Milestone Payments” means payments made under contractual arrangements arising
in connection with any acquisition (or licensing) of assets or Equity Interests
by Ultimate Parent or any Subsidiary to the sellers (or licensors) of the assets
or Equity Interests acquired (or licensed) under such contractual arrangements
based on the achievement of specified revenue, profit or other performance
targets (financial or otherwise).

“Mizuho Bank” means Mizuho Bank, Ltd. and its successors.

“MLPF&S” means Merrill Lynch, Pierce, Fenner & Smith Incorporated and its
successors.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which Ultimate Parent or any ERISA Affiliate
makes or is obligated to make contributions, or during the preceding five plan
years, has made or been obligated to make contributions.

“Net Worth” means, as at any time, the sum of Consolidated Total Assets of
Ultimate Parent less all liabilities of Ultimate Parent and its Subsidiaries, at
such time, calculated in accordance with GAAP on a consolidated basis.

“Non-U.S. Lender” means any Lender that is not a “United States person,” as such
term is defined in Section 7701(a)(3) of the Code.

“Note” means a promissory note made by the Borrower in favor of a Lender
evidencing Loans made by such Lender to the Borrower, substantially in the form
of Exhibit E.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Loan Party of any proceeding under any Debtor
Relief Laws naming such Person as the debtor in such proceeding, regardless of
whether such interest and fees are allowed claims in such proceeding.

 

18



--------------------------------------------------------------------------------

“OFAC” has the meaning specified in Section 5.15.

“OFAC Countries” has the meaning specified in Section 5.15.

“OFAC Listed Person” has the meaning specified in Section 5.15.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws; (b) with respect to any
limited liability company, the certificate or articles of formation, association
or organization and operating agreement; and (c) with respect to any
partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Originators” means Ultimate Parent and/or any of its Subsidiaries in their
respective capacities as parties to any Receivables Purchase Documents as
sellers or transferors of any Receivables and Related Security in connection
with a Permitted Receivables Transfer.

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

“Outside Date” means August 17, 2014; provided that if, as of such date, the
condition set forth in Section 7.1(d) of the Merger Agreement and/or the
condition set forth in Section 7.1(c) of the Merger Agreement (if the applicable
Adverse Law (as defined in the Merger Agreement) or Order (as defined in the
Merger Agreement) is an order or injunction of a court of competent jurisdiction
under an Antitrust Law (as defined in the Merger Agreement)) has not been
satisfied but all other conditions to the Closing (as defined in the Merger
Agreement) set forth in Article VII of the Merger Agreement have been satisfied
or waived (other than those conditions that by their nature are to be satisfied
at the Closing, which conditions shall be capable of being satisfied), and
either Ultimate Parent or the Acquired Business has prior to August 17, 2014,
extended the “Outside Date” under the Merger Agreement by an additional three
months until November 17, 2014, such extended date shall thereafter be
considered the Outside Date; provided, further, that if on the Outside Date as
extended pursuant to the preceding proviso, the condition set forth in
Section 7.1(d) of the Merger Agreement and/or the condition set forth in
Section 7.1(c) of the Merger Agreement (if the applicable Adverse Law or Order
is an order or injunction of a court of competent jurisdiction under an
Antitrust Law) has not been satisfied but all other conditions to the Closing
set forth in Article VII of the Merger Agreement have been satisfied or waived
(other than those conditions that by their nature are to be satisfied at the
Closing, which conditions shall be capable of being satisfied), and either
Ultimate Parent or the Acquired Business have, prior to November 17, 2014,
extended the “Outside Date” under to the Merger Agreement by an additional one
month until December 17, 2014, such extended date shall thereafter be considered
the Outside Date.

 

19



--------------------------------------------------------------------------------

“Overnight Rate” means, for any day, the greater of (a) the Federal Funds Rate
and (b) an overnight rate reasonably determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation.

“Participant” has the meaning specified in Section 11.06(e).

“Participant Register” has the meaning specified in Section 11.06(e).

“Patriot Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Act” means the Pension Protection Act of 2006.

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by Ultimate Parent
or any ERISA Affiliate or to which Ultimate Parent or any ERISA Affiliate
contributes or has an obligation to contribute, or in the case of a multiple
employer or other plan described in Section 4064(a) of ERISA, has made
contributions at any time during the immediately preceding five plan years.

“Permitted Receivables Transfer” means (a) a sale or other transfer by an
Originator to an SPV or any other Person of Receivables and Related Security for
fair market value and without recourse (except for limited recourse typical of
such structured finance transactions), and/or (b) a sale or other transfer by an
Originator or an SPV to (i) purchasers of or other investors in such Receivables
and Related Security or (ii) any other Person (including an SPV) in a
transaction in which purchasers or other investors purchase or are otherwise
transferred such Receivables and Related Security, in each case pursuant to and
in accordance with the terms of the applicable Receivables Purchase Documents.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any “employee benefit plan” within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of Ultimate Parent or
any ERISA Affiliate or any such Plan to which Intermediate Parent or any ERISA
Affiliate is required to contribute on behalf of any of its employees.

 

20



--------------------------------------------------------------------------------

“Platform” has the meaning specified in Section 6.02.

“Post-Closing Restructuring” means, collectively, all intercompany transactions
between Ultimate Parent, Intermediate Parent and one or more of their
Subsidiaries or among two or more Subsidiaries that, in each case do not result
in a change of jurisdiction of the Borrower to a jurisdiction other than
Luxembourg, Ireland, Bermuda, Puerto Rico or the United States or a political
subdivision thereof or involve the release of (i) for so long as any Loans are
guaranteed thereby, Intermediate Parent, (ii) for so long as Actavis is an
obligor in respect of the 5.00% Senior Notes due 2014, the 6.125% Notes due
2019, the 1.875% Senior Notes due 2017, the 3.250% Notes due 2022 or the 4.625%
Notes due 2042 due pursuant to that certain Base Indenture, dated as of
August 24, 2009, as amended and supplemented through the Third Supplemental
Indenture, dated as of October 2, 2012 (collectively, the “Existing Notes”),
Actavis as a Guarantor under this Agreement or (iii) for so long as Actavis SCS
is an obligor in respect of the 1.300% Notes due 2017, the 2.450% Notes due
2019, the 3.850% Notes due 2024 or the 4.850% Notes due 2044 (collectively, the
“New Notes”), Actavis SCS as a Guarantor under this Agreement.

“Pre-Advanced Funds” has the meaning specified in Section 2.02(d).

“Pre-Funding Compensation Amount” has the meaning specified in Section 2.02(d).

“Pre-Funding Date” has the meaning specified in Section 2.02(c).

“Protesting Lender” has the meaning specified in Section 11.20(b).

“Public Lender” has the meaning specified in Section 6.02.

“Receivables” means, with respect to any Originator or SPV, such Originator’s or
SPV’s presently existing and hereafter arising or acquired accounts, accounts
receivable, and all present and future rights of such Originator or SPV to
payment for goods sold or leased or for services rendered (except those
evidenced by instruments or chattel paper), whether or not they have been earned
by performance, and all rights in any merchandise or goods which any of the same
may represent, and all rights, title, security and guarantees with respect to
each of the foregoing, including, without limitation, any right of stoppage in
transit.

“Receivables and Related Security” means the Receivables and the related
security and collections with respect thereto which are sold or transferred by
any Originator or SPV in connection with any Permitted Receivables Transfer.

“Receivables Facility Attributable Indebtedness” means the amount of obligations
outstanding under a Receivables Purchase Facility on any date of determination
that would be characterized as principal if such facility were structured as a
secured lending transaction rather than as a purchase.

“Receivables Purchase Documents” means any series of receivables purchase or
sale agreements generally consistent with terms contained in comparable
structured finance transactions pursuant to which one or more Originators sell
or transfer to one or more SPVs all of their respective rights, title and
interests in and to certain Receivables and Related Security for

 

21



--------------------------------------------------------------------------------

further sale or transfer to other purchasers of or investors in such assets (and
the other documents, instruments and agreements executed in connection
therewith), as any such agreements may be amended, restated, supplemented,
refinanced, replaced or otherwise modified from time to time.

“Receivables Purchase Facility” means the securitization facility made available
to Ultimate Parent and its Subsidiaries, pursuant to which the Receivables and
Related Security of the Originators are transferred to one or more SPVs, and
thereafter to certain investors, pursuant to the terms and conditions of the
Receivables Purchase Documents.

“Refinancing” means the termination of that certain Credit Agreement, dated as
of December 4, 2012, by and among Forest Laboratories, Inc., JP Morgan Chase
Bank, N.A., as administrative agent, and the other lenders party thereto, as
amended by that certain Amendment No. 1, dated as of December 2, 2013, and
payment in full any indebtedness (other than contingent indemnification
obligations) outstanding thereunder.

“Register” has the meaning specified in Section 11.06(d).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the directors, officers, employees and agents of such Person and of such
Person’s Affiliates.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived
under current law.

“Required Lenders” means, as of any date of determination, Lenders holding more
than 50% of the sum of the Aggregate Commitments and the aggregate principal
amount of the Loans then outstanding; provided that the Commitment of any
Defaulting Lender will be excluded for purposes of making a determination of
Required Lenders.

“Responsible Officer” means the chief executive officer, a manager (gérant), an
authorized signatory acting jointly with a manager (gérant), a director, the
chief financial officer, a vice president, the vice president and treasurer,
chief legal officer or the vice president and controller of any Loan Party. Any
document delivered hereunder that is signed by a Responsible Officer of any Loan
Party will be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party, and
such Responsible Officer will be conclusively presumed to have acted on behalf
of such Loan Party.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of Intermediate Parent, the Borrower or any Material Subsidiary, or any
payment (whether in cash, securities or other property), including any sinking
fund or similar deposit, on account of the purchase, redemption, retirement,
acquisition, cancellation or termination of any such capital stock or other
Equity Interest, or on account of any return of capital to Intermediate Parent’s
shareholders, partners or members (or the equivalent Person thereof).

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Financial, Inc. and any successor thereto.

 

22



--------------------------------------------------------------------------------

“Same Day Funds” means immediately available funds.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Second Merger” has the meaning specified in the recitals hereto.

“Securities Exchange Act” means the Securities Exchange Act of 1934, as amended
from time to time, and any successor statute.

“Solvent” and “Solvency” mean, with respect to any Person on a particular date,
that on such date (a) the fair value of the property of such Person (including,
for the avoidance of doubt, property consisting of the residual equity value of
such Person’s subsidiaries) is greater than the total amount of liabilities,
including contingent liabilities, of such Person, (b) the present fair salable
value of the assets of such Person (including, for the avoidance of doubt,
property consisting of the residual equity value of such Person’s subsidiaries)
is greater than the amount that will be required to pay the probable liability
of such Person on the sum of its debts and other liabilities, including
contingent liabilities, (c) such Person has not, does not intend to, and does
not believe (nor should it reasonably believe) that it will, incur debts or
liabilities beyond such Person’s ability to pay such debts and liabilities as
they become due (whether at maturity or otherwise), (d) such Person does not
have unreasonably small capital with which to conduct the businesses in which it
is engaged as such businesses are now conducted and are proposed to be conducted
following the Closing Date, (e) such Person is able to pay its debts and
liabilities, contingent obligations and other commitments as they mature in the
ordinary course of business, and (f) such Person is “solvent” within the meaning
given to that term and similar terms under the Bankruptcy Code of the United
States and applicable Laws relating to fraudulent transfers and conveyances. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

“Specified Representations” means (x) the representations and warranties (in
each case, solely as they relate to the Loan Parties) contained in Sections
5.01(a), 5.01(b)(ii), 5.02(a), 5.02(d), 5.04, 5.13, 5.15 and 5.17 and (y) the
representations and warranties of Intermediate Parent contained in Section 5.10.

“SPV” means any special purpose entity established for the purpose of purchasing
receivables in connection with a receivables securitization transaction
permitted under the terms of this Agreement.

“Subsidiary” means, with respect to any Person, a corporation, partnership,
joint venture, limited liability company or other business entity (a) of which a
majority of the shares of securities or other interests having ordinary voting
power for the election of directors or other governing body (other than
securities or interests having such power only by reason of the happening of a
contingency) are at the time beneficially owned, or (b) that is, at the time any
determination is made, otherwise Controlled, by such Person or one or more
subsidiaries of such Person or by such Person and one or more subsidiaries of
such Person. Unless otherwise specified, all references herein to a “Subsidiary”
or to “Subsidiaries” will refer to a Subsidiary or

 

23



--------------------------------------------------------------------------------

Subsidiaries of Intermediate Parent. For the avoidance of doubt, prior to the
consummation of the Acquisition, the Acquired Business and its Subsidiaries
shall not constitute a Subsidiary or Subsidiaries of Intermediate Parent.

“Subsidiary Guarantor” means (a) Actavis, (b) Actavis SCS and (c) each other
Subsidiary of Intermediate Parent that, after the Effective Date, becomes a
party to this Agreement as a “Guarantor” either at the election of Intermediate
Parent or as required by Section 6.12 by executing and delivering to the
Administrative Agent a Subsidiary Guarantor Counterpart. As of the Effective
Date, Actavis and Actavis SCS are the only Subsidiary Guarantors.

“Subsidiary Guarantor Counterpart” means the Subsidiary Guarantor Counterpart
Agreement to be entered into by any Subsidiary Guarantor (other than Actavis and
Actavis SCS) in favor of the Administrative Agent, substantially in the form of
Exhibit F.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any netting agreement relating to such
Swap Contracts, (a) for any date on or after the date such Swap Contracts have
been closed out and termination value(s) determined in accordance therewith,
such termination value(s), and (b) for any date prior to the date referenced in
clause (a) of this definition, the amount(s) determined as the mark-to-market
value(s) for such Swap Contracts, as determined based upon one or more
mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender) or any third party in the business of determining such values acceptable
to the Administrative Agent.

“Syndication Agent” means Mizuho Bank, in its capacity as syndication agent.

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment), and the amount of

 

24



--------------------------------------------------------------------------------

such obligation shall be the capitalized amount of the remaining lease payments
under the relevant lease that would appear on a balance sheet of such Person
prepared as of such date in accordance with GAAP if such lease were accounted
for as capital lease.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other similar
charges imposed by any Governmental Authority, including any interest, additions
to tax or penalties applicable thereto.

“Ticking Fees” has the meaning specified in Section 2.10(a).

“Transactions” means, collectively, (a) the consummation of the Acquisition,
(b) the Refinancing, (c) the execution and delivery by the Loan Parties of the
Second Amendment Agreement, (d) the execution and delivery of the Actavis Term
Loan Credit Agreement, and the borrowing of the loans thereunder, (e) the
execution and delivery of the Cash Bridge Credit Agreement and the borrowing of
loans thereunder and (f) the issuance and sale by Actavis SCS of senior
unsecured notes in an aggregate amount of $3,700,000,000.

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

“Ultimate Parent” means Actavis plc and its successors.

“United States” and “U.S.” mean the United States of America.

“US Dollar” and “$” mean lawful money of the United States.

“Voidable Transfer” has the meaning specified in Section 9.10.

“Warner Chilcott” means Warner Chilcott plc, a public limited company
incorporated under the laws of Ireland.

“Warner Chilcott Company” means Warner Chilcott Company, LLC, a limited
liability company organized under the Laws of Puerto Rico.

“Warner Chilcott Finance” means Warner Chilcott Finance, LLC, a Delaware limited
liability company.

“WC SEC Documents” means all reports, schedules, forms, proxy statements,
prospectuses (including prospectus supplements), registration statements and
other information filed by Warner Chilcott with the SEC or furnished by Warner
Chilcott to the SEC pursuant to the Securities Exchange Act.

“WC Term Loan Credit Agreement” means that certain Amended and Restated WC Term
Loan Credit and Guaranty Agreement, dated as of June 9, 2014, among Ultimate
Parent, Intermediate Parent, Warner Chilcott Finance, as a subsidiary guarantor
thereunder, Warner Chilcott Corporation, a Delaware corporation, Actavis WC 2
S.à r.l., a private limited liability company (société à responsabilité limitée)
incorporated under the laws of the Grand-Duchy of

 

25



--------------------------------------------------------------------------------

Luxembourg, and Warner Chilcott Company, as borrowers, each lender from time to
time party thereto and Bank of America, as administrative agent thereunder, as
amended, restated, supplemented or otherwise modified from time to time.

“Wholly Owned Subsidiary” means, with respect to any Person, a Subsidiary of
such Person all the Equity Interests of which (except for directors’ qualifying
shares) are, at the time any determination is being made, owned, Controlled or
held by such Person and/or one or more wholly owned Subsidiaries of such Person.

“Withholding Agents” means any Loan Party and the Administrative Agent.

1.02 Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

(a) The definitions of terms herein will apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
will include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” will be deemed to be followed by the
phrase “without limitation.” The word “will” will be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) will be construed as referring to
such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person will be construed to include
such Person’s successors and assigns, (iii) the words “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, will be
construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules will be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law will include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation will, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” will
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and will not affect the interpretation of this
Agreement or any other Loan Document.

1.03 Accounting Terms. (a) Generally. All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including

 

26



--------------------------------------------------------------------------------

financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein. Notwithstanding the foregoing, for
purposes of determining compliance with any covenant (including the computation
of any financial covenant) contained herein, Indebtedness of Ultimate Parent and
its Subsidiaries shall be deemed to be carried at 100% of the outstanding
principal amount thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on
financial liabilities shall be disregarded.

(b) Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either Ultimate Parent or the Required Lenders shall so request,
the Administrative Agent, the Lenders and Ultimate Parent shall negotiate in
good faith to amend such ratio or requirement to preserve the original intent
thereof in light of such change in GAAP (subject to the approval of the Required
Lenders); provided that, until so amended, (i) such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
(ii) Ultimate Parent shall provide to the Administrative Agent and the Lenders
financial statements and other documents required under this Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP. For the avoidance of doubt, all calculations, ratios and
computations with respect to leases contained in this Agreement will be computed
with respect to each lease in conformity with GAAP as in effect on the Effective
Date.

(c) Pro Forma Calculations. All pro forma computations required to be made
hereunder giving effect to any Material Acquisition or Material Disposition
shall be calculated after giving pro forma effect thereto immediately after
giving effect to such acquisition or disposition (and to any other such
transaction consummated since the first day of the period for which such pro
forma computation is being made and on or prior to the date of such computation)
as if such transaction had occurred on the first day of the period of four
consecutive fiscal quarters ending with the most recent fiscal quarter for which
financial statements shall have been delivered pursuant to Sections 6.01(a) or
6.01(b), and, to the extent applicable, the historical earnings and cash flows
associated with the assets acquired or disposed of, any related incurrence or
reduction of Indebtedness and any related cost savings, operating expense
reductions and synergies which, in the case of reductions in cost, (i) are
calculated on a basis that is consistent with Article 11 of Regulation S-X under
the Securities Act of 1933, as amended or (ii) are implemented, committed to be
implemented, the commencement of implementation of which has begun or reasonably
expected to be implemented in good faith by the business that was the subject of
any such asset acquisition, disposition or operational change within twelve
(12) months of the date of such asset acquisition, disposition or operational
change and that are factually supportable and quantifiable and expected to have
a continuing impact, as if, in the case of each of clauses (i) and (ii), all
such reductions in costs had been effected as of the beginning of such period,
decreased by any non-one-time incremental expenses incurred or to be incurred
during the prior twelve month period in order to achieve such reduction in
costs. If any Indebtedness bears a floating rate of interest and is being given
pro forma effect, the interest on such Indebtedness shall be calculated as if
the rate in effect on the date of determination had been the applicable rate for
the entire period (taking into account any Swap Contract applicable to such
Indebtedness).

 

27



--------------------------------------------------------------------------------

1.04 Times of Day. Unless otherwise specified, all references herein to times of
day will be references to Eastern time (daylight or standard, as applicable).

1.05 Rounding. Any financial ratios required to be maintained by Ultimate Parent
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

1.06 Schedules. Notwithstanding anything in this Agreement to the contrary,
solely with respect to any changes relating to the Acquired Business and its
Subsidiaries and only to the extent permitted by the Merger Agreement, to the
extent any changes or updates occur between the Effective Date and the Closing
Date which would make the contents of Schedules 7.01 and/or 7.02 incorrect or
incomplete, Intermediate Parent may deliver to the Administrative Agent an
updated version of such Schedules on or prior to the Closing Date, which updated
version shall replace the version of such Schedules delivered on the Effective
Date without any requirement for any amendment or any consent by the
Administrative Agent, any Lender or Actavis. For the avoidance of doubt, such
Schedules may not be amended pursuant to this Section 1.06 after the Closing
Date.

ARTICLE II.

THE COMMITMENTS AND BORROWINGS

2.01 Loans. Subject to the terms and conditions set forth herein, each Lender
severally agrees to make one or more term loans (each such loan, a “Loan”) to
the Borrower in US Dollars on the Closing Date, in an aggregate amount not to
exceed such Lender’s Commitment. Amounts borrowed under this Section 2.01 and
repaid or prepaid may not be reborrowed. Loans may be Base Rate Loans or
Eurodollar Rate Loans, as further provided herein.

2.02 Borrowings, Conversions and Continuations of Loans. (a) Each Borrowing,
each conversion of Loans from one Type to the other, and each continuation of
Eurodollar Rate Loans will be made upon the Borrower’s irrevocable notice to the
Administrative Agent, which may be given by telephone (and confirmed promptly by
hand delivery, fax or email). Each such notice must be received by the
Administrative Agent not later than (i) 12:00 noon three Business Days prior to
the requested date of any Borrowing of, conversion to or continuation of
Eurodollar Rate Loans or of any conversion of Eurodollar Rate Loans to Base Rate
Loans, and (ii) 10:00 a.m. on the requested date of any Borrowing of Base Rate
Loans; provided, however, that if the Borrower wishes to request Eurodollar Rate
Loans having an Interest Period other than one, two, three or six months in
duration as provided in the definition of “Interest Period”, the applicable
notice must be received by the Administrative Agent not later than 12:00
noon four Business Days prior to the requested date of such Borrowing,
conversion or continuation of Eurodollar Rate Loans, whereupon the
Administrative Agent will give prompt notice to the Lenders of such request and
determine whether the requested Interest Period is acceptable to all

 

28



--------------------------------------------------------------------------------

of them. Not later than 12:00 noon, three Business Days before the requested
date of such Borrowing, conversion or continuation of Eurodollar Rate Loans, the
Administrative Agent will notify the Borrower (which notice may be by telephone)
whether or not the requested Interest Period has been consented to by all the
Lenders. Each telephonic notice by the Borrower pursuant to this Section 2.02(a)
must be confirmed promptly by hand delivery, fax or e-mail to the Administrative
Agent of a written Loan Notice, appropriately completed and signed by a
Responsible Officer of the Borrower. Each Borrowing of, conversion to or
continuation of Eurodollar Rate Loans will be in a principal amount of
$5,000,000 or a whole multiple of $1,000,000 in excess thereof. Each Borrowing
of or conversion to Base Rate Loans will be in a principal amount of $500,000 or
a whole multiple of $100,000 in excess thereof. Each Loan Notice (whether
telephonic or written) will specify (i) whether the Borrower is requesting a
Borrowing, a conversion of Loans from one Type to the other, or a continuation
of Eurodollar Rate Loans, (ii) the requested date of the Borrowing, conversion
or continuation, as the case may be (which will be a Business Day), and if
applicable, the requested Pre-Funding Date, (iii) the principal amount of Loans
to be borrowed, converted or continued, (iv) the Type of Loans to be borrowed or
to which existing Loans are to be converted, and (v) if applicable, the duration
of the Interest Period with respect thereto. If the Borrower fails to specify a
Type of Loan in a Loan Notice, then the applicable Loans will be made as Base
Rate Loans. If the Borrower fails to give timely notice requesting a conversion
or continuation of a Eurodollar Rate Loan, such Eurodollar Rate Loan will be
continued with an Interest Period of one month. If the Borrower requests a
Borrowing of, conversion to, or continuation of Eurodollar Rate Loans in any
such Loan Notice, but fails to specify an Interest Period, it will be deemed to
have specified an Interest Period of one month.

(b) Following receipt of a Loan Notice, the Administrative Agent will promptly
notify each Lender of the amount of its Applicable Percentage of the applicable
Loans, as described in the preceding subsection. In the case of a Borrowing,
each Lender will make the amount of its Loan available to the Administrative
Agent in Same Day Funds at the Administrative Agent’s Office not later than 1:00
p.m. on the Business Day specified in the applicable Loan Notice. If the
Pre-Funding Date has been specified, the Administrative Agent shall make such
funds available not later than 9:00 a.m. on the Business Day on which the
Administrative Agent receives evidence that the conditions in Section 4.02 are
satisfied (or waived).

(c) Following the Effective Date, the Borrower may require that Lenders transfer
funds to the Administrative Agent in advance of the anticipated Closing Date set
forth in the Loan Notice to hold in reserve pursuant to Section 2.02(d), by
specifying, in the relevant Loan Notice, the date (the “Pre-Funding Date”) upon
which Lenders shall deliver such funds to the Administrative Agent to be held in
reserve (which requested Pre-Funding Date may be no earlier than three Business
Days prior to the anticipated Closing Date set forth in the Loan Notice). In the
event the Borrower specifies a Pre-Funding Date in a Loan Notice, then such Loan
Notice shall be submitted not later than (i) 12:00 noon three Business Days
prior to the Pre-Funding Date of any Borrowing of Eurodollar Rate Loans, and
(ii) 10:00 a.m. on the Pre-Funding Date of any Borrowing of Base Rate Loans.

(d) If a Pre-Funding Date is specified in a Loan Notice, on the requested
Pre-Funding Date, no later than 1:00 p.m., each Lender shall deliver to the
Administrative Agent an

 

29



--------------------------------------------------------------------------------

amount equal to its Applicable Percentage of the Loans requested to be made on
the Closing Date, by wire transfer of immediately available funds to the account
of the Administrative Agent designated by it for such purpose by notice to the
Lenders and each Lender hereby irrevocably authorizes the Administrative Agent
to release such funds (the “Pre-Advanced Funds”) and use them to fund such
Lender’s Applicable Percentage of the Loans on the Closing Date unless the
Administrative Agent shall have received written notice from such Lender prior
to 9:00 a.m. on the anticipated Closing Date set forth in the Loan Notice that
any one or more of the conditions precedent in Section 4.02 has not been
satisfied specifying both the conditions precedent that have not been satisfied
and its objection thereto. The Pre-Advanced Funds shall be held in reserve by
the Administrative Agent for the benefit of such Lender, upon the following
terms:

(i) The Administrative Agent shall release the Pre-Advanced Funds only as
follows: (A) the Administrative Agent shall release the Pre-Advanced Funds of
each Lender to fund such Lender’s Applicable Percentage of the Loans on the
Closing Date, without any further authorization from such Lender, or (B) if for
any reason the Closing Date does not occur on or before 11:59 p.m. on the date
that is two Business Days after the proposed Closing Date set forth in the Loan
Notice, the Administrative Agent shall promptly return to each Lender the
portion of the Pre-Advanced Funds delivered by such Lender. In the event any
Pre-Advanced Funds remain in reserve at the time of expiration of the Aggregate
Commitments, the Administrative Agent shall return to each Lender the portion of
the Pre-Advanced Funds delivered by such Lenders.

(ii) The Administrative Agent shall hold the Pre-Advanced Funds in a
non-interest bearing account with Bank of America.

(iii) It is understood and agreed that, except as set forth in Section 2.02(c),
the Borrower shall have no right, title or interest in any Pre-Advanced Funds,
and shall have no right to give directions to the Administrative Agent with
regard to investment, application or release of such funds or otherwise with
respect to such funds. Whether or not the Closing Date occurs and whether or not
Loans are made on the Closing Date, the Borrower agrees to pay to each Lender an
amount (the “Pre-Funding Compensation Amount”) that is equal to the amount of
interest that would have accrued hereunder on its Pre-Advanced Funds (at the
rate(s) requested by the Borrower in the Loan Notice) if such Pre-Advanced Funds
had been used to fund Loans on the Pre-Funding Date (or, if later, the date such
funds were delivered to the Administrative Agent to be placed in reserve) and as
if such Loans were outstanding for the period of time that such Pre-Advanced
Funds remain in reserve. To the extent that a Lender’s Pre-Advanced Funds are
used to fund its Applicable Percentage of Loans made on the Closing Date
(x) such Loans shall be deemed to have been made by such Lender on the date that
such Lender funded its Pre-Advanced Funds and having an Interest Period, if
applicable, commencing on the Closing Date and (y) the Pre-Funding Compensation
Amount shall be due and payable by the Borrower to such Lender on the first
Interest Payment Date following the Closing Date (it being understood that the
Pre-Funding Compensation Amount shall be without duplication of interest paid on
the Loans). To the extent that all or any part of a Lender’s Pre-Advanced Funds
are returned to such Lender for any reason and are not used to fund Loans, the
Pre-Funding Compensation Amount shall be due and payable by the Borrower to such
Lender within one Business Day after demand, together with any amount payable
pursuant to Section 3.05.

 

30



--------------------------------------------------------------------------------

(e) Except as otherwise provided herein, a Eurodollar Rate Loan may be continued
or converted only on the last day of an Interest Period for such Eurodollar Rate
Loan. During the existence of an Event of Default, no Loans may be converted to
or continued as Eurodollar Rate Loans without the consent of the Required
Lenders.

(f) The Administrative Agent will promptly notify the Borrower and the Lenders
of the interest rate applicable to any Interest Period for Eurodollar Rate Loans
upon determination of such interest rate. At any time that Base Rate Loans are
outstanding, the Administrative Agent will notify the Borrower and the Lenders
of any change in the prime rate used in determining the Base Rate promptly
following the public announcement of such change.

(g) After giving effect to all Borrowings, all conversions of Loans from one
Type to the other, and all continuations of Loans as the same Type, there will
not be more than ten Interest Periods in effect with respect to Loans.

2.03 [Reserved].

2.04 [Reserved].

2.05 [Reserved].

2.06 Prepayments. (a) Optional. The Borrower may, upon notice from it to the
Administrative Agent, at any time or from time to time voluntarily prepay at the
Borrower’s option the Loans in whole or in part without premium or penalty;
provided that (i) such notice must be received by the Administrative Agent not
later than 11:00 a.m. (A) three Business Days prior to any date of prepayment of
Eurodollar Rate Loans and (B) on the date of prepayment of Base Rate Loans;
(ii) any prepayment of Eurodollar Rate Loans will be in a principal amount of
$5,000,000 or a whole multiple of $1,000,000 in excess thereof; and (iii) any
prepayment of Base Rate Loans will be in a principal amount of $500,000 or a
whole multiple of $100,000 in excess thereof or, in each case, if less, the
entire principal amount thereof then outstanding. Each such notice will specify
the date and amount of such prepayment and the Type(s) of Loans to be prepaid
and, if Eurodollar Rate Loans are to be prepaid, the Interest Period(s) of such
Loans. The Administrative Agent will promptly notify each applicable Lender of
its receipt of each such notice, and of the amount of such Lender’s Applicable
Percentage of such prepayment. If such notice is given by the Borrower, it will
make such prepayment and the payment amount specified in such notice will be due
and payable on the date specified therein. Any prepayment of a Eurodollar Rate
Loan will be accompanied by all accrued interest on the amount prepaid, together
with any additional amounts required pursuant to Section 3.05. Each such
prepayment will be applied to the applicable Loans of the applicable Lenders in
accordance with their respective Applicable Percentages and to the installments
thereof as directed by the Borrower, or, in the absence of such direction, in
direct order of maturity. Subject to Section 3.05, prior to such prepayment, the
Borrower may rescind any notice of termination under this Section 2.06 if such
termination would have resulted from a refinancing of all or a portion of the
Loans, which refinancing shall not be consummated or shall otherwise be delayed.

(b) Mandatory. The Borrower shall prepay the Loans, without premium or penalty,
together with accrued interest to the date of prepayment, with the proceeds of
any dividends or distributions received by the Borrower from the cash of the
Acquired Business designated by the Borrower as “trapped cash” on the Closing
Date.

 

31



--------------------------------------------------------------------------------

2.07 Termination or Reduction of Commitments. Intermediate Parent may, upon
notice to the Administrative Agent prior to the Closing Date, permanently reduce
(in whole or in part) at Intermediate Parent’s option, the Aggregate
Commitments; provided that (i) any such notice will be received by the
Administrative Agent not later than 11:00 a.m. five Business Days prior to the
date of termination or reduction, and (ii) any such partial reduction will be in
an aggregate amount of $10,000,000 or any whole multiple of $1,000,000 in excess
thereof. The Administrative Agent will promptly notify the 2 Lenders of any such
notice of termination or reduction. Any such reduction will be applied to the
Commitments of each Lender according to its Applicable Percentage. All fees
accrued until the date of any such termination will be paid on the date of such
termination. The Aggregate Commitments shall terminate automatically on the
earliest of (a) the Outside Date and (b) the termination of the Merger Agreement
in accordance with its terms. Repayment of Loans. The Borrower will repay to
each Lender on the Maturity Date the stated principal amount of the Loans funded
by such Lender on the Closing Date (which amounts shall be reduced as a result
of the application of prepayments in accordance with Section 2.06).

2.09 Interest. (a) Subject to the provisions of subsection (b) below, (i) each
Eurodollar Rate Loan will bear interest on the outstanding principal amount
thereof for each Interest Period at a rate per annum equal to the Eurodollar
Rate for such Interest Period plus the Applicable Rate; and (ii) each Base Rate
Loan will bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Rate.

(b) If any amount of principal of any Loan is not paid when due (without regard
to any applicable grace periods), whether at stated maturity, by acceleration or
otherwise, such amount shall thereafter bear interest at a fluctuating interest
rate per annum at all times equal to the Default Rate to the fullest extent
permitted by applicable Laws, payable on demand.

(c) Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.

(d) Interest on each Loan will be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder will be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

2.10 Fees. (a) The Borrower shall pay (or cause to be paid) to the
Administrative Agent for the account of each Lender (other than a Defaulting
Lender) in accordance with its Applicable Percentage, ticking fees (the “Ticking
Fees”) in US Dollars equal to 0.175% times the actual daily amount of undrawn
Aggregate Commitment of such Lender. The Ticking Fee shall accrue from the
Effective Date until the earlier of (x) the Closing Date and (y) the termination
of the Aggregate Commitments and shall be due and payable in arrears on the
earlier of (x) the Closing Date and (y) the date of termination of the Aggregate
Commitments.

 

32



--------------------------------------------------------------------------------

(b) The Borrower will pay or cause to be paid to the Arrangers and the
Administrative Agent for their own respective accounts, in US Dollars, fees in
the amounts and at the times specified in the Joint Fee Letter. Such fees will
be fully earned when paid and will not be refundable for any reason whatsoever.

(c) The Borrower will pay to the Lenders, in US Dollars, such fees as will have
been separately agreed upon in writing in the amounts and at the times so
specified. Such fees will be fully earned when paid and will not be refundable
for any reason whatsoever.

2.11 Computation of Interest and Fees. All computations of interest for Base
Rate Loans will be made on the basis of a year of 365 or 366 days, as the case
may be, and actual days elapsed. All other computations of fees and interest
will be made on the basis of a 360-day year and actual days elapsed (which
results in more fees or interest, as applicable, being paid than if computed on
the basis of a 365-day year). Interest will accrue on each Loan for the day on
which the Loan is made, and will not accrue on a Loan, or any portion thereof,
for the day on which the Loan or such portion is paid; provided that any Loan
that is repaid on the same day on which it is made will, subject to
Section 2.13(a), bear interest for one day. Each determination by the
Administrative Agent of an interest rate or fee hereunder will be conclusive and
binding for all purposes, absent manifest error.

2.12 Evidence of Debt. The Loans made by each Lender will be evidenced by one or
more accounts or records maintained by such Lender and by the Administrative
Agent in the ordinary course of business. The accounts or records maintained by
the Administrative Agent and each Lender will be conclusive absent manifest
error of the amount of the Loans made by the Lenders to the Borrower and the
interest and payments thereon. Any failure to so record or any error in doing so
will not, however, limit or otherwise affect the obligation of the Borrower
hereunder to pay any amount owing with respect to the Obligations. The
Administrative Agent will provide to the Borrower or Intermediate Parent, upon
their request, a statement of Loans, payments and other transactions pursuant to
this Agreement. Such statement will be deemed correct, accurate, and binding on
the Borrower (except for corrections and errors discovered by the Administrative
Agent), unless the Borrower or Intermediate Parent notifies the Administrative
Agent in writing to the contrary within thirty (30) days after such statement is
rendered. In the event a timely written notice of objections is given by the
Borrower or Intermediate Parent, only the items to which exception is expressly
made will be considered to be disputed by the Borrower. In the event of any
conflict between the accounts and records maintained by any Lender and the
accounts and records of the Administrative Agent in respect of such matters, the
accounts and records of the Administrative Agent will control in the absence of
manifest error. Upon the request of any Lender to the Borrower and Intermediate
Parent made through the Administrative Agent, the Borrower will execute and
deliver to such Lender (through the Administrative Agent) a Note, which will
evidence such Lender’s Loans to the Borrower in addition to such accounts or
records. Each Lender may attach schedules to a Note and endorse thereon the
date, Type (if applicable), amount and maturity of its Loans and payments with
respect thereto.

 

33



--------------------------------------------------------------------------------

2.13 Payments Generally. (a) General. All payments to be made by the Borrower
will be made without condition or deduction for any counterclaim, defense,
recoupment or setoff. Except as otherwise expressly provided herein, all
payments by the Borrower hereunder will be made to the Administrative Agent, for
the account of the respective Lenders to which such payment is owed, at the
applicable Administrative Agent’s Office in US Dollars and in Same Day Funds not
later than 1:00 p.m. on the date specified herein. The Administrative Agent will
promptly distribute to each Lender (which is not a Defaulting Lender) its
Applicable Percentage (or other applicable share as provided herein) of such
payment in like funds as received by wire transfer to such Lender’s Lending
Office. All payments received by the Administrative Agent after 1:00 p.m. will
be deemed received on the next succeeding Business Day and any applicable
interest or fee will continue to accrue. If any payment to be made by the
Borrower will come due on a day other than a Business Day, payment will be made
on the next following Business Day, except (i) as otherwise set forth in the
definition of Interest Period, or (ii) that no payment will extend past the
applicable Maturity Date, and such extension of time will be reflected in
computing interest or fees, as the case may be.

(b) Funding by Lenders; Presumption by Administrative Agent. (i) Unless the
Administrative Agent will have received notice from a Lender prior to the
proposed date of any Borrowing of Eurodollar Rate Loans (or, in the case of any
Borrowing of Base Rate Loans, prior to 1:00 p.m. on the date of such Borrowing)
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the Borrower a corresponding amount. In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in Same Day
Funds with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at (A) in the case of a payment to be made by such
Lender, the Overnight Rate, plus any administrative, processing or similar fees
customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans. If the Borrower and such Lender
will pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent will promptly remit to the Borrower
the amount of such interest paid by the Borrower for such period. If such Lender
pays its share of the applicable Borrowing to the Administrative Agent, then the
amount so paid will constitute such Lender’s Loan included in such Borrowing.
Any payment by the Borrower will be without prejudice to any claim the Borrower
may have against a Lender that will have failed to make such payment to the
Administrative Agent.

(ii) Payments by the Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent will have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders the amount

 

34



--------------------------------------------------------------------------------

due. In such event, if the Borrower has not in fact made such payment, then each
of the Lenders severally agrees to repay to the Administrative Agent forthwith
on demand the amount so distributed to such Lender in Same Day Funds with
interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the Overnight Rate.

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) will be conclusive, absent
manifest error.

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender to the
Borrower as provided in the foregoing provisions of this Article II, and such
funds are not made available to the Borrower by the Administrative Agent because
the conditions to the applicable Borrowing set forth in Section 4.02 are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent will return such funds (in like funds as received from such Lender) to
such Lender.

(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Loans and to make payments pursuant to Section 11.04(c) are several and not
joint. The failure of any Lender to make any Loan or to make any payment under
Section 11.04(c) on any date required hereunder will not relieve any other
Lender of its corresponding obligation to do so on such date, and no Lender will
be responsible for the failure of any other Lender to so make its Loan, to
purchase its participation or to make its payment under Section 11.04(c).

(e) Funding Source. Nothing herein will be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

2.14 Sharing of Payments by Lenders. If any Lender will, by exercising any right
of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of the Loans made by it, resulting in such
Lender’s receiving payment of a proportion of the aggregate amount of such Loans
and accrued interest thereon greater than its pro rata share thereof as provided
herein, then the Lender receiving such greater proportion will (a) notify the
Administrative Agent of such fact, and (b) purchase (for cash at face value)
participations in the Loans of the other Lenders, or make such other adjustments
as will be equitable, so that the benefit of all such payments will be shared by
the Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and other amounts owing them,
provided that:

(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations will be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and

(ii) the provisions of this Section will not be construed to apply to (x) any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement (including the application of funds arising from the
existence of a Defaulting Lender), or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant.

 

35



--------------------------------------------------------------------------------

For purposes of this Section 2.14, any calculation of pro rata shares of Loans
will be determined on the basis of the aggregate principal amount of all Loans
then outstanding.

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

2.15 [Reserved].

2.16 [Reserved].

2.17 Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i) Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 11.01.

(ii) Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of that Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Article VIII or
otherwise, and including any amounts made available to the Administrative Agent
by that Defaulting Lender pursuant to Section 11.08), shall be applied at such
time or times as may be determined by the Administrative Agent as follows:
first, to the payment of any amounts owing by that Defaulting Lender to the
Administrative Agent hereunder; second, as Intermediate Parent may request (so
long as no Default exists), to the funding of any Loan in respect of which that
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; third, if so determined by
the Administrative Agent and Intermediate Parent, to be held in a non-interest
bearing deposit account and released in order to satisfy obligations of that
Defaulting Lender to fund Loans under this Agreement; fourth, to the payment of
any amounts owing to the Lenders, as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, against that Defaulting Lender as
a result of that Defaulting Lender’s breach of its obligations under this
Agreement; fifth, so long as no Default exists, to the payment of any amounts
owing to the Borrower as a result of any judgment of a court of competent
jurisdiction obtained by the Borrower against that Defaulting Lender as a result
of that Defaulting Lender’s breach of its obligations under this Agreement; and
sixth, to that Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if (x) such payment is a payment of the
principal amount of any Loans in respect of which that Defaulting Lender has not
fully funded its

 

36



--------------------------------------------------------------------------------

appropriate share and (y) such Loans were made at a time when the conditions set
forth in Section 4.02 of this Agreement were satisfied or waived, such payment
shall be applied solely to pay the Loans of all non-Defaulting Lenders on a pro
rata basis prior to being applied to the payment of any Loans of that Defaulting
Lender. Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender pursuant to this Section 2.17(a)(ii) shall be deemed paid to and
redirected by that Defaulting Lender, and each Lender irrevocably consents
hereto.

(iii) Certain Fees. That Defaulting Lender shall not be entitled to receive any
Ticking Fee pursuant to Section 2.10(a) (and the Loan Parties shall not be
required to pay any Ticking Fee that otherwise would have been required to have
been paid to that Defaulting Lender (nor shall any Ticking Fee that otherwise
would have accrued with respect to that Defaulting Lender accrue)) for any
period during which that Lender is a Defaulting Lender.

(iv) No Default. Operation of the allocations provided in clause (ii) above
shall not be deemed to result in a default of the Borrower’s or any other Loan
Party’s obligations to a Defaulting Lender under this Agreement or any other
Loan Document.

(b) Defaulting Lender Cure. If Intermediate Parent and the Administrative Agent
agree in writing in their sole discretion that a Defaulting Lender should no
longer be deemed to be a Defaulting Lender, the Administrative Agent will so
notify the parties hereto, whereupon as of the date such confirmation is so
received or the effective date specified in such notice (and subject to any
conditions set forth therein), as applicable, that Lender will, to the extent
applicable, purchase that portion of outstanding Loans of the other Lenders or
take such other actions as the Administrative Agent may determine to be
necessary to cause the Loans to be held on a pro rata basis by the Lenders in
accordance with their Applicable Percentages, together with any payments
reasonably determined by the Administrative Agent to be necessary to compensate
the non-Defaulting Lenders for any loss, cost or expense of the type described
in Section 3.05 (all of which purchases are hereby consented to by Intermediate
Parent and each Lender) whereupon that Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of Intermediate Parent or the
Borrower while that Lender was a Defaulting Lender; and provided, further, that
except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

 

37



--------------------------------------------------------------------------------

ARTICLE III.

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01 Taxes.

(a) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.

(i) Any and all payments by or on account of any obligation of any Loan Party
hereunder or under any other Loan Document shall to the extent permitted by
applicable Laws be made free and clear of and without reduction or withholding
for any Taxes. If, however, applicable Laws require any Withholding Agent to
withhold or deduct any Tax, such Tax shall be withheld or deducted in accordance
with such Laws as determined by such Withholding Agent, as the case may be, upon
the basis of the information and documentation to be delivered pursuant to
subsection (e) below.

(ii) If any Withholding Agent shall be required by applicable Law to withhold or
deduct any Taxes, including both United States federal backup withholding and
withholding taxes, from any payment, then (A) the Withholding Agent shall
withhold or make such deductions as are determined by the Withholding Agent to
be required based upon the information and documentation it has received
pursuant to subsection (e) below, (B) the Withholding Agent shall timely pay the
full amount withheld or deducted to the relevant Governmental Authority in
accordance with applicable Law, and (C) to the extent that the withholding or
deduction is made on account of Indemnified Taxes, the sum payable by such Loan
Party shall be increased as necessary so that after any required withholding or
the making of all required deductions (including withholding or deductions
applicable to additional sums payable under this Section 3.01) the
Administrative Agent or Lender, as the case may be, receives an amount equal to
the sum it would have received had no such withholding or deduction been made.

(b) Payment of Other Taxes by the Loan Parties. Without limiting the provisions
of subsection (a) above, the Loan Parties shall timely pay any Other Taxes to
the relevant Governmental Authority in accordance with applicable Laws, except
for Other Taxes resulting from an assignment by any Lender pursuant to
Section 11.06(b), which assignment is not at the request of Intermediate Parent
pursuant to Section 11.13.

(c) Tax Indemnifications. (i) Without limiting or duplication of the provisions
of subsection (a) or (b) above, each Loan Party shall, and does hereby,
indemnify the Administrative Agent and each Lender, and shall make payment in
respect thereof within 20 days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 3.01) paid by the
Administrative Agent or such Lender, as the case may be, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. Each Lender and the
Administrative Agent agrees to give written notice to the Borrower and
Intermediate Parent of the assertion of any claim against such Lender or the
Administrative Agent, as the case may be, relating to such Indemnified Taxes no
later than 180 days after the principal officer of such party responsible for
administering this Agreement obtains knowledge thereof. Each Loan Party shall
also, and does hereby, indemnify the Administrative Agent, and shall make
payment in respect thereof within 10 days after demand therefor, for any amount
which a Lender for any reason fails to pay indefeasibly to the Administrative
Agent as required by clause (ii) of this subsection after the Administrative
Agent has exercised such remedies provided in clause (ii) of this subsection as
the Administrative Agent in its good faith discretion determines to be
appropriate. A certificate as to the amount of any such payment or liability
delivered to the Borrower and Intermediate Parent by a Lender (with a copy to
the Administrative Agent), or by the Administrative Agent on its own behalf or
on behalf of a Lender, shall be conclusive absent manifest error.

 

38



--------------------------------------------------------------------------------

(ii) Without limiting the provisions of subsection (a) or (b) above, each Lender
shall, and does hereby, indemnify the Loan Parties and the Administrative Agent,
and shall make payment in respect thereof within 20 days after demand therefor,
against any and all Taxes and any and all related losses, claims, liabilities,
penalties, interest and expenses (including the fees, charges and disbursements
of any counsel for the Loan Parties or the Administrative Agent) incurred by or
asserted against the Loan Parties or the Administrative Agent by any
Governmental Authority as a result of the failure by such Lender to deliver, or
as a result of the inaccuracy, inadequacy or deficiency of, any documentation
required to be delivered by such Lender to the Borrower, Intermediate Parent or
the Administrative Agent pursuant to subsection (e). Each Lender hereby
authorizes the Administrative Agent (on its own behalf or on behalf of such
Lender) to set off and apply any and all amounts (including interest and fees)
at any time owing to such Lender under this Agreement or any other Loan Document
against any amount due to the Administrative Agent under this clause (ii). The
agreements in this clause (ii) shall survive the resignation and/or replacement
of the Administrative Agent, any assignment of rights by, or the replacement of,
a Lender, the termination of the Aggregate Commitments and the repayment,
satisfaction or discharge of all other Obligations.

(d) Evidence of Payments. Upon request by the Borrower, Intermediate Parent or
the Administrative Agent, as the case may be, after any payment of Taxes by the
Loan Parties or by the Administrative Agent to a Governmental Authority as
provided in this Section 3.01, the Borrower or Intermediate Parent shall deliver
to the Administrative Agent or the Administrative Agent shall deliver to the
Borrower or Intermediate Parent, as the case may be, the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of any return required by Laws to report such payment or other evidence
of such payment reasonably satisfactory to Intermediate Parent or the
Administrative Agent, as the case may be.

(e) Status of Lenders; Tax Documentation. Each Lender and the Administrative
Agent shall deliver to the Borrower, Intermediate Parent and to the
Administrative Agent (if applicable), if reasonably requested by the Borrower,
Intermediate Parent or the Administrative Agent in writing, such properly
completed and executed documentation prescribed by applicable Laws or by the
taxing authorities of any jurisdiction and such other reasonably requested
information as will permit the Borrower, Intermediate Parent or the
Administrative Agent, as the case may be, to determine (A) whether or not
payments made by the Loan Parties hereunder or under any other Loan Document are
subject to Taxes, (B) if applicable, the required rate of withholding or
deduction, and (C) the entitlement of such Lender or the Administrative Agent to
any available exemption from, or reduction of, applicable Taxes in respect of
all payments to be made to such Person by the Loan Parties pursuant to this
Agreement or otherwise to establish such Person’s status for withholding tax
purposes in the applicable jurisdictions. Notwithstanding anything to the
contrary in this Section 3.01(e), the completion, execution and submission of
the documentation referred to in this Section 3.01(e) (other than such
documentation set forth in Section 3.01(g), (h)(i), (h)(ii)(I), (h)(ii)(II),
(h)(ii)(III) and (h)(ii)(IV)) shall not be required if in such Lender’s
reasonable judgment such completion, execution or submission would subject such
Lender to any material unreimbursed cost or expense or

 

39



--------------------------------------------------------------------------------

materially prejudice the legal or commercial position of such Lender. Each
Lender and the Administrative Agent shall promptly (A) notify the Borrower,
Intermediate Parent and the Administrative Agent (if applicable) of any change
in circumstances which would modify or render invalid any claimed exemption or
reduction, and (B) take such steps as shall not be materially disadvantageous to
it, in the reasonable judgment of such Person, and as may be reasonably
necessary (including, in the case of any Lender, the re-designation of its
Lending Office) to avoid any requirement of applicable Laws of any jurisdiction
that any Loan Party or the Administrative Agent make any withholding or
deduction for taxes from amounts payable to such Person.

(f) Treatment of Certain Refunds. Unless required by applicable Laws, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender, or have any obligation to pay to any Lender, any
refund of Taxes withheld or deducted from funds paid for the account of such
Lender. If the Administrative Agent or any Lender determines, in its sole
discretion reasonably exercised in good faith, that it has received a refund
(including, for this purpose, a credit in lieu of a refund) of any Taxes or
Other Taxes as to which it has been indemnified by the Loan Parties or with
respect to which a Loan Party has paid additional amounts pursuant to this
Section 3.01, it shall pay to such Loan Party an amount equal to such refund
(but only to the extent of indemnity payments made, or additional amounts paid,
by such Loan Party under this Section 3.01 with respect to the Taxes or Other
Taxes giving rise to such refund), net of all out-of-pocket expenses incurred by
the Administrative Agent or such Lender, as the case may be, and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund); provided that such Loan Party, upon the request of
the Administrative Agent or such Lender, agrees to repay the amount paid over to
such Loan Party to the Administrative Agent or such Lender in the event the
Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority. This subsection shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its taxes that it deems confidential) to the Loan
Parties or any other Person.

(g) FACTA Documentation. If a payment made to a Lender under this Agreement may
be subject to United States federal withholding tax under FATCA, such Lender
shall deliver to the Borrower, Intermediate Parent and the Administrative Agent,
at the time or times prescribed by applicable Law and at such time or times
reasonably requested by the Borrower, Intermediate Parent or the Administrative
Agent, such documentation prescribed by applicable Law and such additional
documentation reasonably requested by the Borrower, Intermediate Parent or the
Administrative Agent to comply with its withholding obligations, to determine
that such Lender has complied with such Lender’s obligations under FATCA or to
determine the amount to deduct and withhold from such payment. Solely for
purposes of this subsection (g), “FATCA” shall include any amendments made to
FATCA after the Effective Date.

(h) U.S. Tax Documentation. Without limiting the generality of Section 3.01(e):
(i) any Lender that is a “United States person” within the meaning of
Section 7701(a)(30) of the Code shall, on or prior to the date it becomes a
party to this Agreement (and from time to time thereafter upon the expiration,
obsolescence or invalidity of any form, documentation or information previously
delivered pursuant to this Section 3.01(h)) deliver to the Borrower and the
Administrative Agent two properly completed and executed originals of IRS Form
W-9 or such other documentation or information prescribed by applicable Laws or
reasonably requested by the Administrative Agent as will establish its exemption
from backup withholding.

 

40



--------------------------------------------------------------------------------

(ii) each Non-U.S. Lender that is entitled under the Code or any applicable
treaty to an exemption from or reduction of U.S. withholding tax with respect to
payments hereunder or under any other Loan Document shall deliver to the
Borrower and the Administrative Agent on or prior to the date on which such
Non-U.S. Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the expiration, obsolescence or invalidity of any form,
documentation or information previously delivered pursuant to this clause (ii),
or upon the request of the Borrower or the Administrative Agent, but only if
such Non-U.S. Lender is legally entitled to do so), two of whichever of the
following is applicable:

 

  (I) properly completed and executed originals of IRS Form W-8BEN or W-8BEN-E
(or successor form) claiming eligibility for benefits of an income tax treaty to
which the United States is a party,

 

  (II) properly completed and executed originals of IRS Form W-8ECI or W-8EXP
(or successor form),

 

  (III) to the extent a Non-U.S. Lender is not the beneficial owner of such
payments, properly completed and executed originals of IRS Form W-8IMY (or
successor form), accompanied by IRS Form W-8ECI, IRS Form W-8BEN or W-8BEN-E,
and all required supporting documentation, IRS Form W-9, and/or other
certification documents from each beneficial owner, as applicable; provided that
if the Non-U.S. Lender is a partnership for U.S. federal income tax purposes and
one or more direct or indirect partners of such Non-U.S. Lender are claiming the
portfolio interest exemption, such Non-U.S. Lender may provide certification
documents on behalf of each such direct and indirect partner,

 

  (IV) in the case of a Non-U.S. Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit K-1, K-2, K-3 or K-4, as applicable, and
(y) properly completed and executed originals of IRS Form W-8BEN or W-8BEN-E (or
successor form), or

properly completed and executed originals of any other form prescribed by
applicable Laws as a basis for claiming exemption from or a reduction in U.S.
federal withholding tax together with such supplementary documentation as may be
prescribed by applicable Laws to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made.

 

41



--------------------------------------------------------------------------------

(i) Defined Terms. For purposes of this Section 3.01, the term “applicable Law”
includes FATCA.

3.02 Illegality. If any Lender determines that any Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its applicable Lending Office to make, maintain or fund Eurodollar Rate Loans
in US Dollars or to determine or charge interest rates based upon the Eurodollar
Rate, or any Governmental Authority has imposed material restrictions on the
authority of such Lender to purchase or sell, or to take deposits of, US Dollars
in the London interbank market, then, on notice thereof by such Lender to the
Borrower and Intermediate Parent through the Administrative Agent, (i) any
obligation of such Lender to make or continue Eurodollar Rate Loans or to
convert Base Rate Loans to Eurodollar Rate Loans will be suspended, and (ii) if
such notice asserts the illegality of such Lender making or maintaining Base
Rate Loans the interest rate on which is determined by reference to the
Eurodollar Rate component of the Base Rate, the interest rate on which Base Rate
Loans of such Lender shall, if necessary to avoid such illegality, be determined
by the Administrative Agent without reference to the Eurodollar Rate component
of the Base Rate, in each case until such Lender notifies the Administrative
Agent, the Borrower and Intermediate Parent that the circumstances giving rise
to such determination no longer exist. Upon receipt of such notice, (x) the
Borrower will, upon demand from such Lender (with a copy to the Administrative
Agent), prepay or, if applicable, convert all such Eurodollar Rate Loans of such
Lender to Base Rate Loans (the interest rate on which Base Rate Loans of such
Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurodollar Rate component of the
Base Rate), either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such Eurodollar Rate Loans to such day,
or immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Rate Loans and (y) if such notice asserts the illegality of such
Lender determining or charging interest rates based upon the Eurodollar Rate,
the Administrative Agent shall during the period of such suspension compute the
Base Rate applicable to such Lender without reference to the Eurodollar Rate
component thereof until the Administrative Agent is advised in writing by such
Lender that it is no longer illegal for such Lender to determine or charge
interest rates based upon the Eurodollar Rate. Upon any such prepayment or
conversion, the Borrower will also pay accrued interest on the amount so prepaid
or converted.

3.03 Inability to Determine Rates. If the Required Lenders determine that for
any reason in connection with any request for a Eurodollar Rate Loan or a
conversion to or continuation thereof that (a) US Dollar deposits are not being
offered to banks in the London interbank market for the applicable amount and
Interest Period of such Eurodollar Rate Loan, (b) adequate and reasonable means
do not exist for determining the Eurodollar Rate for any requested Interest
Period with respect to a proposed Eurodollar Rate Loan or in connection with an
existing or proposed Base Rate Loan, or (c) the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan does
not adequately and fairly reflect the cost to such Lenders of funding such
Eurodollar Rate Loan, the Administrative Agent will promptly so notify the
Borrower, Intermediate Parent and each applicable Lender. Thereafter, (x) the
obligation of the applicable Lenders to make or maintain Eurodollar Rate Loans
will be suspended and (y) in the event of a determination described in the
preceding sentence with

 

42



--------------------------------------------------------------------------------

respect to the Eurodollar Rate component of the Base Rate, the utilization of
the Eurodollar Rate component in determining the Base Rate shall be suspended,
in each case until the Administrative Agent (upon the instruction of the
Required Lenders) revokes such notice. Upon receipt of such notice, the Borrower
may revoke any pending request for a Borrowing of, conversion to or continuation
of Eurodollar Rate Loans or, failing that, will be deemed to have converted such
request into a request for a Borrowing of Base Rate Loans in the amount
specified therein.

3.04 Increased Costs; Additional Reserve Requirements.

(a) Increased Costs Generally. If any Change in Law will: (i) impose, modify or
deem applicable any reserve, special deposit, compulsory loan, insurance charge
or similar requirement against assets of, deposits with or for the account of,
or credit extended or participated in by, any Lender (except any reserve
requirement contemplated by Section 3.04(e));

(ii) subject any Lender to any Tax with respect to this Agreement or any Loan
made by it, or change the basis of taxation of payments to such Lender in
respect thereof (except for Indemnified Taxes or Other Taxes covered by
Section 3.01 and the imposition of, or any change in the rate of, any Excluded
Tax payable by such Lender); or

(iii) impose on any Lender or the London interbank market any other condition,
cost or expense affecting this Agreement or Loans made by such Lender;

and the result of any of the foregoing will be to increase the cost to such
Lender of making or maintaining any Loan (or of maintaining its obligation to
make any such Loan), or to reduce the amount of any sum received or receivable
by such Lender hereunder (whether of principal, interest or any other amount)
then, upon request of such Lender, the Borrower will pay to such Lender such
additional amount or amounts as will compensate such Lender for such additional
costs incurred or reduction suffered.

(b) Capital Requirements. If any Lender determines that any Change in Law
affecting such Lender or any Lending Office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity requirements has or
would have the effect of reducing the rate of return on such Lender’s capital or
liquidity or on the capital or liquidity of such Lender’s holding company as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by such Lender to a level below that which such Lender could have achieved but
for such Change in Law (taking into consideration such Lender’s policies with
respect to capital adequacy or liquidity), then from time to time the Borrower
will pay to such Lender such additional amount or amounts as will compensate
such Lender for any such reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender setting forth the
amount or amounts necessary to compensate such Lender or its holding company, as
the case may be, as specified in subsection (a) or (b) of this Section and
delivered to the Borrower and Intermediate Parent will be conclusive absent
manifest error. The Borrower will pay such Lender the amount shown as due on any
such certificate within 10 days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to the foregoing provisions of this Section will not
constitute a waiver of

 

43



--------------------------------------------------------------------------------

such Lender’s right to demand such compensation; provided that the Borrower will
not be required to compensate a Lender pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
three months prior to the date that such Lender notifies the Borrower and
Intermediate Parent of the Change in Law giving rise to such increased costs or
reductions and of such Lender’s intention to claim compensation therefor (except
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the three-month period referred to above will be extended to
include the period of retroactive effect thereof).

(e) Additional Reserve Requirements. The Borrower shall pay to each Lender,
(i) as long as such Lender shall be required by a central banking or financial
regulatory authority with regulatory authority over such Lender to maintain
reserves with respect to liabilities or assets consisting of or including
Eurodollar funds or deposits (currently known as “Eurocurrency liabilities”),
additional interest on the unpaid principal amount of each Eurodollar Rate Loan
equal to the actual costs of such reserves allocable to such Loan by such Lender
(as determined by such Lender in good faith, which determination shall be
conclusive absent manifest error), and (ii) as long as such Lender shall be
required to comply with any reserve ratio requirement or analogous requirement
of any other central banking or financial regulatory authority imposed in
respect of the maintenance of the Commitments or the funding of the Eurodollar
Rate Loans, such additional costs (expressed as a percentage per annum and
rounded upwards, if necessary, to the nearest five decimal places) equal to the
actual costs allocated to such Commitment or Loan by such Lender (as determined
by such Lender in good faith, which determination shall be conclusive absent
manifest error), which in each case shall be due and payable on each date on
which interest is payable on such Loan; provided, that the Borrower and
Intermediate Parent shall have received at least 10 days’ prior notice (with a
copy to the Administrative Agent) of such additional interest or costs from such
Lender with a reasonably detailed explanation of the regulatory requirements
imposing such costs and a calculation of the allocation of such costs to the
relevant Loan or Commitment. If a Lender fails to give notice 10 days prior to
the relevant Interest Payment Date, such additional interest or costs shall be
due and payable 10 days from receipt of a proper notice. Notwithstanding the
foregoing, if any reserves described in this clause (e) are based upon the
financial strength or creditworthiness of a Lender, for the purposes of
calculating the actual costs of a Lender with respect to such reserves, each
such Lender shall be deemed to be in the highest applicable category of
financial strength or creditworthiness.

3.05 Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower will promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower;

 

44



--------------------------------------------------------------------------------

(c) any assignment of a Eurodollar Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Borrower or
Intermediate Parent pursuant to Section 11.13; or

(d) with respect to amounts due pursuant to subsection (a) or (b) of this
Section as a result of any Change in Law relating to the Dodd-Frank Wall Street
Reform and Consumer Protection Act or Basel III, the claim for additional
amounts shall be generally consistent with such Lender’s treatment of customers
of such Lender that such Lender considers, in its reasonable discretion, to be
similarly situated as the Borrower and having generally similar provisions in
their credit agreements with such Lender.

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender will be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank market for a comparable amount and
for a comparable period, whether or not such Eurodollar Rate Loan was in fact so
funded.

3.06 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Loan Parties are required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then such Lender will use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04,
as the case may be, in the future, or eliminate the need for the notice pursuant
to Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. The Loan Parties hereby agree to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.

(b) Replacement of Lenders. In the event (i) any Lender requests compensation
under Section 3.04, (ii) the Loan Parties are required to pay any additional
amount to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 3.01, (iii) any Lender becomes a Defaulting Lender, (iv) any
Lender refuses to consent to any amendment, waiver or other modification of this
Agreement or any other Loan Document requested by the Borrower or Ultimate
Parent that requires the consent of a greater percentage of the Lenders than the
Required Lenders and such amendment, waiver or other modification is consented
to by the Required Lenders or (v) any Lender is a Protesting Lender, then the
Borrower or Intermediate Parent may replace such Lender in accordance with
Section 11.13. Each Lender hereby grants to Intermediate Parent an irrevocable
power of attorney (which power is coupled with an interest) to execute and
deliver, on behalf of such Lender, as assignor, any Assignment and Assumption
necessary to effectuate any assignment in full of such Lender’s interests
hereunder (including, subject to Section 2.17(a)(iii), the payment of accrued
Ticking Fees) solely in the event that such Lender becomes a Defaulting Lender
prior to the Closing Date. Intermediate Parent shall notify the Administrative
Agent in advance of any exercise of the power of attorney referenced in the
preceding sentence.

 

45



--------------------------------------------------------------------------------

3.07 Survival. All of the Loan Parties’ obligations under this Article III will
survive termination of the Aggregate Commitments and repayment of all other
Obligations hereunder.

ARTICLE IV.

CONDITIONS PRECEDENT

4.01 Conditions to Effectiveness. The effectiveness of this Agreement and the
Commitment of each Lender hereunder is subject solely to the Administrative
Agent’s receipt of executed counterparts of this Agreement, each of which may be
delivered by facsimile or other electronic transmission (including “pdf” and
“tif”), each executed by a Responsible Officer of Intermediate Parent and a duly
authorized officer of each Lender. The Administrative Agent shall promptly
notify Intermediate Parent and the Lenders of the Effective Date in writing, and
such notice shall be conclusive and binding.

4.02 Conditions to Borrowing. The obligation of each Lender to make its Loans
hereunder on the Closing Date is subject solely to satisfaction (or waiver) of
the following conditions precedent, and upon satisfaction (or waiver) of such
conditions each Lender shall make its Loans hereunder on the Closing Date:

(a) The Administrative Agent’s receipt of the following, each of which may be
delivered by facsimile or other electronic transmission (including “pdf” and
“tif”), followed promptly after the Closing Date by originals unless otherwise
specified, each properly executed by a Responsible Officer of the applicable
Loan Parties, and each dated the Closing Date (or, in the case of certificates
of governmental officials, a recent date before the Closing Date); provided that
the delivery of any originals is not a condition precedent to the obligation of
each Lender to make its Loans hereunder on the Closing Date:

(i) Notes executed by the Borrower in favor of each Lender requesting a Note at
least two Business Days prior to the Closing Date;

(ii) a certificate signed by a Responsible Officer of each of Intermediate
Parent, Actavis, Actavis SCS and the Borrower (A) certifying and attaching the
resolutions adopted by such Person authorizing the execution and delivery of
this Agreement and the Notes, if applicable, and the performance of this
Agreement and the Notes, if applicable, (B) certifying as to the incumbency and
specimen signature of each Responsible Officer executing this Agreement and the
Notes, if applicable, (C) attaching a good standing certificate (or the local
equivalent) and a certificate of incorporation (or the local equivalent)
evidencing that such Person is validly existing and in good standing (or the
local equivalent) in its jurisdiction of organization, (D) certifying and
attaching a true and complete copy of the Organization Documents of such Person
and (E) in the case of the certificate of Intermediate Parent only, certifying
that the conditions specified in Sections 4.02(b), (c) and (d) have been
satisfied on and as of the Closing Date, in the form attached as Exhibit G
hereto;

 

46



--------------------------------------------------------------------------------

(iii) an executed legal opinion of (A) Latham & Watkins LLP, special New York
counsel for the Loan Parties, addressed to the Administrative Agent and each
Lender and dated the Closing Date, substantially in the form of Exhibit J-1,
(B) Greenberg Traurig LLP, special Nevada counsel for Actavis, addressed to the
Administrative Agent and each Lender and dated the Closing Date, substantially
in the form of Exhibit J-2, (C) Loyens & Loeff Luxembourg S.à r.l., special
Luxembourg counsel for the Borrower and Actavis SCS, addressed to the
Administrative Agent and each Lender and dated the Closing Date, substantially
in the form of Exhibit J-3 and (D) Conyers Dill & Pearman, special Bermuda
counsel for Intermediate Parent, addressed to the Administrative Agent and each
Lender and dated the Closing Date, substantially in the form of Exhibit J-4;

(iv) a certificate as to the financial condition and Solvency of Intermediate
Parent and its Subsidiaries (on a consolidated basis, after giving effect to the
Transactions), in the form attached as Exhibit I hereto; and

(v) the receipt of any Loan Notices in accordance with the requirements hereof.

(b) Since February 17, 2014, there shall not have occurred a “Company Material
Adverse Effect” under the Merger Agreement.

(c) The Acquisition shall have been or shall be, substantially simultaneously
with the borrowings of the Loans, consummated in accordance with the terms of
the Merger Agreement without giving effect to any amendments, modifications,
supplements, waivers or consents thereto by Ultimate Parent, Tango US Holdings
Inc., Merger Sub 1 or Merger Sub 2 that are materially adverse to the interests
of the Lenders and not approved by the Arrangers (which approval shall not be
unreasonably withheld, conditioned or delayed). It is understood and agreed that
(1)(A) no increase in consideration shall be deemed to be materially adverse to
the interests of the Lenders so long as such increase is not funded with the
proceeds of (x) any equity issuance of Ultimate Parent or (y) Indebtedness that
would cause the Consolidated Leverage Ratio on a pro forma basis after giving
effect to the Transactions, to exceed 4.25:1.00 and (B) a decrease in the “Cash
Election Consideration” (as defined in the Merger Agreement) of 20% or less
shall not be deemed to be materially adverse to the interests of the Lenders and
(2) any amendment to the definition of “Company Material Adverse Effect” shall
be deemed materially adverse to the interests of the Lenders.

(d) The Specified Representations shall be true and correct. For the avoidance
of doubt, if the conditions set forth in this Section 4.02 are satisfied, the
absence of any Default shall not be a condition precedent to the Borrowing
hereunder.

(e) All fees due to the Arrangers and the Lenders pursuant to the Joint Fee
Letter and, to the extent invoiced at least two Business Days prior to the
Closing Date, all reasonable and documented expenses to be paid or reimbursed to
the Administrative Agent and the Arrangers on or prior to the Closing Date
pursuant to the Commitment Letter, shall have been paid, in each case from the
proceeds of the Loans.

 

47



--------------------------------------------------------------------------------

(f) To the extent requested at least seven days prior to the Closing Date by any
Lender through the Administrative Agent, the Borrower shall have delivered the
documentation and other information with respect to the Borrower to the
Administrative Agent and the Lenders that is required by regulatory authorities
under applicable “know-your-customer” rules and regulations, including the
Patriot Act, prior to the Closing Date.

Without limiting the generality of the provisions of Section 10.04, for purposes
of determining compliance with the conditions specified in this Section 4.02,
each Lender will be deemed to have consented to, approved or accepted or to be
satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent will have received notice from such Lender prior to the
proposed Closing Date specifying its objection thereto. The Administrative Agent
shall promptly notify Intermediate Parent, Actavis, the Borrower and the Lenders
of the Closing Date in writing, and such notice shall be conclusive and binding.

For the avoidance of doubt, the conditions in this Section 4.02 shall not be
conditions to the funding of each Lender’s Applicable Percentage of the Loans on
the Pre-Funding Date, but shall be conditions to the Administrative Agent making
such funds available to the Borrower.

ARTICLE V.

REPRESENTATIONS AND WARRANTIES

Each of Intermediate Parent and the Borrower represents and warrants to the
Administrative Agent and the Lenders that on the Closing Date (or, in the case
of any of the following that is made solely as of any specific date, such
specific date); provided that, to the extent either of Intermediate Parent or
the Borrower is unable to make any of the following representations or
warranties due to the inaccuracy thereof, such Person shall be deemed to have
made such representation or warranty for all purposes hereunder and there shall
be a Default hereunder, subject to Section 8.04 and the last sentence of
Section 4.02(d):

5.01 Existence, Qualification and Power. Intermediate Parent, the Borrower and
each Material Subsidiary (a) is duly organized or formed, validly existing and
in good standing (or the local equivalent) under the Laws of the jurisdiction of
its incorporation or organization, (b) has all requisite power and authority and
all requisite governmental licenses, authorizations, consents and approvals to
(i) own or lease its assets and carry on its business and (ii) execute, deliver
and perform its obligations under the Loan Documents to which it is a party, and
(c) is duly qualified and is licensed and in good standing (or the local
equivalent) under the Laws of each jurisdiction where its ownership, lease or
operation of properties or the conduct of its business requires such
qualification or license; except in the case referred to in clause (a) with
respect to any non-Loan Party only and in each case referred to in clause (b)(i)
or (c), to the extent that failure to do so would not reasonably be expected to
have a Material Adverse Effect.

5.02 Authorization; No Contravention. The execution, delivery and performance by
each Loan Party of each Loan Document to which such Person is party, have been
duly authorized by all necessary corporate or other organizational action, and
do not and will not (a) contravene in any material respects the terms of any
such Person’s Organization Documents; (b) conflict with or result in any breach
or contravention of, or the creation of any Lien under, or

 

48



--------------------------------------------------------------------------------

require any payment to be made under (i) any Contractual Obligation to which
such Person is a party or affecting such Person or the properties of such Person
or any of its Material Subsidiaries or (ii) any order, injunction, writ or
decree of any Governmental Authority or any arbitral award to which such Person
or its property is subject; or (c) violate in any material respects any material
Law; except in each case referred to in clause (a), (b) or (c), to the extent
that failure to do so would not reasonably be expected to have a Material
Adverse Effect; or (d) violate in any material respects any material Law except
to the extent that failure to do so would not reasonably be expected to have a
Parent Material Adverse Effect (as defined in the Merger Agreement).

5.03 Material Governmental Authorization; Other Material Consents. Other than
any filings with the SEC and any approvals, consents, exemptions,
authorizations, actions, notices and filings which have been duly obtained,
taken, given or made and are in full force and effect, no approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document to which it
is a party.

5.04 Binding Effect. This Agreement has been, and each other Loan Document, when
delivered hereunder, will have been, duly executed and delivered by each Loan
Party that is party thereto. This Agreement constitutes, and each other Loan
Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against such Loan Party in accordance
with its terms, subject to applicable Debtor Relief Laws and the effect of
general principles of equity, whether applied by a court of law or equity.

5.05 Material Adverse Effect. As of the Effective Date, since December 31, 2013,
except for events and circumstances disclosed in Actavis SEC Documents or the WC
SEC Documents filed or furnished after January 1, 2014, and before the Effective
Date (other than disclosure in Actavis SEC Documents or WC SEC Documents
referred to solely in the “Risk Factors” and “Forward Looking Statements”
sections thereof or similar statements included in such Actavis SEC Documents
that are solely forward looking in nature) there has been no event or
circumstance, either individually or in the aggregate, that has had or would
reasonably be expected to have a Material Adverse Effect.

5.06 Litigation. (a) There are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of Intermediate Parent, threatened in
writing, at law, in equity, in arbitration or before any Governmental Authority,
by or against Ultimate Parent or any of its Subsidiaries or against any of their
respective properties that (i) purport to affect or pertain to this Agreement or
any other Loan Document, or any of the transactions contemplated hereby, or
(ii) except as specifically disclosed in Actavis SEC Documents, WC SEC Documents
or Forest SEC Documents filed or furnished on or before the Effective Date or on
Schedule 5.06, either individually or in the aggregate, if determined adversely,
would reasonably be expected to have a Material Adverse Effect.

(b) There is no court order (by any court of competent jurisdiction) in effect
on the Closing Date enjoining the Lenders from making the Loans hereunder.

 

49



--------------------------------------------------------------------------------

5.07 No Default. Neither Ultimate Parent nor any Subsidiary is in default under
or with respect to any Contractual Obligation that could, either individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect.

5.08 Ownership of Property; Liens. Each of Ultimate Parent and each Subsidiary
has good record and marketable title in fee simple to, or valid leasehold
interests in, all real property necessary or used in the ordinary conduct of its
business, except for such defects in title as would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

5.09 Environmental Compliance. Ultimate Parent and its Subsidiaries conduct in
the ordinary course of business a review of the effect of existing Environmental
Laws and claims alleging potential liability or responsibility for violation of
any Environmental Law on their respective businesses, operations and properties,
and as a result thereof Ultimate Parent has reasonably concluded that such
Environmental Laws and claims would not, except as specifically disclosed in
Actavis SEC Documents, WC SEC Documents or Forest SEC Documents filed or
furnished on or before the Effective Date, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

5.10 Solvency. Intermediate Parent and its Subsidiaries, on a consolidated
basis, will be Solvent after giving effect to the Transactions.

5.11 Insurance. Intermediate Parent, Actavis, the Borrower and the Material
Subsidiaries are insured with financially sound and reputable insurance
companies, in such amounts (after giving effect to any self-insurance), with
such deductibles and covering such risks as are customarily carried by companies
engaged in similar businesses and owning similar properties in localities where
Intermediate Parent, Actavis, the Borrower or the applicable Material Subsidiary
operates.

5.12 Taxes. Intermediate Parent, Actavis, the Borrower and the Material
Subsidiaries have filed or caused to be filed all material federal, state and
other tax returns and reports required to be filed by them, and have paid all
material federal, state and other taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except (a) those which are being contested in
good faith by appropriate proceedings diligently conducted and for which
adequate reserves have been provided in accordance with GAAP or (b) to the
extent that the failure to do so would not reasonably be expected to result in a
Material Adverse Effect.

5.13 Patriot Act. The condition specified in Section 4.02(f) has been satisfied.

5.14 ERISA. (a) Except as could not reasonably be expected to have a Material
Adverse Effect, (i) each Plan is in compliance in all respects with the
applicable provisions of ERISA, the Code and other Federal or state Laws and
(ii) each Pension Plan that is intended to be a qualified plan under
Section 401(a) of the Code has received a favorable determination letter from
the Internal Revenue Service to the effect that the form of such Plan is
qualified under Section 401(a) of the Code and the trust related thereto has
been determined by the Internal Revenue Service to be exempt from federal income
tax under Section 501(a) of the Code, or an

 

50



--------------------------------------------------------------------------------

application for such a letter is currently being processed by the Internal
Revenue Service. To the best knowledge of Intermediate Parent, nothing has
occurred that would prevent or cause the loss of such tax-qualified status.

(b) There are no pending or, to the best knowledge of Intermediate Parent,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could reasonably be expected to have a Material
Adverse Effect. There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.

(c) (i) No ERISA Event has occurred or is reasonably expected to occur that,
when taken together with all other such ERISA Events for which liability is
reasonably expected to occur, could reasonably be expected to result in a
Material Adverse Effect; (ii) neither Ultimate Parent nor any ERISA Affiliate
has incurred any material liability to the PBGC other than for the payment of
premiums, and there are no premium payments which have become due that are
unpaid; (iii) neither Ultimate Parent nor any ERISA Affiliate has engaged in a
transaction that could be subject to Section 4069 or Section 4212(c) of ERISA;
(iv) no Pension Plan or Multiemployer Plan has been terminated by the plan
administrator thereof nor by the PBGC, and no event or circumstance has occurred
or exists that could reasonably be expected to cause the PBGC to institute
proceedings under Title IV of ERISA to terminate any Pension Plan or
Multiemployer Plan; and (v) Ultimate Parent and each ERISA Affiliate has met all
applicable requirements under the Pension Funding Rules in respect of each
Pension Plan, and no waiver of the minimum funding standards under the Pension
Funding Rules has been applied for or obtained.

5.15 OFAC. None of Actavis, Intermediate Parent, or the Borrower is (i) a Person
whose name appears on the list of Specially Designated Nationals and Blocked
Persons published by the Office of Foreign Assets Control of the U.S. Department
of Treasury (“OFAC”) (an “OFAC Listed Person”) or a Person sanctioned by the
United States of America pursuant to any of the regulations administered or
enforced by OFAC (31 C.F.R., Subtitle B, Chapter V, as amended); or (ii) a
department, agency or instrumentality of, or is otherwise controlled by or
acting on behalf of, directly or indirectly, (x) any OFAC Listed Person, or
(y) the government of a country the subject of comprehensive U.S. economic
sanctions administered by OFAC (collectively, “OFAC Countries”).

The Borrower represents and covenants that no Loan, nor the proceeds from any
Loan, has been or will be used, to lend, contribute, provide or has otherwise
been made or will otherwise be made available for the purpose of funding any
activity or business in any OFAC Countries or for the purpose of funding any
prohibited activity or business of any Person located, organized or residing in
any OFAC Country or who is an OFAC Listed Person or, to each such Person’s
knowledge, any person owned by or controlled by, or acting for or on behalf of
an OFAC Listed Person, absent valid and effective licenses and permits issued by
the government of the United States or otherwise in accordance with applicable
Laws, or in any other manner that will result in any violation by any Lender,
any Arranger or the Administrative Agent of the sanctions administered or
enforced by OFAC (31 C.F.R., Subtitle B, Chapter V, as amended).

 

51



--------------------------------------------------------------------------------

5.16 Subsidiaries; Equity Interests. As of the Effective Date, Intermediate
Parent has no Subsidiaries other than those specifically disclosed in
Schedule 5.16, and all of the outstanding Equity Interests in the Material
Subsidiaries have been validly issued, are fully paid and nonassessable and are
owned by Intermediate Parent in the amounts specified on Schedule 5.16 free and
clear of all Liens (other than any Liens permitted under Section 7.01).

5.17 Margin Regulations; Investment Company Act. (a) The Borrower is not engaged
nor will it engage, principally or as one of its important activities, in the
business of purchasing or carrying margin stock (within the meaning of
Regulation U issued by the Board of Governors of the Federal Reserve System of
the United States), or extending credit for the purpose of purchasing or
carrying margin stock.

(b) None of Intermediate Parent, Actavis or the Borrower, or any Person
Controlling such Person, or any Subsidiary of such Person is required to be
registered as an “investment company” under the Investment Company Act of 1940.

5.18 Disclosure. All written information (other than projected financial
information and information of a general economic or general industry nature)
that has been made available to the Arrangers or any of the Lenders by or on
behalf of Ultimate Parent, Intermediate Parent, Actavis, the Borrower or any of
their representatives, taken as a whole, or by or on behalf of the Acquired
Business or its Subsidiaries or any of their respective representatives, taken
as a whole, in connection with any aspect of the Transactions is, when taken as
a whole, complete and correct in all material respects and does not contain any
untrue statement of a material fact or omit to state a material fact necessary
to make the statements contained therein not misleading (in each case after
giving effect to all supplements and updates provided thereto); provided that,
with respect to projected financial information, Ultimate Parent, Intermediate
Parent, Actavis and the Borrower represent only that such information was
prepared in good faith based upon reasonable assumptions that are believed by
the preparer thereof to be reasonable at the time made and at the time such
projected financial information is delivered to the Arrangers or any of the
Lenders; it being understood and agreed that such projected financial
information is not to be viewed as facts and that actual results during the
period or periods covered by any such projected financial information may differ
significantly from the projected results, and no assurance can be given that the
projected results will be realized. Solely as they relate to matters with
respect to the Acquired Business and its Subsidiaries, the foregoing
representations and warranties are made to the best of Intermediate Parent’s
knowledge.

5.19 Compliance with Laws. Each of Intermediate Parent, Actavis, the Borrower
and each Material Subsidiary is in compliance in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its properties, except in such instances in which
(a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted or
(b) the failure to comply therewith, either individually or in the aggregate,
would not reasonably be expected to have a Material Adverse Effect.

5.20 Intellectual Property; Licenses, Etc. Ultimate Parent and its Subsidiaries
own, or possess the right to use, without conflict with the rights of any other
Person, all of the trademarks, service marks, trade names, copyrights, patents,
patent rights, franchises, licenses

 

52



--------------------------------------------------------------------------------

and other intellectual property rights (collectively, “IP Rights”) with respect
to which the failure to possess or have the right to use or the presence of a
conflict with the rights of any other Person (other than with respect to any
litigation arising under Section 505(j)(3)(A)(vii)(iv) of the Federal Food, Drug
and Cosmetic Act of 1938, as amended) would not reasonably be expected to have a
Material Adverse Effect. To the best knowledge of Intermediate Parent, no slogan
or other advertising device, product, process, method, substance, part or other
material now employed, or now contemplated to be employed, by Ultimate Parent or
any Subsidiary infringes upon any rights held by any other Person, except where
such infringement would not reasonably be expected to have a Material Adverse
Effect. No claim or litigation regarding any of the foregoing is pending or, to
the best knowledge of Intermediate Parent, threatened, which, either
individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect.

ARTICLE VI.

AFFIRMATIVE COVENANTS

So long as any Loan or other Obligation hereunder will remain unpaid or
unsatisfied, then Intermediate Parent and the Borrower will, and will (except in
the case of the covenants set forth in Sections 6.01, 6.02, 6.03 and 6.11) cause
each Material Subsidiary to:

6.01 Financial Statements. Deliver to the Administrative Agent (who will
distribute copies to each Lender):

(a) as soon as available, but in any event within 90 days after the end of each
Fiscal Year of Ultimate Parent (commencing with the Fiscal Year ending
December 31, 2014), a consolidated balance sheet of Ultimate Parent and its
Subsidiaries as of the end of such Fiscal Year, and the related consolidated
statements of income or operations and cash flows for such Fiscal Year, setting
forth in each case in comparative form the figures for the previous Fiscal Year,
all in reasonable detail and prepared in accordance with GAAP, audited and
accompanied by a report and opinion of PricewaterhouseCoopers LLP or another
independent public accountant of recognized national standing as to whether such
financial statements are free of material misstatement, which report and opinion
will be prepared in accordance with audit standards of the Public Company
Accounting Oversight Board and will not be subject to any “going concern” or
like qualification or exception or any qualification or exception as to the
scope of such audit or with respect to the absence of material misstatement; and

(b) as soon as available, but in any event within 45 days after the end of each
of the first three fiscal quarters of each Fiscal Year of Ultimate Parent
(commencing with the first fiscal quarter ending after the Effective Date), a
consolidated balance sheet of Ultimate Parent and its Subsidiaries as of the end
of such fiscal quarter, and the related consolidated statements of income or
operations and cash flows for such fiscal quarter and for the portion of
Ultimate Parent’s Fiscal Year then ended, setting forth in each case in
comparative form the figures for the corresponding fiscal quarter of the
previous Fiscal Year and the corresponding portion of the previous Fiscal Year,
all in reasonable detail, certified by the chief financial officer or the vice
president and controller of Ultimate Parent as fairly presenting the financial
condition, results of operations and cash flows of Ultimate Parent and its
Subsidiaries in accordance with GAAP, subject only to normal year-end audit
adjustments and the absence of footnotes.

 

53



--------------------------------------------------------------------------------

As to any information contained in materials furnished pursuant to
Section 6.02(b), Intermediate Parent will not be separately required to furnish
such information under clause (a) or (b) above, but the foregoing will not be in
derogation of the obligation of Intermediate Parent to furnish the information
and materials described in clauses (a) and (b) above at the times specified
therein.

6.02 Certificates; Other Information. Deliver to the Administrative Agent (who
will distribute copies to the Lenders), in form and detail reasonably
satisfactory to the Administrative Agent:

(a) concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b), a duly completed Compliance Certificate signed by a
Responsible Officer of Intermediate Parent (which delivery may, unless the
Administrative Agent requests executed originals, be by electronic communication
including fax or email and shall be deemed to be an original authentic
counterpart thereof for all purposes);

(b) promptly, after the same are available, copies of each proxy statement sent
to the shareholders of Ultimate Parent and Intermediate Parent and copies of all
annual, regular, periodic and special reports and registration statements which
Ultimate Parent or Intermediate Parent, as applicable, may file or be required
to file with the SEC under Section 13 or 15(d) of the Securities Exchange Act,
and not otherwise required to be delivered to the Administrative Agent pursuant
hereto;

(c) promptly, and in any event within five Business Days after receipt thereof
by Ultimate Parent, Intermediate Parent or any Subsidiary thereof, copies of
each notice or other correspondence received from the SEC (or comparable agency
in any applicable non-U.S. jurisdiction) concerning any investigation or
possible investigation or other inquiry by such agency regarding financial or
other operational results of Ultimate Parent, Intermediate Parent or any
Subsidiary thereof to the extent that any such notice or other correspondence
would be required to be disclosed in a Form 8-K filing with the SEC; and

(d) promptly, such additional information regarding the business, financial or
corporate affairs of Ultimate Parent, Intermediate Parent or any Subsidiary, or
compliance with the terms of the Loan Documents, as the Administrative Agent or
any Lender through the Administrative Agent may from time to time reasonably
request.

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(b) or (c) (to the extent any such documents are included in
materials otherwise filed with the SEC or comparable agency in any applicable
non-U.S. jurisdiction) may be delivered electronically and if so delivered, will
be deemed to have been delivered on the date (i) on which Ultimate Parent posts
such documents, or provides a link thereto on Ultimate Parent’s website on the
Internet at the website address listed on Schedule 11.02; or (ii) on which such
documents are posted on Ultimate Parent’s behalf on an Internet or intranet
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that (i) Intermediate Parent shall deliver paper
copies of such documents to the Administrative Agent who will distribute copies
to any Lender that requests Intermediate Parent to deliver such paper copies
until a written request

 

54



--------------------------------------------------------------------------------

to cease delivering paper copies is given by the Administrative Agent or such
Lender and (ii) Intermediate Parent shall notify the Administrative Agent (by
facsimile or electronic mail) of the posting of any such documents. The
Administrative Agent shall have no obligation to request the delivery or to
maintain copies of the documents referred to above, and in any event shall have
no responsibility to monitor compliance by Intermediate Parent with any such
request for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.

Intermediate Parent hereby acknowledges that (a) the Administrative Agent and/or
the Arrangers will make available to the Lenders materials and/or information
provided by or on behalf of Intermediate Parent hereunder (including, for the
avoidance of doubt, materials/and or information delivered pursuant to
Section 4.02) (collectively, “Company Materials”) by posting the Company
Materials on IntraLinks or another similar electronic system (the “Platform”)
and (b) certain of the Lenders (each, a “Public Lender”) may have personnel who
do not wish to receive material non-public information with respect to
Intermediate Parent or its Subsidiaries, or the respective securities of any of
the foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons’ securities. Intermediate Parent hereby
agrees that (w) all Company Materials that are to be made available to Public
Lenders will be clearly and conspicuously marked “PUBLIC” which, at a minimum,
will mean that the word “PUBLIC” will appear prominently on the first page
thereof; (x) by marking Company Materials “PUBLIC”, Intermediate Parent will be
deemed to have authorized the Administrative Agent, the Arrangers and the
Lenders to treat such Company Materials as not containing any material
non-public information with respect to Ultimate Parent or Intermediate Parent or
its securities for purposes of United States federal and state securities Laws
(provided, however, that to the extent such Company Materials constitute
Information, they will be treated as set forth in Section 11.07); (y) all
Company Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Side Information”; and (z) the
Administrative Agent and the Arrangers will be entitled to treat any Company
Materials that are not marked “PUBLIC” as being suitable only for posting
outside the portion the Platform designated “Public Side Information”.

6.03 Notices. Promptly notify the Administrative Agent (and each Lender through
the Administrative Agent) of the following, upon any such event becoming known
to any Responsible Officer of Intermediate Parent or the Borrower:

(a) of the occurrence of any Default;

(b) of any matter that has resulted or would reasonably be expected to result in
a Material Adverse Effect, including any such matter resulting from (i) breach
or non-performance of, or any default under, a Contractual Obligation of
Ultimate Parent or any Subsidiary, or (ii) the commencement of, or any material
development in, any litigation or proceeding affecting Ultimate Parent or any
Subsidiary, including pursuant to any applicable Environmental Laws;

(c) of the occurrence of any ERISA Event, that, alone or together with any other
ERISA Events that have occurred, would reasonably be expected to result in
liability to Ultimate Parent and its Subsidiaries in an aggregate amount
exceeding $100,000,000; and

(d) of any announcement by Moody’s or S&P of any change in a Debt Rating.

 

55



--------------------------------------------------------------------------------

Each notice pursuant to subsections (a) through (c) of this Section 6.03 will be
accompanied by a statement of a Responsible Officer of Intermediate Parent or
the Borrower setting forth details of the occurrence referred to therein and
stating what action Intermediate Parent or the Borrower has taken and proposes
to take with respect thereto. Each notice pursuant to Section 6.03(a) will
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.

6.04 Payment of Taxes. Pay and discharge as the same will become due and
payable, all its tax liabilities, assessments and governmental charges or levies
upon it or its properties or assets, unless the same are being contested in good
faith by appropriate proceedings diligently conducted and it is maintaining
adequate reserves in accordance with GAAP, except to the extent that failure to
do so would not reasonably be expected to have a Material Adverse Effect.

6.05 Preservation of Existence, Etc. (a) Preserve, renew and maintain in full
force and effect its legal existence and good standing under the Laws of the
jurisdiction of its organization or incorporation except in a transaction not
prohibited by Section 7.03; (b) take all reasonable action to maintain all
rights, privileges, permits, licenses and franchises necessary or desirable in
the normal conduct of its business, except to the extent that failure to do so
would not reasonably be expected to have a Material Adverse Effect; and
(c) preserve or renew all of its registered patents, trademarks, trade names and
service marks, the non-preservation of which would reasonably be expected to
have a Material Adverse Effect.

6.06 Maintenance of Properties. (a) Maintain, preserve and protect all of its
material properties and equipment necessary in the operation of its business in
good working order and condition, ordinary wear and tear excepted; and (b) make
all necessary repairs thereto and renewals and replacements thereof except, in
the case of clauses (a) and (b), where the failure to do so would not reasonably
be expected to have a Material Adverse Effect.

6.07 Maintenance of Insurance. Maintain with financially sound and reputable
insurance companies, insurance with respect to its properties and business
against loss or damage of the kinds customarily insured against by Persons
engaged in the same or similar business, of such types and in such amounts
(after giving effect to any self-insurance) as are customarily carried under
similar circumstances by such other Persons.

6.08 Compliance with Laws. Comply in all material respects with the requirements
of all Laws and all orders, writs, injunctions and decrees applicable to it or
to its business or property, except in such instances in which (a) such
requirement of Law or order, writ, injunction or decree is being contested in
good faith by appropriate proceedings diligently conducted; or (b) the failure
to comply therewith, either individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect.

6.09 Books and Records. Maintain proper books of record and account, in which
full, true and correct entries in conformity with GAAP consistently applied will
be made of all financial transactions and matters involving its assets and
business.

 

56



--------------------------------------------------------------------------------

6.10 Inspection Rights. Permit representatives and independent contractors of
the Administrative Agent to visit and inspect any of its properties, to examine
its corporate, financial and operating records, and make copies thereof or
abstracts therefrom, and to discuss its affairs, finances and accounts with its
officers having direct knowledge or responsibility of the subject matter;
provided, however, that such visits, inspections or examinations will be made at
a reasonable time during normal business hours with due regard for, and minimal
disruption of, the business of Intermediate Parent and its Subsidiaries, and
will not (a) be at the expense of such Person, (b) occur more frequently than
once in any 12-month period and (c) be made without five (5) Business Days’
prior written notice; provided further, however, that when an Event of Default
exists, the Administrative Agent or any Lender (or any of their respective
representatives or independent contractors) may do any of the foregoing at the
expense of such Person at any time during normal business hours and without
advance notice.

6.11 Use of Proceeds. Use the proceeds of the Loans to (a) finance the “Cash
Election Consideration” and the “Fractional Share Consideration” (each term as
defined in the Merger Agreement) and (b) pay fees and expenses incurred in
connection with the Transactions.

6.12 Covenant to Guarantee Obligations. Within 30 days (or such later time as
may be reasonably requested in writing by Intermediate Parent and accepted by
the Administrative Agent) of (a) the designation of any Subsidiary of
Intermediate Parent as a guarantor under any other Indebtedness (other than the
Obligations and Indebtedness under the WC Term Loan Credit Agreement unless such
Subsidiary is also a guarantor under the Actavis Revolving Credit Agreement) of
the Borrower owing to any Person other than Ultimate Parent or its Subsidiaries
in an aggregate principal amount or commitment amount exceeding $350,000,000 or
(b) the date that any Subsidiary of Intermediate Parent guarantees Indebtedness
of the Acquired Business in an aggregate principal amount or commitment amount
exceeding $350,000,000, Intermediate Parent shall (i) cause each such Subsidiary
to deliver to the Administrative Agent, a duly executed Subsidiary Guarantor
Counterpart pursuant to which such Subsidiary agrees to be bound by the terms
and provisions of the Guaranty and such Subsidiary Guarantor Counterpart and
(ii) deliver to the Administrative Agent documents of the types referred to in
Section 4.02(a)(ii) and opinions of counsel to such Person (which shall cover,
among other things, the legality, validity, binding effect and enforceability of
the documentation referred to in clause (a)) in form and substance substantially
similar to the opinions of counsel attached as Exhibit J, all in form, content
and scope reasonably satisfactory to the Administrative Agent. Notwithstanding
the foregoing, in the case of a Foreign Subsidiary, if such Guarantee would give
rise to adverse tax consequences as reasonably determined by Intermediate
Parent, such Subsidiary shall not be required to become a Subsidiary Guarantor.

 

57



--------------------------------------------------------------------------------

ARTICLE VII.

NEGATIVE COVENANTS

So long as any Loan or other Obligation hereunder will remain unpaid or
unsatisfied, then Intermediate Parent (other than in Section 7.02) and the
Borrower (other than in Sections 7.02 or 7.03) in each section of this
Article VII, will not, nor will Intermediate Parent or the Borrower permit or
allow any Material Subsidiary in any section of this Article VII (other than in
Section 7.03) or any Subsidiary in Sections 7.01 and 7.02 to, directly or
indirectly:

7.01 Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, other
than the following:

(a) Liens pursuant to any Loan Document;

(b) Liens existing on the Closing Date and listed on Schedule 7.01 and any
renewals or extensions thereof; provided that (i) the property covered thereby
is not changed, (ii) the amount secured or benefited thereby is not increased
(except as contemplated by Section 7.02(b)), (iii) the direct or any contingent
obligor with respect thereto is not changed, and (iv) any renewal or extension
of the obligations secured or benefited thereby is permitted by Section 7.02(b);

(c) Liens for Taxes not yet due or which are being contested in good faith and
by appropriate proceedings diligently conducted, if adequate reserves with
respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;

(d) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business which are not overdue for
a period of more than 60 days or which are being contested in good faith and by
appropriate proceedings diligently conducted, if adequate reserves with respect
thereto are maintained on the books of the applicable Person;

(e) pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;

(f) deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

(g) easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which, in the aggregate, are not substantial in amount,
and which do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person;

(h) Liens securing judgments for the payment of money not constituting an Event
of Default under Section 8.01(h);

(i) Liens securing Indebtedness permitted under Section 7.02(f); and

(j) (x) other Liens securing other Indebtedness permitted by Section 7.02 or
(y) other liabilities of Ultimate Parent and its Subsidiaries, in an aggregate
amount for clauses (x) and (y) not to exceed, at any time, the greater of
$750,000,000 and 15% of the Net Worth of Ultimate Parent (it being understood
that any Lien permitted under any other clause in this Section 7.01 shall not be
included in the computation described in this clause (j)).

 

58



--------------------------------------------------------------------------------

7.02 Subsidiary Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness, except:

(a) Indebtedness under the Loan Documents;

(b) Indebtedness outstanding on the Closing Date and listed on Schedule 7.02 and
any refinancings, refundings, renewals or extensions thereof; provided that
(i) the amount of such Indebtedness is not increased at the time of such
refinancing, refunding, renewal or extension except by an amount equal to a
reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing and by an amount equal
to any existing commitments unutilized thereunder and (ii) the terms relating to
principal amount, amortization, maturity, collateral (if any) and subordination
(if any), and other material terms taken as a whole, of any such refinancing,
refunding, renewing or extending Indebtedness, and of any agreement entered into
and of any instrument issued in connection therewith, are no less favorable in
any material respect to the Loan Parties or the Lenders than the terms of any
agreement or instrument governing the Indebtedness being refinanced, refunded,
renewed or extended;

(c) obligations (contingent or otherwise) of any Subsidiary existing or arising
under any Swap Contract; provided that (i) such obligations are (or were)
entered into by such Person for the purpose of directly mitigating risks
associated with liabilities, commitments, investments, assets, or property held
or reasonably anticipated by such Person, or changes in the value of securities
issued by such Person, and not for purposes of speculation or taking a “market
view;” and (ii) such Swap Contract does not contain any provision exonerating
the non-defaulting party from its obligation to make payments on outstanding
transactions to the defaulting party;

(d) Indebtedness of any Subsidiary Guarantor or any Loan Party under and as
defined in the WC Term Loan Credit Agreement;

(e) Guarantees of any Subsidiary in respect of Indebtedness otherwise permitted
hereunder of any Subsidiary;

(f) Indebtedness of any Person that becomes a Subsidiary after the Closing Date;
provided that (i) such Indebtedness exists at the time such Person becomes a
Subsidiary and is not created in contemplation of or in connection with such
Person becoming a Subsidiary and (ii) the aggregate principal amount of all such
Indebtedness permitted by this Section 7.02(e) at any one time outstanding shall
not exceed the greater of $750,000,000 and 15% of the Net Worth of Ultimate
Parent;

(g) Capital Lease Obligations, Synthetic Lease Obligations or Receivables
Facility Attributable Indebtedness in an aggregate principal amount which, when
added to all other Capital Lease Obligations, Synthetic Lease Obligations and
Receivables Facility Attributable Indebtedness created, incurred or assumed
under this clause (f), do not to exceed the greater of $750,000,000 and 15% of
the Net Worth of Ultimate Parent at any time, subject in the case of any such
Indebtedness secured by a Lien, to the limitation set forth in Section 7.01(j);

(h) additional secured or unsecured Indebtedness not otherwise permitted under
this Section 7.02 in an aggregate principal amount at any time outstanding
which, when added to, without duplication, the aggregate principal amount of
Indebtedness and other obligations that are secured by a Lien permitted by
Section 7.01(j) at such time, do not exceed the greater of $750,000,000 and 15%
of the Net Worth of Ultimate Parent;

 

59



--------------------------------------------------------------------------------

(i) intercompany loans made (x) between Intermediate Parent and one or more
Subsidiaries or (y) among any two or more Subsidiaries (including, in each case,
Indebtedness incurred as part of the Post-Closing Restructuring); and

(j) any Acquisition Indebtedness.

7.03 Fundamental Changes. Merge, dissolve, liquidate, consolidate with or into
another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of the assets (whether now owned or
hereafter acquired) of Intermediate Parent and the Material Subsidiaries, taken
as a whole, unless (a) at the time thereof and immediately after giving effect
thereto no Event of Default shall have occurred and be continuing and (b) after
giving effect to any such transaction, the business, taken as a whole, of
Intermediate Parent and the Material Subsidiaries shall not have been altered
such that Intermediate Parent and the Material Subsidiaries are unable to comply
with the restriction on the covenant governing any change in nature of business
in Section 7.04; provided that if Intermediate Parent is not the survivor of any
such consolidation or merger involving Intermediate Parent (A) at the time
thereof and immediately after giving effect thereto, no Event of Default under
Section 8.01(l) shall have occurred and be continuing on a pro forma basis as if
such consolidation or merger had been consummated (and any related Indebtedness
incurred, assumed or repaid in connection therewith had been incurred, assumed
or repaid, as the case may be) on the first day of the most recently completed
four fiscal quarters of Ultimate Parent for which financial statements have been
delivered pursuant to Section 6.01 (as demonstrated by delivery to the
Administrative Agent of a certificate of a Responsible Officer to such effect
showing such calculation in reasonable detail prior to or concurrently with such
consolidation or merger), (B) the surviving Person of such consolidation or
merger shall expressly assume all the rights and obligations of Intermediate
Parent under this Agreement and the other Loan Documents pursuant to
documentation reasonably satisfactory to the Administrative Agent and shall
thereafter be deemed to be Intermediate Parent, as the case may be, for all
purposes hereunder and (C) such consolidation or merger will not result in a
Change of Control.

7.04 Change in Nature of Business. Engage in any material line of business
substantially different from those lines of business conducted by Intermediate
Parent and the Material Subsidiaries on the Closing Date or any business
substantially related or incidental thereto.

7.05 Transactions with Affiliates. Enter into any transaction of any kind with
any Affiliate of Intermediate Parent that is a Material Subsidiary, whether or
not in the ordinary course of business, other than on fair and reasonable terms
substantially as favorable to Ultimate Parent, the Borrower or such Material
Subsidiary as would be obtainable by Intermediate Parent, the Borrower or such
Material Subsidiary at the time in a comparable arm’s length transaction with a
Person other than an Affiliate; provided that the foregoing restriction will not
apply to (i) transactions between or among (A) any Loan Party and any of such
Loan Party’s Wholly Owned Subsidiaries, (B) Wholly Owned Subsidiaries of any
Loan Party or (C) Guarantors, (ii) Permitted Receivables Transfers,
(iii) transactions undertaken as part of the Post-Closing Restructuring,

 

60



--------------------------------------------------------------------------------

(iv) any transaction between Intermediate Parent or one or more Affiliates of
Intermediate Parent resulting in a transfer to Intermediate Parent or one or
more Affiliates of Intermediate Parent of the proceeds of any Acquisition
Indebtedness issued by such Affiliate or (v) if, immediately before and after
giving effect to such transaction, no Event of Default shall have occurred and
be continuing.

7.06 Investments. Make any Investment if, immediately before and after giving
effect to such Investment, an Event of Default shall have occurred and be
continuing; provided that the foregoing restriction will not apply to
Investments made (i) in the ordinary course of business or required in
connection with the Receivables Purchase Documents or (ii) as part of the
Post-Closing Restructuring.

7.07 Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so
(exclusive of stock dividends and cash dividends paid to any Loan Party);
provided that the foregoing restriction will not apply (x) if, immediately
before and after giving effect to such declaration, no Event of Default shall
have occurred and be continuing or (y) to any Restricted Payment or other
transaction in connection with the Post-Closing Restructuring.

ARTICLE VIII.

EVENTS OF DEFAULT AND REMEDIES

8.01 Events of Default. Subject to Section 8.04, any of the following will
constitute an Event of Default; provided that the following will only constitute
an Event of Default from and after the Closing Date:

(a) Non-Payment. The Borrower fails to pay (i) when and as required to be paid
herein, and in the currency required hereunder, any amount of principal of any
Loan, or (ii) within five (5) days after the same becomes due, any interest on
any Loan, any fee due hereunder, or any other amount payable hereunder or under
any other Loan Document (other than an amount specified in clause (i) above);

(b) Specific Covenants. The Loan Parties fail to perform or observe any term,
covenant or agreement contained in Section 6.03(a) or 6.05(a) (with respect to
existence of Intermediate Parent or the Borrower or, so long as Actavis is a
Subsidiary Guarantor, Actavis (other than in connection with a transaction not
prohibited by this Agreement)) or Article VII;

(c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for thirty (30) days after notice thereof from the Administrative
Agent (given at the request of any Lender) to Intermediate Parent and the
Borrower, unless such failure is not susceptible to cure within thirty (30) days
and, within such thirty (30) days, the applicable Loan Party has taken
reasonable steps to effectuate a cure, continues to diligently pursue such cure,
and actually effectuates such cure within sixty (60) days after such notice to
Intermediate Parent and the Borrower;

 

61



--------------------------------------------------------------------------------

(d) Representations and Warranties. Any representation and warranty made or
deemed made by or on behalf of any Loan Party herein or in any other Loan
Document is incorrect in any material respect when made or deemed made;

(e) Cross-Default. (i) Ultimate Parent, Intermediate Parent, the Borrower or any
Material Subsidiary fails to make any payment of principal or interest in
respect of any Material Indebtedness, when and as the same shall become due and
payable (after giving effect to any applicable grace periods), (ii) any event or
condition occurs that results in any Material Indebtedness (A) becoming due
prior to its scheduled maturity or (B) that enables or permits (after giving
effect to any applicable grace periods) the holder or holders of any Material
Indebtedness, or any trustee or agent on its or their behalf, to cause any
Material Indebtedness to become due, or to require the prepayment, repurchase,
redemption or defeasance thereof, prior to its scheduled maturity; provided that
this subsection (e)(ii) shall not apply to (x) secured Indebtedness that becomes
due as a result of the voluntary sale or transfer of the property or assets
securing such Indebtedness if such secured Indebtedness is paid when due
(including the WC Term Loan Credit Agreement) or (y) any change of control offer
under the Forest Notes arising in connection with the Acquisition, (iii) any
termination event or event of like import occurs under any Receivables Purchase
Facility having a principal amount or committed amount in excess of
$200,000,000, that (1) terminates, or permits the investors under any
Receivables Purchase Facility to terminate, the reinvestment of collections or
proceeds of Receivables and Related Security under any Receivables Purchase
Document (other than a termination resulting solely from the request of Ultimate
Parent or any of its Subsidiaries) or (2) causes the replacement of, or permits
the investors under any Receivables Purchase Facility to replace, the Person
then acting as servicer for such Receivables Purchase Facility, if the Person
then acting as servicer is a Loan Party or an Affiliate of a Loan Party or
(iv) there occurs under any Swap Contract an early termination date resulting
from (x) any event of default under such Swap Contract as to which Ultimate
Parent, Intermediate Parent, the Borrower or any Material Subsidiary is the
defaulting party thereunder or (y) any termination event under such Swap
Contract as to which Ultimate Parent, Intermediate Parent, the Borrower or any
Material Subsidiary is an affected party thereunder and, in either event, the
Swap Termination Value owed by Ultimate Parent, Intermediate Parent, the
Borrower or such Material Subsidiary as a result thereof is greater than
$200,000,000;

(f) Insolvency Proceedings, Etc. Ultimate Parent, Intermediate Parent, the
Borrower or any Material Subsidiary institutes or consents to the institution of
any proceeding under any Debtor Relief Law, or makes an assignment for the
benefit of creditors; or applies for or consents to the appointment of any
receiver, trustee, custodian, conservator, liquidator, rehabilitator or similar
officer for it or for all or any material part of its property; any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer is
appointed without the application or consent of Ultimate Parent, Intermediate
Parent, the Borrower or any Material Subsidiary and the appointment continues
undischarged or unstayed for sixty (60) calendar days; or any proceeding under
any Debtor Relief Law relating to Ultimate Parent, Intermediate Parent, the
Borrower or any Material Subsidiary or to all or any material part of its
property is instituted without the consent of such Person and continues
undismissed or unstayed for sixty (60) calendar days, or an order for relief is
entered in any such proceeding;

 

62



--------------------------------------------------------------------------------

(g) Inability to Pay Debts; Attachment. (i) Ultimate Parent, Intermediate
Parent, the Borrower or any Material Subsidiary becomes unable or admits in
writing its inability or fails generally to pay its debts as they become due, or
(ii) any writ or warrant of attachment or execution or similar process is issued
or levied against all or any material part of the property of Ultimate Parent,
Intermediate Parent, the Borrower or such Material Subsidiary and is not
released, vacated or fully bonded within thirty (30) days after its issue or
levy;

(h) Judgments. There is entered against Ultimate Parent, Intermediate Parent,
the Borrower or any Material Subsidiary a final judgment or order for the
payment of money in an aggregate amount exceeding $200,000,000 (to the extent
not covered by independent third-party insurance as to which the insurer does
not dispute coverage) and (A) enforcement proceedings are commenced by any
creditor upon such judgment or order and (B) there is a period of thirty
consecutive days during which execution shall not have been effectively stayed,
vacated or bonded pending appeal or otherwise;

(i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of Ultimate Parent, the Borrower or any Material Subsidiary under
Title IV of ERISA to the Pension Plan, Multiemployer Plan or the PBGC in an
aggregate amount in excess of $200,000,000 or (ii) Ultimate Parent, the
Borrower, any Material Subsidiary or any ERISA Affiliate fails to pay when due,
after the expiration of any applicable grace period, any installment payment
with respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of $200,000,000;

(j) Invalidity of Loan Documents. This Agreement, any Note or any material
Guarantee under the Guaranty shall, for any reason, cease to be in full force
and effect, or any Loan Party shall contest in writing the validity or
enforceability hereunder or under any Note, in each case, other than in
accordance with the terms hereof and thereof (including, in the case of a
Subsidiary Guarantor, as a result of the release of such Subsidiary Guarantor in
accordance with Section 10.10);

(k) Change of Control. There occurs any Change of Control; or

(l) Consolidated Leverage Ratio. Ultimate Parent shall fail to prevent the
Consolidated Leverage Ratio as of the last day of any period of four consecutive
fiscal quarters of Ultimate Parent from exceeding 4.25:1.00 from the last day of
the first fiscal quarter ending after the Effective Date through the last day of
the fourth full fiscal quarter ending after the Closing Date.

8.02 Remedies Upon Event of Default. Subject to Section 8.04, if any Event of
Default occurs and is continuing, the Administrative Agent will, at the request
of, or may, with the consent of, on or after the Closing Date, the Required
Lenders, take any or all of the following actions from and after the Closing
Date:

(a) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Loan Parties; and

(b) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents;

 

63



--------------------------------------------------------------------------------

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under Debtor Relief Laws, the
unpaid principal amount of all Loans, from and after the Closing Date, and all
interest and other amounts as aforesaid will automatically become due and
payable, in each case without further act of the Administrative Agent or any
Lender.

8.03 Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable as set forth in the proviso to Section 8.02), any amounts received on
account of the Obligations will, subject to Section 2.17, be applied by the
Administrative Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts payable to the Lenders (including fees, charges
and disbursements of counsel to the respective Lenders and amounts payable under
Article III), ratably among them in proportion to the respective amounts
described in this clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and other Obligations, ratably among the Lenders in
proportion to the respective amounts described in this clause Third payable to
them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause Fourth held by them; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

8.04 Cleanup Period. Notwithstanding anything to the contrary, if during the
five-day period following the Closing Date a matter or circumstance exists which
constitutes a Default, that matter or circumstance will not constitute a
Default; provided that (i) the matter or circumstance does not constitute (x) a
Major Default or (y) a Default incapable of being cured, (ii) reasonable steps
are being taken to cure that matter or circumstance and (iii) such Default is
cured or otherwise ceases to exist within five days following the Closing Date.
For the avoidance of doubt, nothing in this section shall affect the conditions
precedent set forth in Article IV.

 

64



--------------------------------------------------------------------------------

ARTICLE IX.

GUARANTEE

9.01 Guarantee of Guaranteed Obligations. On and after the Closing Date, each of
the Guarantors hereby, jointly and severally, absolutely, unconditionally and
irrevocably, guarantees, as primary obligor and not merely as surety, to the
Administrative Agent, for the benefit of the Guaranteed Parties and their
respective successors, indorsees, transferees and assigns, the prompt and
complete payment and performance by the Borrower and each other Guarantor, when
due (whether at the stated maturity, by acceleration or otherwise) of the
Guaranteed Obligations. Each Guarantor shall be liable under its guarantee set
forth in this Section 9.01, without any limitation as to amount, for all present
and future Guaranteed Obligations, including specifically all future increases
in the outstanding amount of the Loans or other Guaranteed Obligations and other
future increases in the Guaranteed Obligations, whether or not any such increase
is committed, contemplated or provided for by the Loan Documents on the date
hereof. Without limiting the generality of the foregoing, each Guarantor’s
liability shall extend to all Guaranteed Obligations (including, without
limitation, interest, fees, costs and expenses) that would be owed by any other
obligor on the Guaranteed Obligations but for the fact that they are
unenforceable or not allowable due to the existence of a proceeding under any
Debtor Relief Law involving such other obligor because it is the intention of
the Guarantors and the Guaranteed Parties that the Guaranteed Obligations which
are guaranteed by the Guarantors pursuant hereto should be determined without
regard to any rule of law or order which may relieve the Borrower or any other
Guarantor of any portion of such Guaranteed Obligations.

9.02 Limitation on Obligations Guaranteed. (a) Notwithstanding any other
provision hereof, the right of recovery against each Guarantor under this
Article IX shall not exceed $1.00 less than the lowest amount which would render
such Guarantor’s obligations under this Article IX void or voidable under
applicable law, including, without limitation, the Uniform Fraudulent Conveyance
Act, Uniform Fraudulent Transfer Act or any similar foreign, federal or state
law to the extent applicable to the Guaranty set forth herein and the
obligations of each Guarantor hereunder. To effectuate the foregoing, the
Administrative Agent and the Guarantors hereby irrevocably agree that the
Guaranteed Obligations of each Guarantor in respect of the Guaranty set forth in
this Article IX at any time shall be limited to the maximum amount as will
result in the Guaranteed Obligations of such Guarantor not constituting a
fraudulent transfer or conveyance after giving full effect to the liability
under the Guaranty set forth in this Article IX and its related contribution
rights but before taking into account any liabilities under any other Guarantee
by such Guarantor.

(b) Each Guarantor agrees that Obligations may at any time and from time to time
be incurred or permitted in an amount exceeding the maximum liability of such
Guarantor under Section 9.02(a) without impairing the Guaranty contained in this
Article IX or affecting the rights and remedies of any Guaranteed Party
hereunder.

 

65



--------------------------------------------------------------------------------

(c) Notwithstanding anything to the contrary in this Article IX, the indemnities
guarantees, obligations, liabilities and undertakings under this Article IX or
elsewhere in this Agreement of any Guarantor incorporated in Ireland shall be
deemed not to be undertaken or incurred to the extent that the same would (but
for this Section 9.02(c)):

(i) constitute unlawful financial assistance prohibited by Section 60 of the
Companies Act 1963 of Ireland; or

(ii) constitute a breach of Section 31 of the Companies Act 1990 of Ireland.

For the avoidance of doubt, to the extent that such indemnities, guarantees,
obligations, liabilities or undertakings have been validated under Section 60
(2) to (11) of the Companies Act 1963 of Ireland they shall not constitute
unlawful financial assistance under the said Section 60.

(d) Notwithstanding any provision of (i) this Article IX or any Loan Documents;
(ii) any Loan Documents (as defined in the Actavis Revolving Credit Agreement);
(iii) any Loan Documents (as defined in the ACT Term Loan Credit and Guaranty
Agreement); and/or (iv) any Loan Documents (as defined in the WC Term Loan
Credit Agreement) (or any document entered into in connection with any of the
foregoing) (together the “Guaranteed Documents”) to the contrary, the aggregate
guarantee undertakings of any Guarantor incorporated in Luxembourg (a
“Luxembourg Guarantor”) under the Guaranteed Documents shall, at any time, be
limited to, and shall not exceed, an amount corresponding to 90% of its own
funds (capitaux propres) and subordinated debts (as referred to in article 34 of
the law of December 19, 2002 on the register of commerce and companies and
accounting and the annual accounts of undertakings, as amended) (i) as shown in
its most recent financial statements available on the date on which the
guarantee is called, or (ii) as shown in its most recent financial statements
available on the date hereof, whichever is higher.

The above limitation shall not apply to any amounts borrowed by, or made
available to, in any form whatsoever, under the Loan Documents, (or any document
entered into in connection therewith), the Luxembourg Guarantor or any of its
(current or future) direct or indirect subsidiaries.

9.03 Nature of Guarantee; Continuing Guarantee; Waivers of Defenses

(a) Each Guarantor understands and agrees that the Guaranty contained in this
Article IX shall be construed as a continuing guarantee of payment and
performance and not merely of collectability. Each Guarantor waives diligence,
presentment, protest, marshaling, demand for payment, notice of dishonor, notice
of default and notice of nonpayment to or upon the Borrower or any of the other
Guarantors with respect to the Guaranteed Obligations. Without limiting the
generality of the foregoing, this Guaranty and the obligations of the Guarantors
hereunder shall be valid and enforceable and shall not be subject to any
reduction, limitation, impairment, set-off, defense, counterclaim, discharge or
termination for any reason (other than a Discharge of the Guaranteed
Obligations).

(b) Each Guarantor agrees that the Guaranteed Obligations of each Guarantor
hereunder are independent of the Guaranteed Obligations of each other Guarantor
and of any other guarantee of the Guaranteed Obligations and when making any
demand hereunder or otherwise pursuing its rights and remedies hereunder against
any Guarantor, any Guaranteed Party may, but shall be under no obligation to,
make a similar demand on or otherwise pursue such rights and remedies as it may
have against the Borrower and any other Guarantor or any other Person or against
any other guarantee for the Guaranteed Obligations or any right of offset

 

66



--------------------------------------------------------------------------------

with respect thereto, and any failure by any Guaranteed Party to make any such
demand, to pursue such other rights or remedies or to collect any payments from
the Borrower and any other Guarantor or any other Person or to realize upon any
such guarantee or to exercise any such right of offset, or any release of the
Borrower and any other Guarantor or any other Person or any such guarantee or
right of offset, shall not relieve any Guarantor of any obligation or liability
hereunder, and shall not impair or affect the rights and remedies, whether
express, implied or available as a matter of law, of any Guaranteed Party
against any Guarantor. For the purposes hereof “demand” shall include the
commencement and continuance of any legal proceedings.

(c) No payment made by the Borrower, any of the other Guarantors, any other
guarantor or any other Person or received or collected by any Guaranteed Party
from the Borrower and any of the other Guarantors, any other guarantor or any
other Person by virtue of any action or proceeding or any set-off or
appropriation or application at any time or from time to time in reduction of or
in payment of the Guaranteed Obligations shall be deemed to modify, reduce,
release or otherwise affect the liability of any Guarantor hereunder which
shall, notwithstanding any such payment remain liable for the applicable
Guaranteed Obligations until the applicable Discharge of the Guaranteed
Obligations.

(d) Without limiting the generality of the foregoing, each Guarantor agrees that
its obligations under and in respect of the Guaranty contained in this Article
IX shall not be affected by, and shall remain in full force and effect without
regard to, and hereby waives all, rights, claims or defenses that it might
otherwise have (now or in the future) with respect to each of the following
(whether or not such Guarantor has knowledge thereof):

(i) the validity or enforceability of this Agreement or any other Loan Document,
any of the Guaranteed Obligations or any guarantee or right of offset with
respect thereto at any time or from time to time held by any Guaranteed Party;

(ii) any renewal, extension or acceleration of, or any increase in the amount of
the Guaranteed Obligations, or any amendment, supplement, modification or waiver
of, or any consent to departure from, the Loan Documents;

(iii) any failure or omission to assert or enforce or agreement or election not
to assert or enforce, delay in enforcement, or the stay or enjoining, by order
of court, by operation of law or otherwise, of the exercise or enforcement of,
any claim or demand or any right, power or remedy (whether arising under any
Loan Documents, at law, in equity or otherwise) with respect to the Guaranteed
Obligations or any agreement relating thereto, or with respect to any other
guaranty of or security for the payment of the Guaranteed Obligations;

(iv) any change, reorganization or termination of the corporate structure or
existence of any Loan Party or any Subsidiary of any Loan Party and any
corresponding restructuring of the Guaranteed Obligations;

(v) any settlement, compromise, release, or discharge of, or acceptance or
refusal of any offer of payment or performance with respect to, or any
substitutions for, the Guaranteed Obligations or any subordination of the
Guaranteed Obligations to any other obligations; and

(vi) any other circumstance whatsoever which may or might in any manner or to
any extent vary the risk of any Guarantor as an obligor in respect of the
Guaranteed Obligations or which constitutes, or might be construed to
constitute, an equitable or legal discharge of any Guarantor for the Guaranteed
Obligations, or of such Guarantor under this Article IX.

 

67



--------------------------------------------------------------------------------

(e) In addition each Guarantor further waives any and all other defenses,
set-offs or counterclaims (other than a defense of payment or performance in
full hereunder) which may at any time be available to or be asserted by it, the
Borrower or any other Guarantor or Person against any Guaranteed Party,
including, without limitation, failure of consideration, breach of warranty,
statute of frauds, statute of limitations, accord and satisfaction and usury.

9.04 Rights of Reimbursement, Contribution and Subrogation. In case any payment
is made on account of the Guaranteed Obligations by any Guarantor or is received
or collected on account of the Guaranteed Obligations from any Guarantor:

(a) If such payment is made by a Guarantor in respect of the Guaranteed
Obligations of another Guarantor, such Guarantor shall be entitled, subject to
and upon (but not before) a Discharge of the Guaranteed Obligations (and each
Guarantor hereby waives its right to exercise such rights until a Discharge of
the Guaranteed Obligations), (A) to demand and enforce reimbursement for the
full amount of such payment from such other Guarantor, and (B) to demand and
enforce contribution in respect of such payment from each other Guarantor which
has not paid its fair share of such payment, as necessary to ensure that (after
giving effect to any enforcement of reimbursement rights provided hereby) each
Guarantor pays its fair share of the unreimbursed portion of such payment. For
this purpose, the fair share of each Guarantor as to any unreimbursed payment
shall be determined based on an equitable apportionment of such unreimbursed
payment among all Guarantors (other than the Guarantor whose primary obligations
were so guaranteed by the other Guarantors) based on the relative value of their
assets and any other equitable considerations deemed appropriate by the court.

(b) If and whenever any right of reimbursement or contribution becomes
enforceable by any Guarantor against any other Guarantor whether under
Section 9.04(a) or otherwise, such Guarantor shall be entitled, subject to and
upon (but not before) a Discharge of the Guaranteed Obligations (and each
Guarantor hereby waives its right to subrogation until a Discharge of the
Guaranteed Obligations), to be subrogated (equally and ratably with all other
Guarantors entitled to reimbursement or contribution from any other Guarantor as
set forth in this Section 9.04) to any security interest that may then be held
by the Administrative Agent upon any collateral securing or purporting to secure
any of the Guaranteed Obligations. Any right of subrogation of any Guarantor
shall be enforceable solely after a Discharge of the Guaranteed Obligations and
solely against the Guarantors, and not against the Guaranteed Parties, and
neither the Administrative Agent nor any other Guaranteed Party shall have any
duty whatsoever to warrant, ensure or protect any such right of subrogation or
to obtain, perfect, maintain, hold, enforce or retain any collateral securing or
purporting to secure any of the Guaranteed Obligations for any purpose related
to any such right of subrogation. If subrogation

 

68



--------------------------------------------------------------------------------

is demanded by any Guarantor, then, after Discharge of the Guaranteed
Obligations, the Administrative Agent shall deliver to the Guarantors making
such demand, or to a representative of such Guarantors or of the Guarantors
generally, an instrument satisfactory to the Administrative Agent transferring,
on a quitclaim basis without any recourse, representation, warranty or any other
obligation whatsoever, whatever security interest the Administrative Agent then
may hold in whatever collateral securing or purporting to secure any of the
Guaranteed Obligations that may then exist that was not previously released or
disposed of or acquired by the Administrative Agent.

(c) The obligations of the Guarantors under this Guaranty and the other Loan
Documents, including their liability for the Guaranteed Obligations and the
enforceability of the security interests granted thereby, are not contingent
upon the validity, legality, enforceability, collectability or sufficiency of
any right of reimbursement, contribution or subrogation arising under this
Section 9.04 or otherwise. The invalidity, insufficiency, unenforceability or
uncollectability of any such right shall not in any respect diminish, affect or
impair any such obligation or any other claim, interest, right or remedy at any
time held by any Guaranteed Party against any Guarantor. The Guaranteed Parties
make no representations or warranties in respect of any such right and shall
have no duty to assure, protect, enforce or ensure any such right or otherwise
relating to any such right.

9.05 Payments. Each Guarantor hereby guarantees that payments hereunder will be
paid to the Administrative Agent, for the account of the respective Lenders to
which such payment is owed, at the applicable Administrative Agent’s Office in
US Dollars and in Same Day Funds.

9.06 Subordination of Other Obligations. Each Guarantor hereby subordinates the
payment of all obligations and Indebtedness of Intermediate Parent owing to such
Guarantor, whether now existing or hereafter arising, including but not limited
to any obligation of Intermediate Parent to such Guarantor as subrogee of the
Guaranteed Parties or resulting from such Guarantor’s performance under this
Guaranty, to the indefeasible payment in full in cash of all Guaranteed
Obligations. If the Administrative Agent so requests, any such obligation or
Indebtedness of Intermediate Parent to such Guarantor shall be enforced and
performance received by such Guarantor as trustee for the Guaranteed Parties and
the proceeds thereof shall be paid over to the Administrative Agent on account
of the Guaranteed Obligations, but without reducing or affecting in any manner
the liability of such Guarantor under this Guaranty.

9.07 Financial Condition of Borrower and other Guarantors. Any extension of
credit may be made to the Borrower or continued from time to time, without
notice to or authorization from any Guarantor regardless of the financial or
other condition of the Borrower or any other Guarantor at the time of any such
grant or continuation. No Guaranteed Party shall have any obligation to disclose
or discuss with any Guarantor its assessment, or any Guarantor’s assessment, of
the financial condition of the Borrower or any other Guarantor. Each Guarantor
has adequate means to obtain information from the Borrower and each other
Guarantor on a continuing basis concerning the financial condition of the
Borrower and each other Guarantor and its ability to perform its obligations
under the Loan Documents, and each Guarantor assumes the responsibility for
being and keeping informed of the financial condition of the Borrower and each
other Loan Party and each other Guarantor and of all circumstances bearing upon
the risk of

 

69



--------------------------------------------------------------------------------

nonpayment of the Guaranteed Obligations. Each Guarantor hereby waives and
relinquishes any duty on the part of any Guaranteed Party to disclose any
matter, fact or thing relating to the business, operations or condition of the
Borrower or any other Guarantor now known or hereafter known by any Guaranteed
Party.

9.08 Bankruptcy, Etc. Until a Discharge of the Guaranteed Obligations, no
Guarantor shall, without the prior written consent of the Administrative Agent,
commence or join with any other Person in commencing any proceeding under any
Debtor Relief Law against the Borrower or any other Guarantor. The obligations
of the Guarantors hereunder shall not be reduced, limited, impaired, discharged,
deferred, suspended or terminated by any case or proceeding under any Debtor
Relief Law, voluntary or involuntary, involving the Borrower or any other
Guarantor or by any defense which the Borrower or any Guarantor may have by
reason of the order, decree or decision of any court or administrative body
resulting from any such proceeding. To the fullest extent permitted by law, the
Guarantors will permit any trustee in bankruptcy, receiver, debtor in
possession, assignee for the benefit of creditors or similar Person to pay the
Administrative Agent, or allow the claim of the Administrative Agent in respect
of, any interest, fees, costs, expenses or other Guaranteed Obligations accruing
or arising after the date on which such case or proceeding is commenced.

9.09 Duration of Guarantee. The Guaranty contained in Section 9.01 shall remain
in full force and effect until the Discharge of the Guaranteed Obligations.

9.10 Reinstatement. If at any time payment of any of the Guaranteed Obligations
or any portion thereof is rescinded, disgorged or must otherwise be restored or
returned by any Guaranteed Party upon the insolvency, bankruptcy, dissolution,
liquidation or reorganization of the Borrower or any Guarantor, or upon or as a
result of the appointment of a receiver, intervenor or conservator of, or
trustee or similar officer for, the Borrower or any other Guarantor or any
substantial part of its property, or otherwise, or if any Guaranteed Party
repays, restores, or returns, in whole or in part, any payment or property
previously paid or transferred to the Guaranteed Party in full or partial
satisfaction of any Guaranteed Obligation, because the payment or transfer or
the incurrence of the obligation is so satisfied, is declared to be void,
voidable, or otherwise recoverable under any state or federal law (collectively,
a “Voidable Transfer”), or because such Guaranteed Party elects to do so on the
reasonable advice of its counsel in connection with an assertion that the
payment, transfer, or incurrence is a Voidable Transfer, then, as to any such
Voidable Transfer, and, subject to Section 11.04, as to all reasonable costs,
expenses and attorney’s fees of the Guaranteed Party related thereto, the
liability of each Guarantor hereunder will automatically and immediately be
revived, reinstated, and restored and will exist as though the Voidable Transfer
had never been made.

ARTICLE X.

ADMINISTRATIVE AGENT

10.01 Appointment and Authority. Each of the Lenders hereby irrevocably appoints
Bank of America to act on its behalf as the Administrative Agent hereunder and
under the other Loan Documents and authorizes the Administrative Agent to take
such actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this
Article are solely for the benefit of the Administrative Agent and the Lenders,
and no Loan Party will have any rights as a third party beneficiary of any of
such provisions.

 

70



--------------------------------------------------------------------------------

10.02 Rights as a Lender. The Person serving as the Administrative Agent
hereunder will have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” will, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with Intermediate Parent or any Subsidiary or other
Affiliate thereof as if such Person were not the Administrative Agent hereunder
and without any duty to account therefor to the Lenders.

10.03 Exculpatory Provisions. The Administrative Agent will not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, the Administrative
Agent:

(a) will not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) will not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as will be expressly provided for
herein or in the other Loan Documents); provided that the Administrative Agent
will not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and

(c) will not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and will not be liable for the failure to
disclose, any information relating to the Loan Parties or any of their
respective Affiliates that is communicated to or obtained by the Person serving
as the Administrative Agent or any of its Affiliates in any capacity.

The Administrative Agent will not be liable for any action taken or not taken by
it (i) with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as will be necessary, or as the
Administrative Agent will believe in good faith will be necessary, under the
circumstances as provided in Sections 11.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent will be
deemed not to have knowledge of any Default unless and until notice describing
such Default is given to the Administrative Agent by Intermediate Parent, the
Borrower or a Lender.

The Administrative Agent will not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the

 

71



--------------------------------------------------------------------------------

performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein or therein or the occurrence of any Default,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or (v) the satisfaction (or waiver) of any condition set forth in
Article IV or elsewhere herein, other than to confirm receipt of items expressly
required to be delivered to the Administrative Agent.

10.04 Reliance by Administrative Agent. The Administrative Agent will be
entitled to rely upon, and will not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and will not incur any liability
for relying thereon. In determining compliance with any condition under Article
IV that by its terms must be fulfilled to the satisfaction of a Lender, the
Administrative Agent may presume that such condition is satisfactory to such
Lender unless the Administrative Agent will have received notice to the contrary
from such Lender prior to the Closing Date. The Administrative Agent may consult
with legal counsel (who may be counsel for the Loan Parties), independent
accountants and other experts selected by it, and will not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

10.05 Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article will apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and will apply to their respective
activities as Administrative Agent.

10.06 Resignation of Administrative Agent. The Administrative Agent may at any
time give notice of its resignation to the Lenders, Intermediate Parent and the
Borrower. Upon receipt of any such notice of resignation, the Required Lenders
will have the right, in consultation with Intermediate Parent and the Borrower,
to appoint a successor, which will be a bank with an office in the United
States, or an Affiliate of any such bank with an office in the United States. If
no such successor will have been so appointed by the Required Lenders and will
have accepted such appointment within 30 days after the retiring Administrative
Agent gives notice of its resignation, then the retiring Administrative Agent
may on behalf of the Lenders appoint a successor Administrative Agent meeting
the qualifications set forth above; provided that if the Administrative Agent
notifies Intermediate Parent and the Borrower and the Lenders that no qualifying
Person has accepted such appointment, then such resignation will nonetheless
become effective in accordance with such notice and (1) the retiring
Administrative Agent will be discharged from its duties and obligations
hereunder and under the other Loan Documents and (2) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent will instead be made by or to each Lender directly, until
such time as the Required Lenders appoint a successor Administrative Agent as
provided for above in this Section. Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder,

 

72



--------------------------------------------------------------------------------

such successor will succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent, and the
retiring Administrative Agent will be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section 10.06). The fees payable
by the Borrower to a successor Administrative Agent will be the same as those
payable to its predecessor unless otherwise agreed between the Borrower and such
successor. After the retiring Administrative Agent’s resignation hereunder and
under the other Loan Documents, the provisions of this Article and Section 11.04
will continue in effect for the benefit of such retiring Administrative Agent,
its sub-agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while the retiring Administrative
Agent was acting as Administrative Agent.

10.07 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it will from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

10.08 No Other Duties, Etc. Anything herein to the contrary notwithstanding,
none of the Arrangers or the Syndication Agent will have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent or a Lender
hereunder.

10.09 Administrative Agent May File Proofs of Claim. In case any receivership,
insolvency, liquidation, bankruptcy, reorganization, arrangement, adjustment,
composition or other judicial proceeding relative to any Loan Party is pending,
the Administrative Agent (irrespective of whether the principal of any Loan will
then be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent will have made any demand on
such Loan Party) will be entitled and empowered, by intervention in such
proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 2.10 and 11.04) allowed in such judicial
proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

 

73



--------------------------------------------------------------------------------

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent will consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.10 and 11.04.

Nothing contained herein will be deemed to authorize the Administrative Agent to
authorize or consent to or accept or adopt on behalf of any Lender any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lender to authorize the Administrative Agent to vote in
respect of the claim of any Lender in any such proceeding.

10.10 Guaranty Matters. The Lenders irrevocably authorize the Administrative
Agent to release any Subsidiary Guarantor from its obligations under the
Guaranty if such Person (a) ceases to be a Subsidiary of Intermediate Parent as
a result of a transaction permitted hereunder, (b) ceases to be a guarantor
under all other Indebtedness (other than the Obligations) of the Borrower owing
to any Person other than Intermediate Parent or its Subsidiaries in an aggregate
principal amount exceeding $350,000,000 or (c) was voluntarily designated by
Intermediate Parent as a Subsidiary Guarantor and Intermediate Parent requests,
in writing, that the Administrative Agent release it from the Guaranty and no
Event of Default would immediately result from such a release; provided, that so
long as Actavis is an obligor in respect of the Existing Notes and Actavis SCS
is an obligor in respect of the New Notes (each as defined in the definition of
“Post-Closing Restructuring”), Actavis and/or Actavis SCS, as applicable, shall
not be released from its obligations under the Guaranty pursuant to this clause
(c). Upon request by the Administrative Agent at any time, the Required Lenders
will confirm in writing the Administrative Agent’s authority to release any
Subsidiary Guarantor from its obligations under the Guaranty pursuant to this
Section 10.10.

ARTICLE XI.

MISCELLANEOUS

11.01 Amendments, Etc. No amendment or waiver of any provision of this Agreement
or any other Loan Document, and no consent to any departure by the Loan Parties
therefrom, will be effective unless in writing signed by the Required Lenders
and the applicable Loan Party as the case may be, and acknowledged by the
Administrative Agent (such acknowledgement not to be unreasonably withheld,
conditioned or delayed) and each such waiver or consent will be effective only
in the specific instance and for the specific purpose for which given; provided,
however, that no such amendment, waiver or consent will:

(a) extend or increase the Commitment of any Lender without the written consent
of such Lender;

(b) postpone any date fixed by this Agreement or any other Loan Document for any
payment of principal, interest, fees or other amounts due to the Lenders (or any
of them) hereunder or under any other Loan Document without the written consent
of each Lender directly affected thereby;

 

74



--------------------------------------------------------------------------------

(c) reduce the principal of, or the rate of interest specified herein on, any
Loan, or (subject to clause (ii) of the final proviso to this Section 11.01) any
fees or other amounts payable hereunder or under any other Loan Document without
the written consent of each Lender directly affected thereby; provided, however,
that only the consent of the Required Lenders will be necessary to amend the
definition of “Default Rate” or to waive any obligation of the Borrower to pay
interest at the Default Rate;

(d) change Section 8.03 in a manner that would alter the pro rata sharing of
payments required thereby without the written consent of each Lender;

(e) release (x) Intermediate Parent from the Guaranty in Section 9.01 without
the written consent of each Lender or (y) all of the Subsidiary Guarantors
without the written consent of each Lender, except to the extent the release of
all of the Subsidiary Guarantors is permitted pursuant to Section 10.10 (in
which case such release may be made by the Administrative Agent acting alone);
or

(f) change any provision of this Section or the definition of “Required Lenders”
or any other provision hereof specifying the number or percentage of Lenders
required to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder without the written consent of each
affected Lender;

and, provided further, that (i) no amendment, waiver or consent will, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document; (ii) the Fee Letters may be amended,
or rights or privileges thereunder waived, in a writing executed only by the
parties thereto; and (iii) the Commitment Letter may be amended, or rights or
privileges thereunder waived, in a writing executed only by the parties thereto.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of such Lender may not be increased or extended without the consent
of such Lender and (y) any waiver, amendment or modification requiring the
consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender more adversely than other affected Lenders shall require the
consent of such Defaulting Lender.

 

75



--------------------------------------------------------------------------------

11.02 Notices; Effectiveness; Electronic Communication.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
will be in writing and will be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy or e-mail as follows,
and all notices and other communications expressly permitted hereunder to be
given by telephone will be made to the applicable telephone number, as follows:

(i) if to any Loan Party or the Administrative Agent, to the address, telecopy
number, electronic mail address or telephone number specified for such Person on
Schedule 11.02; and

(ii) if to any other Lender, to the address, telecopy number, electronic mail
address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the Loan
Parties).

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, will be deemed to have been given when
received; notices and other communications sent by telecopy will be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, will be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, will be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing will not apply to notices to
any Lender pursuant to Article II if such Lender has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent or the Loan Parties may, in their
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by them, provided that
approval of such procedures may be limited to particular notices or
communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address will be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication will be deemed to have been sent at the opening of business on the
next Business Day for the recipient, and (ii) notices or communications posted
to an Internet or intranet website will be deemed received upon the deemed
receipt by the intended recipient at its e-mail address as described in the
foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
COMPANY MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE COMPANY MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE

 

76



--------------------------------------------------------------------------------

DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE COMPANY MATERIALS OR
THE PLATFORM. In no event will the Administrative Agent or any of its Related
Parties (collectively, the “Agent Parties”) have any liability to the Loan
Parties, any Lender or any other Person for losses, claims, damages, liabilities
or expenses of any kind (whether in tort, contract or otherwise) arising out of
Intermediate Parent’s or the Administrative Agent’s transmission of Company
Materials through the Internet, except to the extent that such losses, claims,
damages, liabilities or expenses are determined by a court of competent
jurisdiction by a final and nonappealable judgment to have resulted from the
gross negligence or willful misconduct of such Agent Party; provided, however,
that in no event will any Agent Party have any liability to the Loan Parties,
any Lender or any other Person for indirect, special, incidental, consequential
or punitive damages (as opposed to direct or actual damages).

(d) Change of Address, Etc. Each of the Loan Parties and the Administrative
Agent may change its address, telecopy, telephone number or electronic mail
address for notices and other communications hereunder by notice to the other
parties hereto. Each other Lender may change its address, telecopy, telephone
number or electronic mail address for notices and other communications hereunder
by notice to the Loan Parties and the Administrative Agent. In addition, each
Lender agrees to notify the Administrative Agent from time to time to ensure
that the Administrative Agent has on record (i) an effective address, contact
name, telephone number, telecopy number and electronic mail address to which
notices and other communications may be sent and (ii) accurate wire instructions
for such Lender. Furthermore, each Public Lender agrees to cause at least one
individual at or on behalf of such Public Lender to at all times have selected
the “Private Side Information” or similar designation on the content declaration
screen of the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and applicable Law,
including United States federal and state securities Laws, to make reference to
Company Materials, if any, that are not made available through the “Public Side
Information” portion of the Platform and that may contain material non-public
information with respect to Ultimate Parent or its securities for purposes of
United States federal or state securities Laws.

(e) Reliance by Administrative Agent and Lenders. The Administrative Agent and
the Lenders will be entitled to rely and act upon any notices (including
telephonic Loan Notices) purportedly given by or on behalf of Intermediate
Parent or the Borrower even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Borrower will indemnify the
Administrative Agent, each Lender and the Related Parties of each of them from
all losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of Intermediate Parent
or the Borrower. All telephonic notices to and other telephonic communications
with the Administrative Agent may be recorded by the Administrative Agent, and
each of the parties hereto hereby consents to such recording.

11.03 No Waiver; Cumulative Remedies; Enforcement. No failure by any Lender or
the Administrative Agent to exercise, and no delay by any such Person in
exercising, any right, remedy, power or privilege hereunder will operate as a
waiver thereof; nor will any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided are cumulative and not exclusive
of any rights, remedies, powers and privileges provided by law.

 

77



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders; provided, however, that the foregoing shall not prohibit (a) the
Administrative Agent from exercising on its own behalf the rights and remedies
that inure to its benefit (solely in its capacity as Administrative Agent)
hereunder and under the other Loan Documents, (b) any Lender from exercising
setoff rights in accordance with Section 11.08 (subject to the terms of
Section 2.14), or (c) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to any Loan Party under any Debtor Relief Law; and provided, further, that if at
any time there is no Person acting as Administrative Agent hereunder and under
the other Loan Documents, then (i) the Required Lenders shall have the rights
otherwise ascribed to the Administrative Agent pursuant to Section 8.02 and
(ii) in addition to the matters set forth in clauses (b) and (c) of the
preceding proviso and subject to Section 2.14, any Lender may, with the consent
of the Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.

11.04 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Borrower will pay (i) all reasonable and documented
out of pocket expenses incurred by the Administrative Agent (including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent, which shall be limited to Shearman & Sterling LLP), in connection with
the preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof; provided that the out of pocket
expenses of the Administrative Agent and its Affiliates and their counsel with
respect to the preparation, negotiation, execution and delivery of the Loan
Documents in connection with the Transaction shall be limited as set forth in
the Commitment Letter and (ii) all reasonable and documented out of pocket
expenses incurred by the Administrative Agent and the Lenders (including the
reasonable fees, disbursements and other charges of counsel, which shall be
limited to one counsel, and if necessary, one local counsel in each appropriate
jurisdiction and, solely in the case of a conflict of interest, one special
conflicts counsel to all affected Indemnitees, taken as a whole) in connection
with the enforcement or protection of their respective rights in connection with
this Agreement and the other Loan Documents, including its rights under this
Section.

(b) Indemnification by the Borrower. The Borrower will indemnify the
Administrative Agent (and any sub-agent thereof), each Arranger, the Syndication
Agent, each Lender, and each Related Party of any of the foregoing Persons (each
an “Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (including the fees,
charges and disbursements of counsel, which shall be limited to one primary
counsel, one local counsel in Ireland and Luxembourg and, if necessary, one
local counsel in each other appropriate jurisdiction and, solely in the case of
a conflict of

 

78



--------------------------------------------------------------------------------

interest, one special conflicts counsel to all affected Indemnitees, taken as a
whole) arising out of, in connection with, or as a result of (i) the execution
or delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder, the consummation of the
transactions contemplated hereby or thereby, or, in the case of the
Administrative Agent (and any sub-agent thereof) and its Related Parties only,
the administration of this Agreement and the other Loan Documents, (ii) any Loan
or the use or proposed use of the proceeds therefrom, (iii) any actual or
alleged presence or release of Hazardous Materials on or from any property owned
or operated by Intermediate Parent or any of its Subsidiaries, or any
Environmental Liability related in any way to Intermediate Parent or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by a Loan Party, and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity will not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses (x) are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence, willful misconduct or bad faith of such
Indemnitee (or its respective affiliates and their respective officers,
directors, employees or agents), (y) result from a claim brought by a Loan Party
against an Indemnitee for a material breach in bad faith of such Indemnitee’s
obligations hereunder or under any other Loan Document, if such Loan Party has
obtained a final and nonappealable judgment in its favor on such claim as
determined by a court of competent jurisdiction or (z) result from a claim of
any Indemnitee solely against one or more Indemnitees (and not by one or more
Indemnitees against the Administrative Agent, the Syndication Agent or any
Arranger to the extent acting in their capacity as such and to the extent
otherwise entitled to be indemnified hereunder) that have not resulted from the
action or inaction of Intermediate Parent or its Subsidiaries or any of their
respective officers, directors, employees or agents. Notwithstanding any of the
foregoing provisions to the contrary, this Section 11.04(b) shall not apply with
respect to Taxes, other than any Taxes that represent losses or damages arising
from a non-Tax claim.

(c) Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof) or any Related Party of any of the foregoing, each Lender severally
agrees to pay to the Administrative Agent (or any such sub-agent) or such
Related Party, as the case may be, such Lender’s ratable share (based on the
percentage of the principal amount of all Loans at such time represented by such
Lender’s outstanding Loans at such time, and determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount; provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent (or any such sub-agent) in its
capacity as such, or against any Related Party of any of the foregoing acting
for the Administrative Agent (or any such sub-agent) in connection with such
capacity. The obligations of the Lenders under this subsection (c) are subject
to the provisions of Section 2.13(d).

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, none of the parties to this Agreement shall assert, and each
party hereto hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in

 

79



--------------------------------------------------------------------------------

connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or the use of the proceeds thereof. No Indemnitee
referred to in subsection (b) above shall be liable for any damages arising from
the use by unintended recipients (excluding any Indemnitee) of any information
or other materials distributed to such unintended recipients by such Indemnitee
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby except to the extent that such
damages are determined by a court of competent jurisdiction by a final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee; provided, however, that in no event will any
Indemnitee have any liability for indirect, special, incidental, consequential
or punitive damages (as opposed to direct or actual damages). The indemnities in
this Section 11.04(d) shall not abrogate, modify or diminish the obligations of
the Administrative Agent and the Lenders to keep certain information
confidential in the manner and to the extent provided in Section 11.07.

(e) Payments. All amounts due under this Section will be payable not later than
ten Business Days after demand therefor.

(f) Survival. The agreements in this Section will survive the resignation of the
Administrative Agent, the replacement of any Lender, the termination of the
Aggregate Commitments and the repayment, satisfaction or discharge of all the
other Obligations.

11.05 Payments Set Aside. To the extent that any payment by or on behalf of the
Borrower is made to the Administrative Agent or any Lender, or the
Administrative Agent or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied will be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share (without duplication) of any amount so
recovered from or repaid by the Administrative Agent, plus interest thereon from
the date of such demand to the date such payment is made at a rate per annum
equal to the applicable Overnight Rate from time to time in effect. The
obligations of the Lenders under clause (b) of the preceding sentence will
survive the payment in full of the Obligations and the termination of this
Agreement.

11.06 Successors and Assigns. (a) Successors and Assigns Generally. The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that Intermediate Parent may not assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender (except in connection with a transaction
not prohibited by Section 7.03 in accordance with the terms thereof) and no
Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an assignee in accordance with the provisions of
subsection (b) of this Section, (ii) by way of participation in accordance with
the provisions of subsection (e) of this Section, or (iii) by way of pledge or

 

80



--------------------------------------------------------------------------------

assignment of a security interest subject to the restrictions of subsection
(g) of this Section (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in subsection (e) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans at the time owing to
it) in accordance with the terms of this Agreement; provided that any such
assignment shall be subject to the following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
a “Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 unless each of the Administrative Agent
and, so long as no Event of Default under Section 8.01(a) or 8.01(f) has
occurred and is continuing, Intermediate Parent otherwise consents (each such
consent not to be unreasonably withheld or delayed); provided, however, that
concurrent assignments to members of an Assignee Group and concurrent
assignments from members of an Assignee Group to a single Eligible Assignee (or
to an Eligible Assignee and members of its Assignee Group) will be treated as a
single assignment for purposes of determining whether such minimum amount has
been met.

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment so
assigned.

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A) the consent of Intermediate Parent (such consent not to be unreasonably
withheld) shall be required unless (1) an Event of Default under Section 8.01(a)
or 8.01(f) has occurred and is continuing at the time of such

 

81



--------------------------------------------------------------------------------

assignment or (2) such assignment is to a Lender, an Affiliate of a Lender or an
Approved Fund; provided that Intermediate Parent shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within ten Business Days after having
received notice thereof; and

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld, conditioned or delayed) shall be required if such assignment is to a
Person that is not a Lender, an Affiliate of such Lender or an Approved Fund
with respect to such Lender.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(v) No Assignment to Certain Persons. No such assignment shall be made (A) to
Intermediate Parent or any of Intermediate Parent’s Affiliates or Subsidiaries,
(B) to any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B), or (C) to a natural person. No such assignment of
Commitments shall be made at any time prior to the initial funding of the Loans
hereunder on the Closing Date to any Person that is not an Eligible Pre-Closing
Lender.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (d) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and shall, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 11.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (e) of this Section 11.06.

(c) Certain Additional Payments. In connection with any assignment of rights and
obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases

 

82



--------------------------------------------------------------------------------

by the assignee of participations, or other compensating actions, including
funding, with the consent of Intermediate Parent and the Administrative Agent,
the applicable pro rata share of Loans previously requested but not funded by
the Defaulting Lender, to each of which the applicable assignee and assignor
hereby irrevocably consent), to (x) pay and satisfy in full all payment
liabilities then owed by such Defaulting Lender to the Administrative Agent or
any Lender hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans in accordance with its
Applicable Percentage. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable Law without compliance with the provisions of
this subsection (c), then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

(d) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Loan Parties (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amounts (and
stated interest) of the Loans owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Loan Parties, the Administrative Agent and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. In addition, the Administrative Agent shall maintain on
the Register information regarding the designation, and revocation of
designation, of any Lender as a Defaulting Lender. The Register shall be
available for inspection by the Loan Parties and, solely with respect to the
Commitments of, and principal amounts (and stated interest) of the Loans owing
to, any Lender, such Lender, in each case at any reasonable time and from time
to time upon reasonable prior notice.

(e) Participations. Any Lender may at any time, without the consent of, or
notice to, Intermediate Parent, the Borrower or the Administrative Agent, sell
participations to any Person (other than a natural person, a Defaulting Lender
or Intermediate Parent or any of Intermediate Parent’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Loan Parties, the Administrative Agent, and the
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Each
Lender that sells a participation shall, acting solely for this purpose as a
non-fiduciary agent of the Loan Parties, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any Commitments, Loans or its other obligations under
this Agreement) to any Person except to the extent that such disclosure is
necessary to establish that such Commitment, Loan or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. For the avoidance of doubt, the Administrative Agent (in its
capacity as

 

83



--------------------------------------------------------------------------------

Administrative Agent) shall have no responsibility for maintaining a Participant
Register. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 11.01 that affects such Participant. Subject to subsection (f) of this
Section, Intermediate Parent and the Borrower agree that each Participant shall
be entitled to the benefits of Sections 3.01, 3.04 and 3.05 (subject to the
requirements and limitations therein) to the same extent as if it were a Lender
and had acquired its interest by assignment pursuant to subsection (b) of this
Section; provided that such Participant agrees to be subject to the provisions
of Section 3.06 as if it were a Lender. To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 11.08 as though it
were a Lender; provided such Participant agrees to be subject to Section 2.14 as
though it were a Lender.

(f) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with Intermediate Parent’s prior written consent. A
Participant shall not be entitled to the benefits of Section 3.01 unless
Intermediate Parent and the Borrower are notified of the participation sold to
such Participant and such Participant agrees, for the benefit of the Borrower,
to comply with Section 3.01(e), Section 3.01(g) and Section 3.01(h) as though it
were a Lender.

(g) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note(s), if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank or any
other central bank having jurisdiction over such Lender; provided that no such
pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.

11.07 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent and the Lenders agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed
(a) to its Affiliates and to its and its Affiliates’ respective partners,
directors, officers, employees, agents, advisors and representatives (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it or its Affiliates (including
any self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable Laws or regulations or
by any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or

 

84



--------------------------------------------------------------------------------

any action or proceeding relating to this Agreement or any other Loan Document
or the enforcement of rights hereunder or thereunder, (f) subject to an
agreement containing provisions substantially the same as those of this Section,
to (i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and its obligations, (g) with
the consent of Intermediate Parent or (h) to the extent such Information
(x) becomes publicly available other than as a result of a breach of this
Section or (y) becomes available to the Administrative Agent, any Lender or any
of their respective Affiliates on a nonconfidential basis from a source other
than the Loan Parties.

For purposes of this Section, “Information” means all information received from
Intermediate Parent or any Subsidiary relating to Intermediate Parent or any
Subsidiary or any of their respective businesses, other than any such
information that is available to the Administrative Agent or any Lender on a
nonconfidential basis prior to disclosure by Intermediate Parent or any
Subsidiary; provided that, in the case of information received from Intermediate
Parent or any Subsidiary after the Closing Date, such information is clearly
identified at the time of delivery as confidential. Any Person required to
maintain the confidentiality of Information as provided in this Section will be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

Each of the Administrative Agent and the Lenders acknowledges that (a) the
Information may include material non-public information concerning Intermediate
Parent or a Subsidiary, as the case may be, (b) it has developed compliance
procedures regarding the use of material non-public information and (c) it will
handle such material non-public information in accordance with applicable Law,
including United States federal and state securities Laws.

Subject to any applicable requirements of United State federal, state or local
Laws or regulations, including securities Laws or regulations, neither the
Administrative Agent nor any Lender will make or cause to be made, whether
orally, in writing or otherwise, any public announcement or statement that is
intended for the general public and not targeted primarily to reach audiences in
the banking industry and the banking industry’s customers with respect to the
transactions contemplated by this Agreement, or any of the provisions of this
Agreement, without the prior written approval of Intermediate Parent as to the
form, content and timing of such announcement or disclosure, which approval may
be given or withheld in the Intermediate Parent’s sole discretion.

11.08 Right of Setoff. If an Event of Default will have occurred and be
continuing, each Lender and each of their respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
applicable law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations at any time owing by such Lender or any such Affiliate to or
for the credit or the account of any Loan Party against any and all of its
obligations now or hereafter existing under this Agreement or any other Loan
Document to such Lender, irrespective of whether or not such Lender will have
made any demand under this Agreement or any other Loan Document and although
such obligations of such Loan Party may be contingent or unmatured or

 

85



--------------------------------------------------------------------------------

are owed to a branch or office of such Lender different from the branch or
office holding such deposit or obligated on such indebtedness; provided, that in
the event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.17
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent and the Lenders, and (y) the Defaulting Lender shall provide promptly to
the Administrative Agent a statement describing in reasonable detail the
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff. The rights of each Lender and their respective Affiliates under this
Section are in addition to other rights and remedies (including other rights of
setoff) that such Lender or their respective Affiliates may have. Each Lender
agrees to notify the Loan Parties and the Administrative Agent promptly after
any such setoff and application; provided that the failure to give such notice
will not affect the validity of such setoff and application. Notwithstanding the
provisions of this Section 11.08, if at any time any Lender or any of their
respective Affiliates maintains one or more deposit accounts for the Borrower or
any other Loan Party into which Medicare and/or Medicaid receivables are
deposited, such Person shall waive the right of setoff set forth herein.

11.09 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents will not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender will receive interest in an amount that exceeds the Maximum Rate, the
excess interest will be applied to the principal of the Loans or, if it exceeds
such unpaid principal, refunded to the Borrower. In determining whether the
interest contracted for, charged, or received by the Administrative Agent or a
Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

11.10 Counterparts; Integration; Effectiveness. This Agreement and the other
Loan Documents may be executed in counterparts (and by different parties hereto
in different counterparts), each of which will constitute an original, but all
of which when taken together will constitute a single contract. This Agreement
and the other Loan Documents constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. This Agreement will become effective upon the satisfaction (or waiver)
of the conditions set forth in Section 4.01. Delivery of an executed counterpart
of a signature page of any Loan Document by facsimile or other electronic
transmission (including “pdf” or “tif”) will be effective as delivery of a
manually executed counterpart of such Loan Document.

11.11 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith will
survive the execution and delivery hereof and thereof. Such representations and
warranties have been or will be relied upon by the Administrative Agent and each
Lender, regardless of any investigation made by the

 

86



--------------------------------------------------------------------------------

Administrative Agent or any Lender or on their behalf and notwithstanding that
the Administrative Agent or any Lender may have had notice or knowledge of any
Default on the Closing Date, and will continue in full force and effect as long
as any Loan or any other Obligation hereunder will remain unpaid or unsatisfied.

11.12 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents will not be affected or impaired thereby and (b) the
parties will endeavor in good faith negotiations to replace the illegal, invalid
or unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the illegal, invalid or unenforceable
provisions. The invalidity of a provision in a particular jurisdiction will not
invalidate or render unenforceable such provision in any other jurisdiction.
Without limiting the foregoing provisions of this Section 11.12, if and to the
extent that the enforceability of any provisions in this Agreement relating to
Defaulting Lenders shall be limited by Debtor Relief Laws, as applicable, then
such provisions shall be deemed to be in effect only to the extent not so
limited.

11.13 Replacement of Lenders. In the event (i) any Lender requests compensation
under Section 3.04, (ii) the Borrower is required to pay any additional amount
to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 3.01, (iii) any Lender becomes a Defaulting Lender, (iv) any
Lender refuses to consent to any amendment, waiver or other modification of this
Agreement or any other Loan Document requested by a Loan Party that requires the
consent of a greater percentage of the Lenders than the Required Lenders and
such amendment, waiver or other modification is consented to by the Required
Lenders, or (v) any other circumstance exists hereunder that gives a Loan Party
the right to replace a Lender as a party hereto, then any Loan Party may, at its
sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 11.06), all of its interests, rights and obligations under
this Agreement and the related Loan Documents to an assignee that will assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided that:

(a) the Borrower will have paid to the Administrative Agent the assignment fee
specified in Section 11.06(b);

(b) such Lender will have received payment of an amount equal to 100% of the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.05) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts);

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter; and

(d) such assignment does not conflict with applicable Laws.

 

87



--------------------------------------------------------------------------------

A Lender will not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the applicable Loan Party to require such assignment and
delegation cease to apply.

11.14 Governing Law; Jurisdiction; Etc.

(a) GOVERNING LAW. THIS AGREEMENT WILL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK; PROVIDED, HOWEVER, THAT
(I) THE INTERPRETATION OF THE DEFINITION OF COMPANY MATERIAL ADVERSE EFFECT (AS
DEFINED IN THE MERGER AGREEMENT) AND WHETHER OR NOT A COMPANY MATERIAL ADVERSE
EFFECT HAS OCCURRED AND (II) THE DETERMINATION OF WHETHER THE TRANSACTIONS (AS
DEFINED IN THE MERGER AGREEMENT) HAVE BEEN CONSUMMATED IN ACCORDANCE WITH THE
TERMS OF THE MERGER AGREEMENT, IN EACH CASE, SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED SOLELY IN ACCORDANCE WITH, THE LAWS OF THE STATE OF DELAWARE,
WITHOUT REGARD TO ANY OTHER PRINCIPLES OF CONFLICTS OF LAW.

(b) SUBMISSION TO JURISDICTION. EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR
PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN
CONTRACT OR IN TORT OR OTHERWISE, AGAINST ANY OTHER PARTY HERETO OR ANY RELATED
PARTY OF THE FOREGOING IN ANY WAY RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN
THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY, AND OF THE
UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY
APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
WILL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN
ANY OTHER LOAN DOCUMENT WILL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT OR
ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE LOAN PARTIES OR ITS PROPERTIES
IN THE COURTS OF ANY JURISDICTION FOR THE PURPOSE OF ENFORCEMENT OF A JUDGMENT.

(c) WAIVER OF VENUE. EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY

 

88



--------------------------------------------------------------------------------

APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF
VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS
SECTION. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

11.15 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

11.16 USA PATRIOT Act. Each Lender that is subject to the Patriot Act and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Loan Parties that pursuant to the requirements of the Patriot Act,
it is required to obtain, verify and record information that identifies the Loan
Parties, which information includes the name and address of the Loan Parties and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Loan Parties in accordance with the Patriot Act. The
Loan Parties shall, promptly following a request by the Administrative Agent or
any Lender, provide all documentation and other information that the
Administrative Agent or such Lender requests in order to comply with its ongoing
obligations under applicable “know your customer” and anti-money laundering
rules and regulations, including the Patriot Act.

11.17 Judgment Currency. If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or any other Loan Document
in one currency into another currency, the rate of exchange used will be that at
which in accordance with normal banking procedures the Administrative Agent
could purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given. The obligation of the Borrower
in respect of any such sum due from it to the Administrative Agent or any Lender
hereunder or under the other Loan Documents will, notwithstanding any judgment
in a

 

89



--------------------------------------------------------------------------------

currency (the “Judgment Currency”) other than that in which such sum is
denominated in accordance with the applicable provisions of this Agreement (the
“Agreement Currency”), be discharged only to the extent that on the Business Day
following receipt by the Administrative Agent or such Lender, as the case may
be, of any sum adjudged to be so due in the Judgment Currency, the
Administrative Agent or such Lender, as the case may be, may in accordance with
normal banking procedures purchase the Agreement Currency with the Judgment
Currency. If the amount of the Agreement Currency so purchased is less than the
sum originally due to the Administrative Agent or any Lender from the Borrower
in the Agreement Currency, the Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or such
Lender, as the case may be, against such loss. If the amount of the Agreement
Currency so purchased is greater than the sum originally due to the
Administrative Agent or any Lender in such currency, the Administrative Agent or
such Lender, as the case may be, agrees to return the amount of any excess to
the Borrower (or to any other Person who may be entitled thereto under
applicable law).

11.18 No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
the Loan Parties acknowledge and agree that: (i) (A) the arranging and other
services regarding this Agreement provided by the Administrative Agent, the
Lenders and the Arrangers are arm’s-length commercial transactions between the
Loan Parties, on the one hand, and the Administrative Agent, the Lenders and the
Arrangers, on the other hand, (B) each Loan Party has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (C) the Loan Parties are capable of evaluating, and understands and accepts,
the terms, risks and conditions of the transactions contemplated hereby and by
the other Loan Documents; (ii) (A) each of the Administrative Agent, the Lenders
and the Arrangers is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for the Loan Parties or any
other Person and (B) neither the Administrative Agent nor any Lender nor any
Arranger has any obligation to the Loan Parties with respect to the transactions
contemplated hereby, except those obligations expressly set forth herein and in
the other Loan Documents; and (iii) the Administrative Agent, the Lenders and
the Arrangers and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Loan Parties,
and neither the Administrative Agent nor any Lender nor any Arranger has any
obligation to disclose any of such interests to the Loan Parties. To the fullest
extent permitted by law, the Loan Parties hereby waive and release any claims
that it may have against the Administrative Agent, the Lenders and any Arranger
with respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.

11.19 Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state Laws based on the Uniform Electronic Transactions
Act.

 

90



--------------------------------------------------------------------------------

11.20 Successor Borrower. (a) Intermediate Parent may at any time, upon not less
than 15 Business Days’ notice, notify the Administrative Agent that Intermediate
Parent intends to designate a Subsidiary as a successor to the Borrower for
purposes of this Agreement and the other Loan Documents. Such notice shall
specify the Subsidiary being designated as a successor to the Borrower and the
date on which such designation shall become effective (which date shall be at
least 15 Business Days from the date of the notice). On the date specified in
such notice, such Subsidiary shall thereupon automatically become the Borrower
for purposes of this Agreement and, as such, shall have all of the rights and
obligations of the Borrower hereunder. The Administrative Agent shall promptly
notify each Lender of Intermediate Parent’s notice of such pending designation,
the identity of the respective Subsidiary and the date such designation is to
become effective in accordance with the terms of this Agreement. Following the
giving of any notice pursuant to this Section 11.21(a), if the designation of
such Subsidiary obligates the Administrative Agent or any Lender to comply with
“know your customer” or similar identification procedures in circumstances where
the necessary information is not already available to it, Intermediate Parent
shall, promptly upon the request of the Administrative Agent or any Lender,
supply such documentation and other evidence as is reasonably requested by the
Administrative Agent or any Lender in order for the Administrative Agent or such
Lender to carry out and be satisfied it has complied with the results of all
necessary “know your customer” or other similar checks under all applicable laws
and regulations.

(b) As soon as practicable after receiving notice from Intermediate Parent or
the Administrative Agent of Intermediate Parent’s intent to designate a
Subsidiary as a successor Borrower, and in any event no later than five Business
Days after the delivery of such notice, for a Subsidiary that is organized under
the laws of a jurisdiction other than Luxembourg, Ireland, Bermuda, Puerto Rico
or the United States or a political subdivision thereof, any Lender that may not
legally lend to, establish credit for the account of and/or do any business
whatsoever with such Subsidiary directly or through an Affiliate of such Lender
(a “Protesting Lender”) shall so notify Intermediate Parent and the
Administrative Agent in writing. With respect to each Protesting Lender,
Intermediate Parent shall, effective on or before the date that such Subsidiary
shall succeed to the rights and obligations of the Borrower hereunder, either
(i) cause such Protesting Lender to assign and delegate all of its interests,
rights and obligations under this Agreement in accordance with Sections 3.06 and
11.13 or (ii) if such assignment cannot be made prior to such date, pay to such
Protesting Lender an amount equal to 100% of the outstanding principal of its
Loans, accrued interest thereon, accrued fees and all other amounts payable to
it hereunder and under the other Loan documents (including amounts under
Section 3.05), whereupon such Lender shall cease to be a Lender hereunder but
shall continue to be entitled to the benefits of Sections 3.01, 3.04 and 11.04
with respect to facts and circumstances occurring prior to the such date.

[Remainder of page intentionally left blank]

 

91



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

WARNER CHILCOTT LIMITED, as Intermediate Parent     By:  

/s/ David A. Buchen

    Name:   David A. Buchen     Title:   Chief Legal Officer—Global and
Secretary

ACTAVIS CAPITAL S.À R.L.,

as Borrower

    By:  

/s/ Stephen M. Kaufhold

    Name:   Stephen M. Kaufhold     Title:   Authorized Signatory     By:  

/s/ Patrick van Denzen

    Name:   Patrick van Denzen     Title:   Class B Manager and Authorized
Signatory

ACTAVIS INC.,

as a Subsidiary Guarantor

    By:  

/s/ David A. Buchen

    Name:   David A. Buchen     Title:   Chief Legal Officer—Global and
Secretary

ACTAVIS FUNDING SCS,

as a Subsidiary Guarantor

a société en commandite simple organized under the laws of the Grand Duchy of
Luxembourg, having its registered office at 46A, Avenue J.F. Kennedy, L- 1855
Luxembourg, Grand Duchy of Luxembourg registered with the Luxembourg Register of
Commerce and Companies under number B187.310 and having a share capital of
$20,000

 

Represented by Actavis International Holding S.à. r.l., a société à
responsabilité limitée organized under the laws of the Grand Duchy of
Luxembourg, having its registered office at 46A, Avenue J.F. Kennedy, L-1855
Luxembourg, Grand Duchy of Luxembourg registered with the Luxembourg Register of
Commerce and Companies under number B172.484 and having a share capital of
$75,764, in its capacity as general partner of Actavis Funding SCS.

 

Itself represented by:

    By:  

/s/ Maurice Mulders

    Name:   Maurice Mulders     Title:   Class A Manager and authorized
signatory     By:  

/s/ Patrick van Denzen

    Name:   Patrick van Denzen     Title:   Class B Manager and Authorized
signatory

 

92



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative Agent     By:  

/s/ Robert Rittelmeyer

    Name:   Robert Rittelmeyer     Title:   Vice President

BANK OF AMERICA, N.A.,

as Lender

    By:  

/s/ Robert LaPorte

    Name:   Robert LaPorte     Title:   Director

 

93



--------------------------------------------------------------------------------

MIZUHO BANK, LTD., as Syndication Agent and Lender     By:  

/s/ Bertram H. Tang

    Name:   Bertram H. Tang     Title:   Authorized Signatory

 

94



--------------------------------------------------------------------------------

Schedule 2.01

Applicable Percentages; Commitments

 

Lender

   Commitment      Applicable
Percentage  

Mizuho Corporate Bank, Ltd.

     1,200,000,000         50 % 

Bank of America, N.A.

     1,200,000,000         50 % 

Total

        

 

 

    

 

 

 

 

1



--------------------------------------------------------------------------------

Schedule 5.06

Litigation

None.

 

2



--------------------------------------------------------------------------------

Schedule 5.16

Subsidiaries

 

Tango US Holdings Inc., a Delaware corporation Tango Merger Sub 1 LLC, a
Delaware limited liability company Tango Merger Sub 2 LLC, a Delaware limited
liability company Silom Medical Co., Ltd. Silom Medical International Co., Ltd.
Actavis Funding SCS

In addition to the Subsidiaries listed above, Intermediate Parent incorporates
by reference the subsidiaries disclosed in Exhibit 21.1 to Ultimate Parent’s
Form 10K for the period ended December 31, 2013, filed with the SEC on
February 25, 2014, excluding the following entities:

Actavis Deutschland GmbH & Co. KG

Actavis Management GmbH

Actavis Spain S.A.

Actavis France SAS

Arrow Generiques SAS

Actavis BV

Actavis A/S Sucursal Portugal Branch

 

3



--------------------------------------------------------------------------------

Schedule 7.01

Existing Liens

None.

 

4



--------------------------------------------------------------------------------

Schedule 7.02

Existing Indebtedness

In addition to the Indebtedness described below, Intermediate Parent
incorporates by reference the Indebtedness disclosed in (a) Ultimate Parent’s
Form 10Q for the period ended March 31, 2014, filed with the SEC on May 5, 2014
and (b) the Acquired Business’ Form 10K for the fiscal year ended March 31,
2014, filed with the SEC on May 30, 2014.

 

1. Amounts (including letters of credit) outstanding under the Actavis Revolving
Credit Agreement.

 

2. Amounts outstanding under the WC Term Loan Credit Agreement.

 

3. Actavis has issued $1,200,000,000 of 1.875% notes, due October 1, 2017.

 

4. Warner Chilcott has issued $1,250,000,000 of 7.750% notes, due September 15,
2018.

 

5. Actavis has issued $400,000,000 of 6.125% notes, due August 14, 2019.

 

6. Actavis has issued $1,700,000,000 of 3.250% notes, due October 1, 2022.

 

7. Actavis has issued $1,000,000,000 of 4.6250% notes, due October 1, 2043.

 

8. Multicurrency Group Account System Agreement (International Cash Pool
Agreement) dated 22 January 2009 between, amongst others, Actavis Group PTC ehf
(as Parent) and DNB NOR Bank ASA (as Bank) and Multicurrency Overdraft Facility
dated 26 January 2007 (as amended on 9 March 2007, 28 March 2008 and 1 October
2012) between Actavis Group PTC ehf and DNB NOR Bank ASA for a collective
principal amount of €15 million.

 

9. Subsidiaries of Ultimate Parent have incurred various finance leases. The
total aggregate USD equivalent amount outstanding is $17,064,883.

 

10. Actavis is party to a Reimbursement Agreement between Actavis and DNB Bank
ASA dated January 4, 2013 in relation to certain Letters of Credit issues at the
request of Actavis or Actavis Group hf and/or any Actavis’ subsidiaries. The USD
equivalent outstanding is $5,014,294.

 

11. Uteron Pharma, SA has incurred third party debt in the form of grants and
finance leases for equipment. The total aggregate USD equivalent amount
outstanding is $5,079,348.

 

12. The Forest Notes.

 

13. The New Notes.

 

5



--------------------------------------------------------------------------------

Schedule 11.02

Administrative Agent’s Office; Certain Addresses for Notices

LOAN PARTIES:

(For financial/loan activity – advances, pay down, interest/fee billing and
payments, rollovers, rate-settings):

 

c/o Actavis, Inc. Morris Corporate Center III 400 Interpace Parkway Parsippany,
NJ 07054 Attention:    Timothy F. Kelly Telephone:    (862) 261-7311 Telecopier:
   (862) 261-7940 E-Mail:    timothy.kelly@actavis.com Website Address:
www.actavis.com (For all other notices, etc.): c/o Actavis, Inc. Morris
Corporate Center III 400 Interpace Parkway Parsippany, NJ 07054 Attention:   
Stephen M. Kaufhold Telephone:    (862) 261-8274 Telecopier:    (862) 261-7940
E-Mail:    stephen.kaufhold@actavis.com Website Address: www.actavis.com

ADMINISTRATIVE AGENT OFFICE:

 

(For financial/loan activity – advances, pay down, interest/fee billing and
payments, rollovers, rate-settings):

One Independence Center 101 N Tryon St Charlotte, NC 28255-0001 Attention:   
Monique Haley Telephone:    (980) 388-1043 Telecopier:    (704) 719-8510 E-Mail:
   Monique.haley@baml.com Remittance Instructions: Bank of America, N.A. New
York, New York ABA No.:    026009593 Account No.:    1366212250600 Attention:   
Corporate Credit Services Reference:    Actavis Capital S.à r.l.

 

6



--------------------------------------------------------------------------------

(For financial statements, compliance certificates, maturity extension and
commitment change notices, amendments, consents, vote taking, etc.): Bank of
America

1455 Market Street

San Francisco CA 94103-1399

Attention:    Robert Rittelmeyer Telephone:    (415) 436-2616 Telecopier:   
(715) 503-5099 E-Mail:    robert.j.rittelmeyer@baml.com

 

7



--------------------------------------------------------------------------------

Exhibit A to the Cash Bridge Credit and Guaranty Agreement

FORM OF

ADMINISTRATIVE QUESTIONNAIRE

[Attached]

 

A-1



--------------------------------------------------------------------------------

Exhibit B

to the Global Cash Bridge Credit and Guaranty Agreement

[FORM OF]

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Assignment Effective Date set forth below and is entered into by and between
[the] [each]1 Assignor identified in item 1 below ([the] [each, an] “Assignor”)
and [the] [each]2 Assignee identified in item 2 below ([the] [each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors] [the Assignees]3 hereunder are several and not joint.]4
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (the “Credit Agreement”), receipt
of a copy of which is hereby acknowledged by the Assignee. The Standard Terms
and Conditions set forth in Annex 1 attached hereto (the “Standard Terms”) are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and the Credit
Agreement, as of the Assignment Effective Date inserted by the Administrative
Agent as contemplated below (i) all of [the Assignor’s] [the respective
Assignors’] rights and obligations in [its capacity as a Lender] [their
respective capacities as Lenders] under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of [the Assignor] [the respective Assignors] under the
Credit Agreement and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of [the
Assignor (in its capacity as a Lender)] [the respective Assignors (in their
respective capacities as Lenders)] against any Person, whether known or unknown,
arising under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned by [the] [any] Assignor to [the] [any] Assignee pursuant to clauses
(i) and (ii) above being referred to herein collectively as [the] [an] “Assigned
Interest”). Each such sale and assignment is without recourse to [the] [any]
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by [the] [any] Assignor.

 

1  For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

2  For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

3  Select as appropriate.

4  Include bracketed language if there are either multiple Assignors or multiple
Assignees.

 

B-1



--------------------------------------------------------------------------------

1.      Assignor[s]:

  

 

  

 

 

  

 

2.      Assignee[s]:

  

 

  

 

 

     [for each Assignee, indicate [Affiliate] [Approved Fund] of [identify
Lender]]

 

3. Borrower: Actavis Capital S.à r.l. (f/k/a Actavis WC Holding S.à r.l.), a
private limited liability company (société à responsabilité limitée)
incorporated under the laws of the Grand Duchy of Luxembourg

 

4. Administrative Agent: Bank of America, N.A., as the administrative agent
under the Credit Agreement

 

5. Credit Agreement: Actavis Cash Bridge Credit and Guaranty Agreement, dated as
of June 30, 2014 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time; the terms defined therein being used
herein as therein defined), among Actavis Capital S.à r.l. (f/k/a Actavis WC
Holding S.à r.l.), a private limited liability company (société à responsabilité
limitée) incorporated under the laws of the Grand Duchy of Luxembourg, Actavis,
Inc., a Nevada corporation, Actavis Funding SCS, a limited partnership (société
en commandite simple) organized under the laws of the Grand Duchy of Luxembourg,
Warner Chilcott Limited, a Bermuda company (“Intermediate Parent”), the Lenders
from time to time party thereto, and Bank of America, N.A., as Administrative
Agent

 

6. Assigned Interest[s]:

 

Assignor[s]5

   Assignee[s]6    Aggregate
Amount of
Commitment/
Loans for all
Lenders7      Amount of
Commitment/
Loans
Assigned      Percentage
Assigned of
Commitment/
Loans8         $                    $                                   %       
$                    $                                   %        $             
      $                                   % 

 

5  List each Assignor, as appropriate.

6  List each Assignee, as appropriate.

7  Amounts in this column and in the column immediately to the right to be
adjusted by the counterparties to take into account any payments or prepayments
made between the Trade Date and the Assignment Effective Date.

8  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

 

B-2



--------------------------------------------------------------------------------

[7.    Trade Date:

                                                                       ]9  

[Signature Page Follows]

 

9  To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

B-3



--------------------------------------------------------------------------------

Effective Date:             , 20     [TO BE INSERTED BY THE ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:  

 

  Name:     Title:   ASSIGNEE [NAME OF ASSIGNEE] By:  

 

  Name:     Title:  

[Consented to and Accepted]10:

 

BANK OF AMERICA, N.A., as Administrative Agent By:  

 

  Name:   Title:

[Consented to:]11

 

WARNER CHILCOTT LIMITED By:  

 

  Name:   Title:

 

10  To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

11  To be added only if the consent of Intermediate Parent and/or other parties
is required by the terms of the Credit Agreement.

 

B-4



--------------------------------------------------------------------------------

ANNEX 1

TO ASSIGNMENT AND ASSUMPTION

Actavis Cash Bridge and Guaranty Agreement, dated as of June 30, 2014, among
Actavis Capital S.à r.l. (f/k/a Actavis WC Holding S.à r.l.), Actavis, Inc.,
Actavis Funding SCS, Warner Chilcott Limited, the Lenders from time to time
party thereto, and Bank of America, N.A., as Administrative Agent

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1. Assignor. [The] [Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][the relevant] Assigned Interest,
(ii) [the] [such] Assigned Interest is free and clear of any lien, encumbrance
or other adverse claim and (iii) it has full power and authority, and has taken
all action necessary, to execute and deliver this Assignment and Assumption and
to consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of Intermediate Parent, any of its Subsidiaries or Affiliates or any
other Person obligated in respect of any Loan Document or (iv) the performance
or observance by Intermediate Parent, any of its Subsidiaries or Affiliates or
any other Person of any of their respective obligations under any Loan Document.

1.2. Assignee. [The] [Each] Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 11.06(b)(iii) and
(v) of the Credit Agreement (subject to such consents, if any, as may be
required under Section 11.06(b)(iii) of the Credit Agreement), (iii) from and
after the Assignment Effective Date, it shall be bound by the provisions of the
Credit Agreement as a Lender thereunder and, to the extent of [the][the
relevant] Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it is sophisticated with respect to decisions to acquire assets of the type
represented by [the] [such] Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire [the][such] Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements of
Intermediate Parent and its Subsidiaries (as defined in the Credit Agreement)
delivered pursuant to Section 6.01 thereof, as applicable, and such other
documents and information as it has deems appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the] [such] Assigned Interest, (vi) it has independently and without
reliance upon Intermediate Parent, any of its Subsidiaries or Affiliates, the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into

 

B-5



--------------------------------------------------------------------------------

this Assignment and Assumption and to purchase [the] [such] Assigned Interest,
and (vii) attached hereto is any documentation required to be delivered by it
pursuant to the terms of the Credit Agreement, duly completed and executed by
[the] [such] Assignee; and (b) agrees that (i) it will, independently and
without reliance upon Intermediate Parent, any of its Subsidiaries or
Affiliates, the Administrative Agent, [the] [any] Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

2. Payments. From and after the Assignment Effective Date, the Administrative
Agent shall make all payments in respect of [the] [each] Assigned Interest
(including payments of principal, interest, fees and other amounts) to [the]
[the relevant] Assignor for amounts which have accrued to but excluding the
Assignment Effective Date and to [the] [the relevant] Assignee for amounts which
have accrued from and after the Assignment Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
facsimile or other electronic transmission (including “.pdf” and “.tif”) shall
be effective as delivery of a manually executed counterpart of this Assignment
and Assumption. This Assignment and Assumption shall be governed by, and
construed in accordance with, the law of the State of New York.

 

B-6



--------------------------------------------------------------------------------

Exhibit C

to the Cash Bridge Credit and Guaranty Agreement

[FORM OF]

COMPLIANCE CERTIFICATE

Reference is made to the Actavis Cash Bridge Credit and Guaranty Agreement,
dated as of June 30, 2014, among Actavis Capital S.à r.l. (f/k/a Actavis WC
Holding S.à r.l.), a private limited liability company (société à responsabilité
limitée) incorporated under the laws of the Grand Duchy of Luxembourg, Actavis,
Inc., a Nevada corporation, Actavis Funding SCS, a limited partnership (société
en commandite simple) organized under the laws of the Grand Duchy of Luxembourg,
Warner Chilcott Limited, a Bermuda company ( “Intermediate Parent”), the Lenders
from time to time party thereto, and Bank of America, N.A., as administrative
agent for the Lenders (the “Administrative Agent”), (as amended, restated,
extended, supplemented or otherwise modified from time to time, the “Credit
Agreement”). Capitalized terms used herein and not otherwise defined herein
shall have the meanings assigned to such terms in the Credit Agreement. Pursuant
to Section 6.02(a) of the Credit Agreement, the undersigned, in his/her capacity
as a Responsible Officer of Intermediate Parent, certifies as follows:

1. [Attached hereto as Exhibit [A] is a consolidated balance sheet of Ultimate
Parent and its Subsidiaries as of as of December 31, 20[—], and the related
consolidated statements of income or operations and cash flows for such Fiscal
Year, setting forth in each case in comparative form the figures for the
previous Fiscal Year, all in reasonable detail and prepared in accordance with
GAAP, audited and accompanied by a report and opinion of PricewaterhouseCoopers
LLP or another independent public accountant of recognized national standing as
to whether such financial statements are free of material misstatement, which
report and opinion was prepared in accordance with audit standards of the Public
Company Accounting Oversight Board and is not subject to any “going concern” or
like qualification or exception or any qualification or exception as to the
scope of such audit or with respect to the absence of material misstatement.]

2. [Attached hereto as Exhibit [B] is a consolidated balance sheet of Ultimate
Parent and its Subsidiaries as of as of [—], 20[—], and the related consolidated
statements of income or operations and cash flows for such fiscal quarter and
for the portion of Ultimate Parent’s [—] Fiscal Year then ended, setting forth
in each case in comparative form the figures for the corresponding fiscal
quarter of the previous Fiscal Year and the corresponding portion of the
previous Fiscal Year, all in reasonable detail, certified by the [chief
financial officer] [vice president and controller] of Ultimate Parent as fairly
presenting the financial condition, results of operations and cash flows of
Intermediate Parent and its Subsidiaries in accordance with GAAP, subject only
to normal year-end audit adjustments and the absence of footnotes.]

3. At no time during the period between [—] and [—] (the “Certificate Period”)
did a Default occur, and on the date hereof no Default exists. [If unable to
provide the foregoing certification, fully describe the reasons therefor and
circumstances thereof and any action taken or proposed to be taken with respect
thereto (including the delivery of a “Notice of Intent to Cure” concurrently
with delivery of this Compliance Certificate) on Annex A attached hereto.]

 

C-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned, in his/her capacity as a Responsible
Officer of Intermediate Parent, has executed this certificate for and on behalf
of Intermediate Parent and has caused this certificate to be delivered this     
day of             .

 

WARNER CHILCOTT LIMITED By:  

 

  Name:   Title:

 

C-2



--------------------------------------------------------------------------------

[ANNEX A]1

[Information Relating to Default]

 

1  Annex A to be attached only if required pursuant to paragraph 3.

 

C-3



--------------------------------------------------------------------------------

Exhibit D

to the Cash Bridge Credit and Guaranty Agreement

[FORM OF]

LOAN NOTICE

Date:             ,     

 

  To: Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Actavis Cash Bridge Credit and Guaranty
Agreement, dated as of June 30, 2014 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time; the terms
defined therein being used herein as therein defined), among Actavis Capital S.à
r.l. (f/k/a Actavis WC Holding S.à r.l.), a private limited liability company
(société à responsabilité limitée) incorporated under the laws of the Grand
Duchy of Luxembourg (the “Borrower”), Actavis, Inc., a Nevada corporation,
Actavis Funding SCS, a limited partnership (société en commandite simple)
organized under the laws of the Grand Duchy of Luxembourg, Warner Chilcott
Limited, a Bermuda company, the Lenders from time to time party thereto, and
Bank of America, N.A., as Administrative Agent for the Lenders (the “Credit
Agreement”).

The Borrower hereby requests (select one):

¨ A Borrowing of Committed Loans

¨ A conversion or continuation of Committed Loans

 

  1. On                                          (a Business Day).

 

  2. In the amount of                                         .

 

  3. Comprised of                                         .

[Type of Committed Loan requested]

 

  4. In the following currency:                                         .

 

  [5. For Eurocurrency Rate Loans: with an Interest Period of
             months/days].

[The Committed Borrowing, if any, requested herein complies with the provisos to
the first sentence of Section 2.01 of the Credit Agreement.]1

 

1  To be included only in connection with a new Borrowing.

 

D-1



--------------------------------------------------------------------------------

ACTAVIS CAPITAL S.À R.L. By:  

 

  Name:   Title:

 

D-2



--------------------------------------------------------------------------------

Exhibit E

to the Cash Bridge Credit and Guaranty Agreement

[FORM OF]

NOTE

            , 20    

FOR VALUE RECEIVED, the undersigned (the “Borrower”) hereby promises to pay to
                     or registered assigns (the “Lender”), in accordance with
the provisions of the Credit Agreement (as hereinafter defined), the principal
amount of each Loan from time to time made by the Lender to the Borrower under
that certain Actavis Cash Bridge Credit and Guaranty Agreement, dated as of June
30, 2014 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Credit Agreement”; terms defined therein being
used herein as therein defined), among Actavis Capital S.à r.l. (f/k/a Actavis
WC Holding S.à r.l.), a private limited liability company (société à
responsabilité limitée) incorporated under the laws of the Grand Duchy of
Luxembourg (the “Borrower”), Actavis, Inc., a Nevada corporation, Actavis
Funding SCS, a limited partnership (société en commandite simple) organized
under the laws of the Grand Duchy of Luxembourg, Warner Chilcott Limited, a
Bermuda company, the lenders from time to time party thereto, and Bank of
America, N.A., as Administrative Agent.

The Borrower promises to pay interest on the unpaid principal amount of each
Loan made by the Lender from the date such Loan is made until such principal
amount is paid in full, at such interest rates and at such times as provided in
the Credit Agreement. All payments of principal and interest shall be made to
the Administrative Agent for the account of the Lender in the currency in which
such Committed Loan was denominated and in Same Day Funds at the Administrative
Agent’s Office for such currency. If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the per annum rate set forth in the Credit
Agreement.

This Note is one of the Notes referred to in the Credit Agreement, is entitled
to the benefits thereof and may be prepaid in whole or in part subject to the
terms and conditions provided therein. Upon the occurrence and continuation of
one or more of the Events of Default specified in the Credit Agreement, all
amounts then remaining unpaid on this Note shall become, or may be declared to
be, immediately due and payable all as provided in the Credit Agreement. Loans
made by the Lender shall be evidenced by one or more loan accounts or records
maintained by the Lender in the ordinary course of business. The Lender may also
attach schedules to this Note and endorse thereon the date, amount, currency and
maturity of its Loans and payments with respect thereto.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

 

E-1



--------------------------------------------------------------------------------

ACTAVIS CAPITAL S.À R.L. By:  

 

  Name:   Title:

 

E-2



--------------------------------------------------------------------------------

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

   Type of
Loan
Made    Currency
and
Amount of
Loan
Made    End of
Interest
Period    Amount of
Principal
or Interest
Paid This
Date    Outstanding
Principal
Balance
This Date    Notation
Made By                                                                        
                                                                                
                                                                                
                                                                                
                                            

 

E-3



--------------------------------------------------------------------------------

Exhibit F

to the Cash Bridge Credit and Guaranty Agreement

[FORM OF]

SUBSIDIARY GUARANTOR COUNTERPART AGREEMENT

 

  To: Bank of America, N.A., as Administrative Agent

 

  Re: Actavis Cash Bridge Credit and Guaranty Agreement, dated as of June 30,
2014 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Credit Agreement”), among Actavis Capital S.à
r.l. (f/k/a Actavis WC Holding S.à r.l.), a private limited liability company
(société à responsabilité limitée) incorporated under the laws of the Grand
Duchy of Luxembourg (the “Borrower”), Actavis, Inc., a Nevada corporation,
Actavis Funding SCS, a limited partnership (société en commandite simple)
organized under the laws of the Grand Duchy of Luxembourg, Warner Chilcott
Limited, a Bermuda company, the lenders from time to time party thereto, and
Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to the above-captioned Credit Agreement and to the Guaranty
set forth in Article IX thereof. Capitalized terms defined in the Credit
Agreement and not otherwise defined herein are used herein as therein defined.

Section 1. Pursuant to Section 6.12 of the Credit Agreement, the undersigned
hereby:

(a) agrees that this Subsidiary Guarantor Counterpart Agreement may be attached
to the Credit Agreement and that upon the execution and delivery hereof, the
undersigned becomes a party to and a Guarantor under the Credit Agreement and
the Guaranty set forth in Article IX thereof and agrees to be bound by all of
the terms thereof that are applicable to Guarantors; and

(b) makes each of the representations and warranties set forth in Sections 5.01,
5.02, 5.03 and 5.04 of the Credit Agreement to the same extent as each other
Material Subsidiary.

Section 2. The undersigned agrees to take all such actions and execute and
deliver, or cause to be executed and delivered, such further documents as it is
required to pursuant to Section 6.12 of the Credit Agreement. Neither this
Subsidiary Guarantor Counterpart Agreement nor any term hereof may be changed,
waived, discharged or terminated, except as provided pursuant to the Credit
Agreement. Any notice or other communication herein required or permitted to be
given shall be given pursuant to Section 11.02 of the Credit Agreement, and for
all purposes thereof, the notice address of the undersigned shall be the address
as set forth on the signature page hereof. In case any provision in or
obligation under this Subsidiary Guarantor Counterpart Agreement shall be
invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions or obligations, or of such
provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby.

 

F-1



--------------------------------------------------------------------------------

Section 3. Governing Law; Jurisdiction; Etc.

(a) Governing Law. THIS SUBSIDIARY GUARANTOR COUNTERPART AGREEMENT WILL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b) Submission To Jurisdiction. THE UNDERSIGNED IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY
KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR
OTHERWISE, AGAINST ANY GUARANTEED PARTY OR ANY RELATED PARTY OF THE FOREGOING IN
ANY WAY RELATING TO THIS AGREEMENT OR THE TRANSACTIONS RELATING HERETO, IN ANY
FORUM OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY,
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK,
AND ANY APPELLATE COURT FROM ANY THEREOF, AND THE UNDERSIGNED IRREVOCABLY AND
UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. THE
UNDERSIGNED AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING WILL
BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT
OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS SUBSIDIARY GUARANTOR
COUNTERPART AGREEMENT WILL AFFECT ANY RIGHT THAT ANY GUARANTEED PARTY MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS SUBSIDIARY
GUARANTOR COUNTERPART AGREEMENT AGAINST THE UNDERSIGNED OR ITS PROPERTIES IN THE
COURTS OF ANY JURISDICTION FOR THE PURPOSE OF ENFORCEMENT OF A JUDGMENT.

(c) Waiver of Venue. THE UNDERSIGNED IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS SUBSIDIARY GUARANTOR COUNTERPART AGREEMENT IN ANY COURT
REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. THE UNDERSIGNED HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT.

(d) Service of Process. THE UNDERSIGNED IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 2 HEREOF. NOTHING IN THIS
SUBSIDIARY GUARANTOR COUNTERPART AGREEMENT WILL AFFECT THE RIGHT OF ANY
GUARANTEED PARTY TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE
LAW.

 

F-2



--------------------------------------------------------------------------------

(e) Waiver of Jury Trial. THE UNDERSIGNED HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS SUBSIDIARY GUARANTOR COUNTERPART AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).

[Signature Page Follows]

 

F-3



--------------------------------------------------------------------------------

Executed this      day of             , 20    .

 

[NAME OF ADDITIONAL GUARANTOR] By:  

 

  Name:   Title:

 

Address for notices:    

 

   

 

   

 

    Attention:     Facsimile:   with a copy to:    

 

   

 

   

 

    Attention:     Facsimile:  

 

F-4



--------------------------------------------------------------------------------

Exhibit G

to the Cash Bridge Credit and Guaranty Agreement

[FORM OF]

RESPONSIBLE OFFICER’S CERTIFICATE

OF

[INSERT NAME OF LOAN PARTY]

[            ], 2014

This certificate is furnished pursuant to that certain Actavis Cash Bridge
Credit and Guaranty Agreement, dated as of the date first written above, among
Actavis Capital S.à r.l. (f/k/a Actavis WC Holding S.à r.l.), a private limited
liability company (société à responsabilité limitée) incorporated under the laws
of the Grand Duchy of Luxembourg, Actavis, Inc., a Nevada corporation, Actavis
Funding SCS, a limited partnership (société en commandite simple) organized
under the laws of the Grand Duchy of Luxembourg, Warner Chilcott Limited, a
Bermuda company (“Intermediate Parent”), the lenders from time to time party
thereto, and Bank of America, N.A., as Administrative Agent (the “Credit
Agreement”).

I, [insert name of Responsible Officer], hereby certify that I am the duly
elected [insert title of Responsible Officer] of [insert name of Loan Party], a
[insert description of type of organization of Loan Party] (the “Company”) and
in the name and on behalf of the Company (and not in my individual capacity) I
further certify that:

 

  1. Attached hereto as Exhibit A is a true, correct and complete copy of the
Company’s [insert appropriate formation document] and all amendments thereto, as
certified by the [insert appropriate governmental official] and as in effect on
the date hereof. There have been no changes to the Company’s [insert appropriate
formation document] since the date of the most recent certification thereof by
the [insert appropriate governmental official];

 

  2. Attached hereto as Exhibit B is a true and correct copy of the [insert
appropriate governing document] of the Company as in effect on the date hereof;

 

  3. Attached hereto as Exhibit C is a true and correct copy of the [insert
appropriate authorizing document] of the Company, which were duly adopted on
[insert date of adoption], which, among other things, authorize the execution,
delivery and performance of the Credit Agreement and the Notes (as defined in
the Credit Agreement), if applicable. Said [insert appropriate authorizing
document] are in full force and effect and have not been rescinded or repealed
as of the date hereof;

 

  4. Attached hereto as Exhibit D is a true and correct copy of a [certificate
of good standing] for the Company, dated as of [            ], 201[  ], from the
[insert appropriate governmental official];

 

  5.

[I have reviewed the terms of Sections 4.02(b), (c) and (d) of the Credit
Agreement and the definitions and provisions contained in the Credit Agreement
relating thereto and, in my opinion, have made, or have caused to be made under
my supervision, such examination or investigation as is necessary to enable me
to

 

G-1



--------------------------------------------------------------------------------

  express an informed opinion as to the matters referred to therein. Based upon
my review and examination described in the preceding sentence, the conditions
specified in Sections 4.02(b), (c) and (d) of the Credit Agreement have been
satisfied on and as of the date hereof;]1 and

 

  6. The individuals named on the next page are presently the duly qualified and
acting holders of the offices of the Company set forth beside his/her name, and
the sample signatures which appear beside each of their names is genuine.

[Remainder of page intentionally left blank]

 

1  Use the bracketed language here only for Warner Chilcott Limited.

 

G-2



--------------------------------------------------------------------------------

NAME    TITLE   SIGNATURE [insert name]    [insert title]  

 

[insert name]    [insert title]  

 

[insert name]    [insert title]  

 

[Remainder of page intentionally left blank]

 

G-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I have fully executed this Certificate and caused it to be
delivered as of the date first written above.

 

By:  

 

  Name:   Title:

The undersigned, being [insert title] of the Company, hereby certifies that
[insert name of officer signing above] is the duly elected [insert title of
officer signing above] of the Company, that [he] [she] occupies such office on
the date hereof and the signature above is [his] [her] true and correct
signature.

IN WITNESS WHEREOF, I have hereunto set my hand as of the date first set forth
above.

 

By:  

 

  Name:   Title:

 

G-4



--------------------------------------------------------------------------------

Exhibit A

[Articles of Incorporation]

 

G-5



--------------------------------------------------------------------------------

Exhibit B

[Bylaws]

 

G-6



--------------------------------------------------------------------------------

Exhibit C

[Resolutions]

 

G-7



--------------------------------------------------------------------------------

Exhibit D

[Certificate of Good Standing]

 

G-8



--------------------------------------------------------------------------------

Exhibit H

to the Cash Bridge Credit and Guaranty Agreement

[RESERVED]

 

H-1



--------------------------------------------------------------------------------

Exhibit I

to Cash Bridge Credit and Guaranty Agreement

[FORM OF]

SOLVENCY CERTIFICATE

[            ], 2014

The undersigned, [insert name of Responsible Officer] the [insert title of
Responsible Officer] of Warner Chilcott Limited, a Bermuda company
(“Intermediate Parent”), is familiar with the properties, businesses, assets and
liabilities of Intermediate Parent and is duly authorized to execute this
certificate (this “Solvency Certificate”) on behalf of Intermediate Parent.

This Solvency Certificate is delivered pursuant to Section 4.02(a)(iv) of the
Actavis Cash Bridge Credit and Guaranty Agreement, dated as of June 30, 2014 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Credit Agreement”; the terms defined therein being used
herein as therein defined), among Actavis Capital S.à r.l. (f/k/a Actavis WC
Holding S.à r.l.), a private limited liability company (société à responsabilité
limitée) incorporated under the laws of the Grand Duchy of Luxembourg (the
“Borrower”), Actavis, Inc., a Nevada corporation, Actavis Funding SCS, a limited
partnership (société en commandite simple) organized under the laws of the Grand
Duchy of Luxembourg, Intermediate Parent, each lender from time to time party
thereto (collectively, the “Lenders”) and Bank of America, N.A., as
administrative agent for the Lenders (in such capacity, the “Administrative
Agent”).

1. I, [    ], hereby certify that I am the [    ] of Intermediate Parent and I
am knowledgeable of the financial and accounting matters of Intermediate Parent
and its Subsidiaries, the Credit Agreement and the covenants and representations
(financial or otherwise) contained therein and, as such, I am authorized to
execute and deliver this Solvency Certificate on behalf of Intermediate Parent.

2. The undersigned certifies, on behalf of the Intermediate Parent and not in
his individual capacity, that he has made such investigation and inquiries as to
the financial condition of Intermediate Parent and its Subsidiaries (on a
consolidated basis, after giving effect to the Transactions) as the undersigned
deems necessary and prudent for the purposes of providing this Solvency
Certificate. The undersigned acknowledges that the Administrative Agent and the
Lenders are relying on the truth and accuracy of this Solvency Certificate in
connection with the making of Loans under the Credit Agreement.

3. The undersigned certifies, on behalf of the Intermediate Parent and not in
his individual capacity, that (a) the financial information, projections and
assumptions which underlie and form the basis for the representations made in
this Solvency Certificate (the “Projections”) were made in good faith and were
based on assumptions reasonably believed by Intermediate Parent to be fair in
light of the circumstances existing at the time made; and (b) for purposes of
providing this Solvency Certificate, the amount of contingent liabilities has
been computed as the amount that, in the light of all the facts and
circumstances existing as of the date hereof, represents the amount that can
reasonably be expected to become an actual or matured liability.

 

I-1



--------------------------------------------------------------------------------

BASED ON THE FOREGOING, the undersigned certifies, on behalf of Intermediate
Parent and not in his individual capacity, that, on the date hereof, before and
after giving effect to the Transactions (and the Loans made or to be made and
other obligations incurred or to be incurred on the Closing Date):

(i) the fair value of the property of Intermediate Parent (including, for the
avoidance of doubt, property consisting of the residual equity value of
Intermediate Parent’s Subsidiaries) is greater than the total amount of
liabilities, including contingent liabilities, of Intermediate Parent;

(ii) the present fair salable value of the assets of Intermediate Parent
(including, for the avoidance of doubt, property consisting of the residual
equity value of Intermediate Parent’s Subsidiaries) is greater than the amount
that will be required to pay the probable liability of Intermediate Parent on
the sum of its debts and other liabilities, including contingent liabilities;

(iii) Intermediate Parent and its Subsidiaries (on a consolidated basis, after
giving effect to the Transactions) has not, does not intend to, and does not
believe (nor should it reasonably believe) that it will, incur debts or
liabilities beyond Intermediate Parent’s ability to pay such debts and
liabilities as they become due (whether at maturity or otherwise);

(iv) Intermediate Parent and its Subsidiaries (on a consolidated basis, after
giving effect to the Transactions) does not have unreasonably small capital with
which to conduct the businesses in which it is engaged as such businesses are
now conducted (and reflected in the Projections) and are proposed to be
conducted following the Closing Date;

(v) Intermediate Parent and its Subsidiaries (on a consolidated basis, after
giving effect to the Transactions) is able to pay its debts and liabilities,
contingent obligations and other commitments as they mature in the ordinary
course of business; and

(vi) Intermediate Parent and its Subsidiaries (on a consolidated basis, after
giving effect to the Transactions) is “solvent” within the meaning given to that
term and similar terms under the Bankruptcy Code of the United States and
applicable Laws relating to fraudulent transfers and conveyances.

 

I-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Solvency Certificate as of
the first date written above, solely in his capacity as [            ] of
Intermediate Parent and not in his individual capacity.

 

By:  

 

  Name:   Title:

 

I-3



--------------------------------------------------------------------------------

Exhibit J-1

to Cash Bridge Credit and Guaranty Agreement

FORM OF OPINION OF LATHAM & WATKINS LLP

[Attached]

 

J-1-1



--------------------------------------------------------------------------------

Exhibit J-2

to the Cash Bridge Credit and Guaranty Agreement

FORM OF OPINION OF GREENBERG TRAURIG LLP

[Attached]

 

J-2-1



--------------------------------------------------------------------------------

Exhibit J-3

to the Cash Bridge Credit and Guaranty Agreement

FORM OF OPINION OF LOYENS & LOEFF

[Attached]

 

J-3-1



--------------------------------------------------------------------------------

Exhibit J-4

to the Cash Bridge Credit and Guaranty Agreement

FORM OF OPINION OF CONYERS DILL & PEARMAN

[Attached]

 

J-4-1



--------------------------------------------------------------------------------

Exhibit K-1

to the Cash Bridge Credit and Guaranty Agreement

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(FOR FOREIGN LENDERS THAT ARE NOT PARTNERSHIPS FOR U.S. FEDERAL INCOME TAX
PURPOSES)

Reference is made to the Actavis Cash Bridge Credit and Guaranty Agreement,
dated as of June 30, 2014 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Credit Agreement”; the
terms defined therein being used herein as therein defined), among Actavis
Capital S.à r.l. (f/k/a Actavis WC Holding S.à r.l.), a private limited
liability company (société à responsabilité limitée) incorporated under the laws
of the Grand Duchy of Luxembourg (the “Borrower”), Actavis, Inc., a Nevada
corporation, Actavis Funding SCS, a limited partnership (société en commandite
simple) organized under the laws of the Grand Duchy of Luxembourg, Warner
Chilcott Limited, a Bermuda company, each lender from time to time party thereto
and Bank of America, N.A., as Administrative Agent for the Lenders.

Pursuant to the provisions of Section 3.01 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loans (as well as any Notes evidencing such Loans) in respect of which it
is providing this certificate, (ii) it is not a bank within the meaning of
Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder of
the Borrower or Ultimate Parent within the meaning of Section 871(h)(3)(B) of
the Code and (iv) it is not a controlled foreign corporation related to the
Borrower or Ultimate Parent as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Borrower and the Administrative Agent in writing, and (2) the undersigned
shall have at all times furnished the Borrower and the Administrative Agent with
a properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER], By:  

 

  Name:   Title:

 

K-1-1



--------------------------------------------------------------------------------

Exhibit K-2

to the Cash Bridge Credit and Guaranty Agreement

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(FOR FOREIGN PARTICIPANTS THAT ARE NOT PARTNERSHIPS FOR U.S. FEDERAL INCOME TAX
PURPOSES)

Reference is made to the Actavis Cash Bridge Credit and Guaranty Agreement,
dated as of June 30, 2014 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Credit Agreement”; the
terms defined therein being used herein as therein defined), among Actavis
Capital S.à r.l. (f/k/a Actavis WC Holding S.à r.l.), a private limited
liability company (société à responsabilité limitée) incorporated under the laws
of the Grand Duchy of Luxembourg (the “Borrower”), Actavis, Inc., a Nevada
corporation, Actavis Funding SCS, a limited partnership (société en commandite
simple) organized under the laws of the Grand Duchy of Luxembourg, Warner
Chilcott Limited, a Bermuda company, each lender from time to time party thereto
and Bank of America, N.A., as Administrative Agent for the Lenders.

Pursuant to the provisions of Section 3.01 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower or Ultimate Parent
within the meaning of Section 871(h)(3)(B) of the Code, and (iv) it is not a
controlled foreign corporation related to the Borrower or Ultimate Parent as
described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform such Lender in
writing, and (2) the undersigned shall have at all times furnished such Lender
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT], By:  

 

  Name:   Title:

 

K-2-1



--------------------------------------------------------------------------------

Exhibit K-3

to the Cash Bridge Credit and Guaranty Agreement

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(FOR FOREIGN PARTICIPANTS THAT ARE PARTNERSHIPS FOR U.S. FEDERAL INCOME TAX
PURPOSES)

Reference is made to the Actavis Cash Bridge Credit and Guaranty Agreement,
dated as of June 30, 2014 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Credit Agreement”; the
terms defined therein being used herein as therein defined), among Actavis
Capital S.à r.l. (f/k/a Actavis WC Holding S.à r.l.), a private limited
liability company (société à responsabilité limitée) incorporated under the laws
of the Grand Duchy of Luxembourg (the “Borrower”), Actavis, Inc., a Nevada
corporation, Actavis Funding SCS, a limited partnership (société en commandite
simple) organized under the laws of the Grand Duchy of Luxembourg, Warner
Chilcott Limited, a Bermuda company, each lender from time to time party thereto
and Bank of America, N.A., as Administrative Agent for the Lenders.

Pursuant to the provisions of Section 3.01 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower or Ultimate Parent within the meaning of Section 871(h)(3)(B) of the
Code and (v) none of its direct or indirect partners/members is a controlled
foreign corporation related to the Borrower or Ultimate Parent as described in
Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or W-8BEN-E
or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or W-8BEN-E from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform such Lender in writing and (2) the undersigned shall
have at all times furnished such Lender with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT], By:  

 

  Name:   Title:

 

K-3-1



--------------------------------------------------------------------------------

Exhibit K-4

to the Cash Bridge Credit and Guaranty Agreement

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(FOR FOREIGN LENDERS THAT ARE PARTNERSHIPS FOR U.S. FEDERAL INCOME TAX PURPOSES)

Reference is made to the Actavis Cash Bridge Credit and Guaranty Agreement,
dated as of June 30, 2014 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Credit Agreement”; the
terms defined therein being used herein as therein defined), among Actavis
Capital S.à r.l. (f/k/a Actavis WC Holding S.à r.l.), a private limited
liability company (société à responsabilité limitée) incorporated under the laws
of the Grand Duchy of Luxembourg (the “Borrower”), Actavis, Inc., a Nevada
corporation, Actavis Funding SCS, a limited partnership (société en commandite
simple) organized under the laws of the Grand Duchy of Luxembourg, Warner
Chilcott Limited, a Bermuda company, each lender from time to time party thereto
and Bank of America, N.A., as Administrative Agent for the Lenders.

Pursuant to the provisions of Section 3.01 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower or
Ultimate Parent within the meaning of Section 871(h)(3)(B) of the Code and
(v) none of its direct or indirect partners/members is a controlled foreign
corporation related to the Borrower or Ultimate Parent as described in
Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS
Form W-8BEN or W-8BEN-E from each of such partner’s/member’s beneficial owners
that is claiming the portfolio interest exemption. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent in writing, and (2) the undersigned shall have at all
times furnished the Borrower and the Administrative Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

  [NAME OF LENDER], By:  

 

  Name: Title:   exhibit k

 

K-4-1